 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND

AMENDMENT NO. 1 TO SECURITY AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO SECURITY AGREEMENT,
dated as of February 14, 2020 (this “Amendment”), is entered into by and among
FDO ACQUISITION CORP., a Delaware corporation (“Holdings”), FLOOR AND DECOR
OUTLETS OF AMERICA, INC., a Delaware corporation (the “Borrower”), FD SALES
COMPANY LLC, a Delaware limited liability company (“FD Sales” and, collectively
with Holdings and the Borrower, the “Companies” and each, a “Company”), UBS AG,
STAMFORD BRANCH, as administrative agent for the lenders under the Existing
Credit Agreement (defined below), each person set forth on Schedule 2.01(a)
hereto (each a “Replacement Term B-3 Lender”) and each of the undersigned banks
and other financial institutions and the other Lenders party hereto.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Companies, the Administrative Agent, the Lenders and the other
parties thereto entered into (i) that certain Credit Agreement, dated as of
September 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, including by Amendment No. 1 to
Credit Agreement, dated as of March 31, 2017 and by Amendment No. 2 to Credit
Agreement, dated as of November 22, 2017, the “Existing Credit Agreement” and,
as further amended pursuant to this Amendment, the “Amended Credit Agreement”)
and (ii) that certain Security Agreement, dated as of September 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Security Agreement” and, as further
amended pursuant to this Amendment, the “Amended Security Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Existing Credit Agreement, Amended Credit Agreement,
Existing Security Agreement or the Amended Security Agreement, as the context
may require.

 

WHEREAS, pursuant to Section 2.11 of the Existing Credit Agreement, the Borrower
has requested a new term loan facility in an aggregate amount sufficient to
refinance all of its outstanding Initial Term Loans upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, each Replacement Term B-3 Lender has agreed, upon the terms and subject
to the conditions set forth herein, to make its Replacement Term B-3 Loans (as
defined below) in an aggregate principal amount not to exceed the amount set
forth opposite such Replacement Term B-3 Lender’s name under the heading
“Replacement Term B-3 Loan Commitment” on Schedule 2.01(a) hereto (as to each
such Replacement Term B-3 Lender, its “Replacement Term B-3 Commitment”, and the
term loans made by each Replacement Term B-3 Lender in respect thereof,
“Replacement Term B-3 Loans”);

 

WHEREAS, the proceeds of the Replacement Term B-3 Loans will be used by the
Borrower, to repay in full the outstanding principal amount of the Initial Term
Loans, together with a portion of the accrued but unpaid interest, fees and
expenses in connection therewith;

 





 

 

WHEREAS, upon the Third Amendment Effective Date (as defined below), each
existing Lender of Initial Term Loans under the Existing Credit Agreement that
executes and delivers a signature page to this Amendment in the form of the
Lender Consent attached to the Election Notice Memorandum posted on
LendAmend.com on February 3, 2020 (a “Consent”) electing the “Consent and
Cashless Settlement Option” or the “Consent and Assignment Settlement Option”
(such consenting Lender, an “Exchanging Term Lender”) shall be deemed to have
consented to the Replacement Amendments (as defined below) and, on the Third
Amendment Effective Date, shall be deemed to have exchanged all (or such lesser
amount as UBS Securities LLC shall allocate) of such Initial Term Loans (which
Initial Term Loans shall thereafter no longer be deemed to be outstanding) for
Replacement Term B-3 Loans in the same aggregate principal amount as such
Lender’s Initial Term Loans as in effect immediately prior to the Third
Amendment Effective Date (or such lesser amount as UBS Securities LLC shall
allocate) (such loans, the “Exchanged Loans”), and such Lender shall thereafter
be a Replacement Term B-3 Lender under the Amended Credit Agreement;

 

WHEREAS, upon the Third Amendment Effective Date, (i) each existing Lender of
Initial Term Loans under the Existing Credit Agreement that is not an Exchanging
Term Lender shall have its Initial Term Loans prepaid in full in accordance with
the terms of the Existing Credit Agreement with the proceeds of Replacement Term
B-3 Loans, (ii) each Exchanging Term Lender that is allocated an aggregate
principal amount of Replacement Term B-3 Loans that is less than the aggregate
principal amount of its Initial Term Loans under the Existing Credit Agreement
shall have its remaining Initial Term Loans (after giving effect to its
acquisition of Replacement Term B-3 Loans in exchange for Initial Term Loans)
prepaid in full in accordance with the terms of the Existing Credit Agreement
with the proceeds of Replacement Term B-3 Loans, and (iii) all Initial Term
Loans under the Existing Credit Agreement so prepaid shall thereafter be deemed
to be no longer outstanding; and

 

WHEREAS, the Companies, the Lenders party hereto and the Administrative Agent
have agreed to amend the Existing Credit Agreement and the Existing Security
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.          Replacement Term B-3 Loans.

 

(a)                Subject to the terms and conditions set forth herein, each of
the Replacement Term B-3 Lenders hereby (i) commits to provide Replacement Term
B-3 Loans to the Borrower in the amount of its Replacement Term B-3 Commitment
and (ii) agrees, on the Third Amendment Effective Date, to fund Replacement Term
B-3 Loans to the Borrower in the amount of its Replacement Term B-3 Commitment,
after which such commitment shall terminate immediately and without further
action.

 

(b)                The amendments set forth in this Section 1 (the “Replacement
Amendments”) constitute a “Specified Refinancing Amendment” with respect to the
establishment of the Replacement Term B-3 Commitments and the Replacement Term
B-3 Loans as “Specified Refinancing Term Loans.” Each Replacement Term B-3 Loan
constitutes a “Specified Refinancing Term Loan” incurred in accordance with
Section 2.11 of the Existing Credit Agreement.

 

(c)                With effect from the Third Amendment Effective Date, the
Replacement Term B-3 Loans shall be “Term Loans” and “Initial Term Loans” and
each Replacement Term B-3 Lender shall be a Lender with outstanding Initial Term
Loans.

 

(d)                The Replacement Term B-3 Loans shall be subject to the
provisions, including any provisions restricting the rights, or regarding the
obligations, of the Loan Parties or any provisions regarding the rights of the
Lenders, of the Amended Credit Agreement and the other Loan Documents and shall
have an initial Interest Period as set forth in the notice of borrowing relating
thereto.

 



2

 

 

(e)                The Borrower shall use the proceeds of the Replacement Term
B-3 Loans as set forth in the recitals to this Amendment.

 

SECTION 2.          Amendments to Existing Credit Agreement. The Existing Credit
Agreement is, effective as of the Third Amendment Effective Date and subject to
the satisfaction of the conditions precedent set forth in Section 5, hereby
amended to (i) delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and (ii) add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text)) as set forth in the pages of the Amended Credit
Agreement attached as Annex A hereto. The Existing Credit Agreement is further
amended by inserting as part of Schedule A thereto, Schedule 2.01(a) attached
hereto. Such deletions and additions are inclusive of the amendments previously
made in Amendment No. 1 to Credit Agreement and Amendment No. 2 to Credit
Agreement.

 

SECTION 3.          Amendments to Existing Security Agreement. Section 1.1 of
the Existing Security Agreement is, effective as of the Third Amendment
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 5, hereby amended as follows:

 

(a)                Clause (c) of the definition of “Excluded Property” shall be
amended in its entirety to read:

 

“(c) any fee interest in owned real property (including Fixtures related
thereto) (x) if the fair market value of such fee interest is less than
$20,250,000 individually or (y) that is subject to Indebtedness permitted
pursuant to Section 8.1(b)(xviii) of the Credit Agreement.”

 

SECTION 4.          Reference to and Effect on the Loan Documents.

 

(a)                This Amendment shall constitute a Loan Document for purposes
of the Amended Credit Agreement and the other Loan Documents, and on and after
the Third Amendment Effective Date, (i) each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Existing Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Existing Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement and (ii) each reference in the Amended
Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Existing Security Agreement, and each reference
in the other Loan Documents to “the Security Agreement”, “thereunder”, “thereof”
or words of like import referring to the Existing Security Agreement, shall mean
and be a reference to the Amended Security Agreement.

 

(b)                The Existing Credit Agreement and the Existing Security
Agreement, as specifically amended by this Amendment, and the other Loan
Documents are, and shall continue to be, in full force and effect, and are
hereby in all respects ratified and confirmed. The parties hereto hereby
acknowledge and confirm that the Replacement Term B-3 Loans and all obligations
related thereto are, and continue to be, subject to the ABL/Term Loan
Intercreditor Agreement.

 

(c)                Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Existing
Credit Agreement, Amended Credit Agreement, Existing Security Agreement, Amended
Security Agreement or any other Loan Document, nor shall it constitute a waiver
of any provision of the Existing Credit Agreement, Amended Credit Agreement,
Existing Security Agreement, Amended Security Agreement or any Loan Document.

 



3

 

 

(d)                Each of the Guarantors hereby consents to the amendments to
the Existing Credit Agreement and the Existing Security Agreement effected
hereby, and hereby confirms, acknowledges and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Guarantor contained in
any of the Loan Documents to which it is a party are, and shall remain, in full
force and effect and are hereby ratified and confirmed in all respects. Nothing
in this Amendment is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any of the Obligations or to modify, affect or
impair the perfection, priority or continuation of the security interests in,
security titles to or other Liens on any Collateral for the Obligations. Each of
the Companies hereby confirms, acknowledges and agrees that (i) the pledge and
security interest in the Collateral granted by it pursuant to the Security
Documents (including the Existing Security Agreement as amended by this
Amendment) to which it is a party shall continue in full force and effect and
(ii) such pledge and security interest in the Collateral granted by it pursuant
to such Security Documents shall continue to secure the Obligations purported to
be secured thereby, as amended or otherwise affected hereby.

 

(e)                The parties hereto hereby consent to the incurrence of the
Replacement Term B-3 Loans upon the terms and subject to the conditions set
forth herein. Upon the Third Amendment Effective Date, (i) all conditions and
requirements set forth in the Existing Credit Agreement, Amended Credit
Agreement or the other Loan Documents relating to the effectiveness of this
Amendment shall be deemed satisfied, (ii) all conditions and requirements set
forth in the Existing Credit Agreement, Amended Credit Agreement or the other
Loan Documents relating to the incurrence of the Replacement Term B-3 Loans
shall be deemed satisfied and (iii) the incurrence of the Replacement Term B-3
Loans shall be deemed arranged and consummated in accordance with the terms of
the Existing Credit Agreement, Amended Credit Agreement and the other Loan
Documents.

 

SECTION 5.          Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Third Amendment Effective Date”) on which the
following conditions shall have been satisfied (or waived):

 

(a)                Execution. The Administrative Agent shall have received
counterparts of this Amendment executed by the Companies, the Lenders and the
Replacement Term B-3 Lenders.

 

(b)                ABL Amendment. The amendment to that certain Amended and
Restated Credit Agreement, dated as of September 30, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”) extending the maturity date therein to February 14, 2025
shall have been executed substantially simultaneously with this Amendment.

 

(c)                Fees and Expenses. The Borrower shall have paid all
reasonable, documented and invoiced out-of-pocket expenses of the Lead Arrangers
(including the reasonable fees, disbursements and other charges of Latham &
Watkins LLP, counsel to the Lead Arrangers) incurred in connection with the
preparation and negotiation of this Amendment.

 

(d)                Interest on Initial Term Loans. The Borrower shall have
paid all accrued and unpaid interest on the Initial Term Loans through the Third
Amendment Effective Date; provided that, notwithstanding anything herein or in
the Existing Credit Agreement to the contrary, in no event shall the Companies
be liable to any Replacement Term B-3 Lender for amounts owing under Section
4.12 of the Existing Credit Agreement in connection with the prepayment of
outstanding Indebtedness pursuant to the transactions contemplated by this
Amendment.

 



4

 

 

(e)                Notice of Borrowing. The Administrative Agent shall have
received any required notice of borrowing of Replacement Term B-3 Loans pursuant
to Subsection 6.2(a) of the Existing Credit Agreement.

 

(f)                 Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the Third Amendment Effective Date and signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that
(i) the representations and warranties made by the Loan Parties in Section 6
hereof are true and correct on the Third Amendment Effective Date and (ii) as of
the Third Amendment Effective Date and immediately after giving effect to the
transactions contemplated by this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

(g)                Legal Opinion. The Administrative Agent shall have received a
customary written opinion, dated as of the Third Amendment Effective Date, of
Kirkland & Ellis LLP, in its capacity as special counsel for the Loan Parties,
in form and substance reasonably acceptable to the Administrative Agent.

 

(h)                Secretary’s Certificate and Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate from the Borrower and
each other Loan Party, dated as of the Third Amendment Effective Date,
substantially in the form of Exhibit F of the Existing Credit Agreement,
executed by a Responsible Officer and the secretary or any assistant secretary
or other authorized representative of such Loan Party, with appropriate
insertions and attachments of resolutions or other actions, evidence of
incumbency and the signature of authorized signatories and Organizational
Documents, which shall include a true and complete copy of resolutions or
written consents of the shareholders or board of directors or other governing
body of each Loan Party, as the case may be, authorizing the execution, delivery
and performance of this Amendment and (ii) good standing certificates for each
Loan Party certified by the secretary of state or other proper Governmental
Authority of the jurisdiction of organization of such Loan Party.

 

(i)                 Payment of Fees. The Lead Arrangers and Replacement Term B-3
Lenders shall have received all fees and other amounts due and payable to them
on or prior to the Third Amendment Effective Date pursuant to this Agreement and
that certain Engagement Letter, dated as of January 28, 2020, by and among the
Borrower and the Lead Arrangers and that certain Agent Fee Letter, dated as of
January 28, 2020 in the amounts and at the times so specified.

 

(j)                 Consent Fee. Each Exchanging Term Lender that executes a
counterpart hereof and returns such counterpart to the Administrative Agent
prior to 5:00 p.m., New York time, on February 12, 2020, shall be entitled to a
consent fee (collectively, the “Consent Fees”) payable upon the Third Amendment
Effective Date equal to 0.25% of the sum of its Exchanged Loans, in each case,
as calculated on the Third Amendment Effective Date. The Consent Fees payable
under this Section 5 to each Exchanging Lender shall be paid in immediately
available funds to the Administrative Agent for the account of such Exchanging
Lender, and, once paid, shall not be refundable under any circumstances.

 

(k)                KYC. The Administrative Agent shall have received at least
two days prior to the Third Amendment Effective Date all documentation and other
information about the Loan Parties required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), that has been requested in writing at least 5 days prior to the
Third Amendment Effective Date.

 



5

 

 

SECTION 6.          Representations and Warranties. Each of the Companies hereby
represents and warrants to the Administrative Agent that:

 

(a)                on and as of the Third Amendment Effective Date (i) it has
all requisite corporate power and authority and all requisite governmental
licenses, authorizations, consents and approvals to enter into and perform its
obligations under this Amendment, the Amended Credit Agreement and the Amended
Security Agreement and (ii) this Amendment has been duly authorized, executed
and delivered by it;

 

(b)                this Amendment, the Amended Credit Agreement and the Amended
Security Agreement constitute legal, valid and binding obligations of such
entity, enforceable against it in accordance with their respective terms, in
each case except as enforceability may be limited by applicable domestic or
foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law); and

 

(c)                each of the representations and warranties made by any Loan
Party set forth in Section 5 of the Amended Credit Agreement or in any other
Loan Document shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of the Third Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality,” “Material
Adverse Effect” or similar qualifier, in which case, it was true and correct
(after giving effect to any such qualifier) in all respects) on and as of such
earlier date).

 

SECTION 7.          Execution in Counterparts. This Amendment may be executed by
one or more of the parties to this Amendment in any number of separate
counterparts (including by telecopy and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. A copy of this Amendment signed by all the parties shall be
delivered to the Borrower and the Administrative Agent. The words “execution,”
“signed,” “signature,” and words of like import in this Amendment, any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

SECTION 8.          GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 9.          WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS
AMENDMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

  FLOOR AND DECOR OUTLETS OF AMERICA, INC.,   a Delaware corporation      
By:    /s/ Trevor Lang     Name: Trevor Lang     Title: Chief Financial Officer
      FDO ACQUISITION CORP.,   a Delaware corporation       By: /s/ Trevor Lang
    Name: Trevor Lang     Title: Chief Financial Officer       FD SALES COMPANY
LLC,   a Delaware limited liability company       By: /s/ Trevor Lang     Name:
Trevor Lang     Title: Chief Financial Officer

 

[Signature Page to Amendment No. 3 to Credit Agreement and

Amendment No. 1 to Security Agreement]

 





 

 

  UBS AG, STAMFORD BRANCH,   as Administrative Agent and as Replacement Term B-3
Lender       By:    /s/ Anthony Joseph     Name: Anthony Joseph     Title:
Associate Director       By: /s/ Houssem Daly     Name: Houssem Daly     Title:
Associate Director

 

[Signature Page to Amendment No. 3 to Credit Agreement and

Amendment No. 1 to Security Agreement]

 





 

 

Schedule 2.01(a)

 

Replacement Term B-3 Loan Commitments

 

Lender Replacement Term B-3 Loan Commitments UBS AG, Stamford Branch
$144,624,999.73 Total: $144,624,999.73

 





 

 

ANNEX A

 

AMENDED CREDIT AGREEMENT

(inclusive of Amendments No. 1, 2 and 3 to Credit Agreement)

 





 

 

 



As Amended pursuant to

Amendment No. 1 to Credit Agreement dated March 31, 2017

Amendment No. 2 to Credit Agreement dated November 22, 2017

Amendment No. 3 to Credit Agreement dated February 14, 2020

 

ExecutionFinal Version

 

$350,000,000

 

CREDIT AGREEMENT

 

among

 

FLOOR AND DECOR OUTLETS OF AMERICA, INC.

as the Borrower,

 

FDO ACQUISITION CORP.,

as Holdings,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

as Lenders,

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent and Collateral Agent,



 

 

UBS SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA AND

WELLS FARGO SECURITIES LLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

dated as of September 30, 2016

 

 

 





 

 

 



Table of Contents     Page       SECTION 1 Definitions 12       1.1 Defined
Terms. 12 1.2 Other Definitional and Interpretive Provisions. 6977       SECTION
2 Amount and Terms of Commitments 7279     2.1 Initial Term Loans. 7279 2.2
Notes. 7280 2.3 Procedure for Initial Term Loan Borrowing. 7380 2.4 [Reserved].
7381 2.5 Repayment of Loans. 7381 2.6 [Reserved]. 7481 2.7 [Reserved]. 7481 2.8
Incremental Facilities. 7482 2.9 Permitted Debt Exchanges. 7785 2.10 Extension
of Term Loans. 7886 2.11 Specified Refinancing Facilities. 8290       SECTION 3
[Reserved] 8492       SECTION 4 General Provisions Applicable to Loans 8492    
4.1 Interest Rates and Payment Dates. 8492 4.2 Conversion and Continuation
Options. 8593 4.3 Minimum Amounts; Maximum Sets. 8593 4.4 Optional and Mandatory
Prepayments. 8694 4.5 Administrative Agent’s Fee; Other Fees. 98106 4.6
Computation of Interest and Fees. 98106 4.7 Inability to Determine Interest
Rate. 99107 4.8 Pro Rata Treatment and Payments. 99109 4.9 Illegality. 100110
4.10 Requirements of Law. 101111 4.11 Taxes. 103113 4.12 Indemnity. 108118 4.13
Certain Rules Relating to the Payment of Additional Amounts. 109119      
SECTION 5 Representations and Warranties 111121       5.1 Financial Condition.
111121

 



(i)

 

 

Table of Contents (continued)     Page       5.2 No Change; Solvent. 111121 5.3
Corporate Existence; Compliance with Law. 111122 5.4 Corporate Power;
Authorization; Enforceable Obligations. 112122 5.5 No Legal Bar. 112123 5.6 No
Material Litigation. 113123 5.7 No Default. 113123 5.8 Ownership of Property;
Liens. 113123 5.9 Intellectual Property. 113123 5.10 Taxes. 113124 5.11 Federal
Regulations. 114124 5.12 ERISA. 114124 5.12 ERISA. 124 5.13 Collateral. 115125
5.14 Investment Company Act; Other Regulations. 115126 5.15 Subsidiaries. 116126
5.16 Purpose of Loans. 116126 5.17 Environmental Matters. 116126 5.18 No
Material Misstatements. 117127 5.19 Labor Matters. 117128 5.20 Anti-Terrorism;
Sanctions. 117128       SECTION 6 Conditions Precedent 118128       6.1
Conditions to Initial Extension of Credit. 118128 6.2 Conditions to Each
Extension of Credit After the Closing Date. 120130       SECTION 7 Affirmative
Covenants 121131       7.1 Financial Statements. 121131 7.2 Certificates; Other
Information. 123134 7.3 Payment of Taxes. 124135 7.4 Conduct of Business and
Maintenance of Existence; Compliance with Contractual Obligations and
Requirements of Law. 125135 7.5 Maintenance of Property; Insurance. 125136 7.6
Inspection of Property; Books and Records; Discussions. 126137 7.7 Notices.
127138 7.8 Environmental Laws. 128139 7.9 After-Acquired Real Property and
Fixtures; Subsidiaries. 129140 7.10 Use of Proceeds. 132142 7.11 Credit Ratings.
132142

 



(ii)

 

 



Table of Contents (continued)     Page       7.12 Credit Ratings. 132Accounting
Changes. 143 7.13 Lender Calls. 132143 7.14 Post-Closing. 143       SECTION 8
Negative Covenants 132143     8.1 Limitation on Indebtedness. 132143 8.2
Limitation on Restricted Payments. 138148 8.3 Limitation on Restrictive
Agreements. 142152 8.4 Limitation on Sales of Assets and Subsidiary Stock.
145155 8.5 Limitations on Transactions with Affiliates. 148158 8.6 Limitation on
Liens. 149160 8.7 Limitation on Fundamental Changes. 150160 8.8 Limitation on
Amendments. 151162 8.9 Limitation on Lines of Business. 152163 8.10 Limitations
on Activities of Holdings. 152163       SECTION 9 Events of Default 153164    
9.1 Events of Default. 153164 9.2 Remedies Upon an Event of Default. 156167    
  SECTION 10 The Agents and the Other Representatives 156167       10.1
Appointment. 156167 10.2 The Administrative Agent and Affiliates. 157168 10.3
Action by an Agent. 157168 10.4 Exculpatory Provisions. 158169 10.5
Acknowledgement and Representations by Lenders. 159170 10.6 Indemnity;
Reimbursement by Lenders. 159170 10.7 Right to Request and Act on Instructions.
160171 10.8 Collateral Matters. 161172 10.9 Successor Agent. 163174 10.10
[Reserved]. 163174 10.11 Withholding Tax. 163174 10.12 Other Representatives.
164175 10.13 Administrative Agent May File Proofs of Claim. 164175 10.14
Application of Proceeds. 165176

 



(iii)

 

  



Table of Contents (continued)     Page       SECTION 11 Miscellaneous 165178    
  11.1 Amendments and Waivers. 165178 11.2 Notices. 169181 11.3 No Waiver;
Cumulative Remedies. 171184 11.4 Survival of Representations and Warranties.
171184 11.5 Payment of Expenses and Taxes; Indemnity. 171185 11.6 Successors and
Assigns; Participations and Assignments. 173186 11.7 Adjustments; Set-off;
Calculations; Computations. 183196 11.8 Judgment. 184197 11.9 Counterparts.
184197 11.10 Severability. 185197 11.11 Integration. 185198 11.12 Governing Law.
185198 11.13 Submission to Jurisdiction; Waivers. 185198 11.14 Acknowledgements.
186199 11.15 Waiver of Jury Trial. 186199 11.16 Confidentiality. 187200 11.17
Incremental Indebtedness; Additional Debt. 188201 11.18 USA PATRIOT Act Notice.
188201 11.19 Electronic Execution of Assignments and Certain Other Documents.
188201 11.20 Reinstatement. 189202 11.21 Postponement of Subrogation. 189202
11.22 Postponement of Subrogation. 189Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. 202 11.23 Acknowledgement Regarding Any Supported
OFCs. 203

 



(iv)

 

 



SCHEDULES       A -- Commitments and Addresses 1.1(e) -- Existing Liens 1.1(f)
-- Existing Investments 5.6 -- Litigation 5.8 -- Real Property 5.9 --
Intellectual Property Claims 5.15 -- Subsidiaries 5.17 -- Environmental Matters
6.1(a) -- Collateral Documents 7.14 -- Post-Closing 8.1 -- Existing Indebtedness
8.5 -- Affiliate Transactions



 



EXHIBITS   A -- Form of Note B -- Form of Guaranty Agreement C -- [Reserved] D
-- Form of U.S. Tax Compliance Certificate E -- Form of Assignment and
Acceptance F -- Form of Secretary’s Certificate G -- Form of Security Agreement
H -- Form of Solvency Certificate I-1 -- Form of Increase Supplement I-2 -- Form
of Lender Joinder Agreement J -- Form of ABL/Term Loan Intercreditor Agreement K
-- Form of Joinder L -- Form of Affiliated Lender Assignment and Assumption M --
Form of Acceptance and Prepayment Notice N -- Form of Discount Range Prepayment
Notice O -- Form of Discount Range Prepayment Offer P -- Form of Solicited
Discounted Prepayment Notice Q -- Form of Solicited Discounted Prepayment Offer
R -- Form of Specified Discount Prepayment Notice S -- Form of Specified
Discount Prepayment Response T -- Form of Compliance Certificate



 







(v)

 

 

CREDIT AGREEMENT, dated as of September 30, 2016, among FLOOR AND DECOR OUTLETS
OF AMERICA, INC., a Delaware corporation (the “Borrower”), FDO Acquisition Corp.
(“Holdings”, as hereinafter further defined), the several banks and other
financial institutions from time to time party hereto (as further defined in
Subsection 1.1, the “Lenders”), and UBS AG, STAMFORD BRANCH, as administrative
agent (in such capacity and as further defined in Subsection 1.1, the
“Administrative Agent”) for the Lenders hereunder and as collateral agent (in
such capacity and as further defined in Subsection 1.1, the “Collateral Agent”)
for the Secured Parties (as defined below).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of term loans on the Closing Date (as hereinafter defined) in an aggregate
principal amount of $350,000,000, for purposes of financing the Closing Date
Dividend (as hereinafter defined), refinancing term loans under the Existing
Credit Agreement, refinancing certain obligations of the Loan Parties
outstanding under the Senior ABL Facility Agreement and to pay related fees,
costs and expenses in connection therewith;

 

WHEREAS, the Borrower requested that the Lenders extend credit in the form of a
new term loan facility in an aggregate amount sufficient to refinance all of its
outstanding Initial Term Loans outstanding on the First Amendment Effective Date
(as hereinafter defined), such that the original aggregate principal amount of
the Initial Term Loan Commitments on the First Amendment Effective Date was
$348,250,000, for purposes of and upon the terms and subject to the conditions
set forth in the First Amendment and herein.

 

WHEREAS, the Borrower requested that the Lenders extend credit in the form of a
new term loan facility in an aggregate amount sufficient to refinance all of its
outstanding Initial Term Loans outstanding on the Second Amendment Effective
Date (as hereinafter defined), such that the original aggregate principal amount
of the Initial Term Loan Commitments on the Second Amendment Effective Date was
$152,499,999.99, for purposes of and upon the terms and subject to the
conditions set forth in the Second Amendment and herein.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of a new term loan facility in an aggregate amount sufficient to refinance all
of its outstanding Initial Term Loans outstanding on the Third Amendment
Effective Date (as hereinafter defined), such that the original aggregate
principal amount of the Initial Term Loan Commitments on the Third Amendment
Effective Date is $144,624,999.73 for purposes of and upon the terms and subject
to the conditions set forth in the Third Amendment and herein.

 

WHEREAS, the Lenders are willing to extend term loans on the Closing Date on the
terms and conditions set forth herein.

 



1

 

  

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1

 

Definitions

 

1.1       Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“ABL Agent”: Wells Fargo Bank, National Association, in its capacity as
administrative agent and collateral agent under the ABL Facility Documents, or
any successor administrative agent or collateral agent under the ABL Facility
Documents.

 

“ABL Facility Documents”: the “Loan Documents” as defined in the Senior ABL
Facility Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

 

“ABL Facility Loans”: the loans borrowed under the Senior ABL Facility.

 

“ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

 

“ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as
of the date hereofClosing Date, between the Collateral Agent and the ABL Agent
(in its capacity as collateral agent under the ABL Facility Documents), and
acknowledged by certain of the Loan Parties in the form attached hereto as
Exhibit J, as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

 

“Accelerated”: as defined in Subsection 9.1(e).

 

“Acceleration”: as defined in Subsection 9.1(e).

 

“Acceptable Discount”: as defined in Subsection 4.4(l)(iv)(2).

 

“Acceptable Prepayment Amount”: as defined in Subsection 4.4(l)(iv)(3).

 

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(l)(iv)(2) substantially
in the form of Exhibit M.

 

“Acceptance Date”: as defined in Subsection 4.4(l)(iv)(2).

 



2

 

 

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or on the date the
acquired Person becomes a Subsidiary.

 

“Acquisition Indebtedness”: Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with, any acquisition of any assets (including Capital Stock), business or
Person, or any merger, consolidation or amalgamation of any Person with or into
the Borrower or any Restricted Subsidiary, or (B) any Person that is acquired by
or merged or consolidated with or into the Borrower or any Restricted Subsidiary
(including Indebtedness thereof Incurred in connection with any such
acquisition, merger, consolidation or amalgamation).

 

“Acquisition Transaction”: means the purchase or other acquisition (in one
transaction or a series of transactions, including by merger or otherwise) by
the Borrower or any Restricted Subsidiary of all or substantially all the
property, assets or business of another Person, or assets constituting a
business unit, line of business or division of, any Person, or of a majority of
the outstanding Capital Stock of any Person (including any Investment which
serves to increase the Borrower’s or any Restricted Subsidiary’s respective
equity ownership in any joint venture or other Person to an amount in excess (or
further in excess) of the majority of the outstanding Capital Stock of such
joint venture or other Person).

 

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used; (iii)
the Capital Stock of a Person that is engaged in a Related Business and becomes
a Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Incremental Lender”: as defined in Subsection 2.8(b).

 

“Additional Debt”: as defined in the ABL/Term Loan Intercreditor Agreement, any
Junior Lien Intercreditor Agreement, Pari Passu Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable.

 



3

 

 

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the First Lien Obligations, (y) secured by a Lien ranking junior to the
Lien securing the First Lien Obligations or (z) unsecured), including customary
bridge financings, in each case issued or incurred by the Borrower or a
Guarantor, the terms of which Indebtedness (i) do not provide for a maturity
date or weighted average life to maturity earlier than the Initial Term Loan
Maturity Date or shorter than the remaining weighted average life to maturity of
the Initial Term Loans, as the case may be (other than an earlier maturity date
and/or shorter weighted average life to maturity for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the Initial Term Loan Maturity Date or the
remaining weighted average life to maturity of the Initial Term Loans, as
applicable), (ii) to the extent such Indebtedness is subordinated, provide for
customary payment subordination to the Term Loan Facility Obligations under the
Loan Documents as reasonably determined by the Borrower in good faith and (iii)
do not provide for any mandatory repayment or redemption from the Net Cash
Proceeds of Asset Dispositions (other than any Asset Disposition in respect of
any assets, business or Person the acquisition of which was financed, all or in
part, with such Additional Obligations and the disposition of which was
contemplated by any definitive agreement in respect of such acquisition and in a
manner not otherwise prohibited by this Agreement) or Recovery Events or from
Excess Cash Flow, to the extent the Net Cash Proceeds of such Asset Disposition
or Recovery Event or such Excess Cash Flow are required to be applied to repay
the Initial Term Loans hereunder pursuant to Subsection 4.4(e), on more than a
ratable basis with the Initial Term Loans (after giving effect to any amendment
in accordance with Subsection 11.1(d)(vi)); provided that (a) such Indebtedness
shall not be secured by any Lien on any asset of any Loan Party that does not
also secure the Term Loan Facility Obligations, or be guaranteed by any Person
other than one or more of the Guarantors, and (b) if secured by Collateral, such
Indebtedness (and all related Obligations) shall be subject to the terms of the
ABL/Term Loan Intercreditor Agreement (if such Indebtedness and related
Obligations constitute First Lien Obligations), any Pari Passu Intercreditor
Agreement or Junior Lien Intercreditor Agreement (if such Indebtedness and
related Obligations do not constitute First Lien Obligations) or an Other
Intercreditor Agreement (if otherwise agreed by the Administrative Agent and the
Borrower).

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations or Rollover Indebtedness by any Loan Party.

 

“Additional Specified Refinancing Lender”: as defined in Subsection 2.11(b).

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the nearest 1/100th of 1.00%) determined by the Administrative Agent to be equal
to the higher of (a) (i) the LIBOR Rate for such Borrowing of Eurodollar Loans
in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest
Period and (b) solely with respect to Initial Term Loans, 1.000.00%.

 

“Adjustment Date”: the first day of each January, April, July and October of
each year, commencing on or after the date of a Qualified IPO.

 

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 



4

 



 



“Affected Eurodollar Rate”: as defined in Subsection 4.7.

 

“Affected Loans”: as defined in Subsection 4.9.

 

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”: as defined in Subsection 8.5(a).

 

“Affiliated Debt Fund”: (i) any Affiliate of any Sponsor that is a bona fide
bank debt fund, distressed asset fund, hedge fund, mutual fund, insurance
company, financial institution or an investment vehicle that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding, trading or otherwise investing in commercial loans,
notes, bonds and similar extensions of credit or securities in the ordinary
course and neither Holdings nor any of its Subsidiaries directs or causes the
direction of the investment policies of such entity or (ii) any investment fund,
vehicle or account that is a Permitted Affiliated Assignee that is not organized
or used primarily for the purpose of making equity investments, in the case of
each of (i) and (ii), that is not controlled by a Sponsor.

 

“Affiliated Lender”: any Lender that is a Permitted Affiliated Assignee.

 

“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).

 

“Agent Default”: an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent-Related Distress Event.

 

“Agent Fee Letter”: the Agent Fee Letter, dated as of September 14, 2016,
between the Borrower and UBS Securities LLC.

 

“Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt; provided that an Agent-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Agent or any person that directly or
indirectly controls such Agent by a Governmental Authority or an instrumentality
thereof; provided, further, that the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to an
Agent or any person that directly or indirectly controls such Agent under the
Dutch Financial Supervision Act 2007 (as amended from time to time and including
any successor legislation) shall not be deemed to result in an Agent-Related
Distress Event.

 



5

 

 

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

“Agreement”: this Credit Agreement, as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time.

 

“AHYDO Catch-Up Payment” means any payment to avoid the application of Section
163(e)(5) of the Code.

 

“Alternate Base Rate”: for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, and (c) the Adjusted LIBOR Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted LIBOR Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c) above, as the case may be, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on
the effective date of such change in the Base Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR Rate, respectively.

 

“Amendment”: as defined in Subsection 8.3(c).

 

“Applicable Discount”: as defined in Subsection 4.4(l)(iii)(2).

 

“Applicable Margin”: in respect of Initial Term Loans (a) initially (i) with
respect to ABR Loans, 3.251.00% per annum and (ii) with respect to Eurodollar
Loans, 4.252.00% per annum and (b) from and after each Adjustment Date, if the
Consolidated Secured Leverage Ratio would be more than 2.00:1.00 as of the last
day of the Most Recent Four Quarter Period, (i) with respect to ABR Loans, 1.25%
per annum and (ii) with respect to Eurodollar Loans, 2.25% per annum; provided,
for the avoidance of doubt, if the Consolidated Secured Leverage Ratio would be
equal to or less than 2.00:1.00 as of the last day of the Most Recent Four
Quarter Period, (i) with respect to ABR Loans, 2.75% per annum and (ii) with
respect to Eurodollar Loans, 3.75% per annumthe Applicable Margin shall be set
at the margin referenced in clause (a) above.

 

“Approved Fund”: as defined in Subsection 11.6(b).

 



6

 

 

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction) other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms) of accounts receivable or
notes receivable arising in the ordinary course of business (including pursuant
to factoring arrangements), or the conversion or exchange of accounts receivable
into or for notes receivable, (v) any Restricted Payment Transaction, (vi) a
disposition that is governed by Subsection 8.7, (vii) any Financing Disposition,
(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including any sale/leaseback transaction or asset
securitization, (xi) any disposition arising from foreclosure, condemnation,
eminent domain, or similar action with respect to any property or other assets,
or exercise of termination rights under any lease, license, concession or other
agreement or necessary or advisable (as determined by the Borrower in good
faith) in order to consummate any acquisition of any Person, business or assets
or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement, (xii) any disposition of Capital Stock, Indebtedness
or other securities of an Unrestricted Subsidiary, (xiii) a disposition of
Capital Stock of a Restricted Subsidiary pursuant to an agreement or other
obligation with or to a Person (other than the Borrower or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5.00% of the outstanding
Capital Stock of a Foreign Subsidiary that has been approved by the Board of
Directors, (xv) any disposition or series of related dispositions for aggregate
consideration not to exceed the greater of (A) $10,000,00027,000,000 and (B)
10.00% of Consolidated EBITDA for the most recently ended four-fiscal quarter
period for which consolidated financial statements of the Borrower are
available, (xvi) the abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole,
(xvii) any license, sublicense or other grant of rights in or to any trademark,
copyright, patent or other intellectual property, (xviii) any Exempt Sale and
Leaseback Transaction, (xix) the creation or granting of any Lien permitted
under this Agreement, (xx) sales, leases, transfers or other dispositions of
inventory of the Borrower or any of its Subsidiaries determined by the
management of the Borrower to be no longer useful or necessary in the operations
of the business of the Borrower or such Subsidiary, (xxi) bulk sales or other
dispositions of the Inventory not in the ordinary course of business in
connection with store closings, at arm’s length; provided, that such store
closures and related Inventory dispositions shall not exceed (A) in any Fiscal
Year of the Parent and its Subsidiaries, 5% of the number of the Loan Parties’
stores as of the beginning of such Fiscal Year (net of new Store openings) and
(B) in the aggregate from and after the Closing Date, 10% of the number of the
Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings) or (xxii) to the extent constituting a disposition, a Qualified IPO.

 



7

 

 

“Assignee”: as defined in Subsection 11.6(b)(i).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services), (d) merchant services
constituting a line of credit, (e) [reserved], (f) factoring and (g) supply
chain financing services including, without limitation, trade payable services
and supplier accounts receivable purchases..

 

“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

 

“Base Rate”: for any day, a rate per annum that is equal to the rate of interest
established by the Administrative Agent as its prime rate from time to time at
its Stamford Branch or, if no such rate is then established, the rate of
interest quoted by the Wall Street Journal as the “Prime Rate” or, if the Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent).

 

“Below Threshold Proceeds”: as defined in Subsection 8.4(c).

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 



8

 

 

“Benefited Lender”: as defined in Subsection 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System.

 

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body. Unless otherwise provided, “Board of Directors” means the
Board of Directors of Holdings or the Borrower, as applicable.

 

“Borrower”: as defined in the Preamble hereto.

 

“Borrower Material”: as defined in SectionSubsection 7.2.

 

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(l)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment by the Borrower of Term Loans at a specified range at a
discount to par pursuant to Subsection 4.4(l)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment by the Borrower of Term Loans at a discount to par pursuant
to Subsection 4.4(l)(iv).

 

“Borrowing”: the borrowing of one Type of Loan of a single Tranche from all the
Lenders having Initial Term Loan Commitments or other commitments of the
respective Tranche on a given date (or resulting from a conversion or
conversions on such date) having, in the case of Eurodollar Loans, the same
Interest Period.

 

“Borrowing Base”: the sum of (1) 92.50% of the net ordinary liquidation value of
inventory held by the Borrower and its Subsidiaries, (2) 90.00% of all
Receivables of the Borrower and its Subsidiaries, and (3) Unrestricted Cash of
the Borrower and its Subsidiaries (in each case, determined as of the end of the
most recently ended fiscal month for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including (x)
any property or assets of a type described above acquired since the end of such
fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

 



9

 

 



“Borrowing Date”: any Business Day specified in a notice delivered pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

 

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Capitalized Lease
Obligations) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower.

 

“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
the European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any bank or
other institutional lender under this Agreement or the Senior ABL Facility or
any affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500,000,000 (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding company of
which is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s (or, if at such time neither is issuing
ratings, a comparable rating of another nationally recognized rating agency),
(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c)(i) or (c)(ii) above, (e) money market instruments, commercial
paper or other short-term obligations rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or, if at
such time neither is issuing ratings, a comparable rating of another nationally
recognized rating agency), (f) investments in money market funds subject to the
risk limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act of 1940, as amended, (g) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors, and (h) solely with respect to any Captive Insurance Subsidiary, any
investment that person is permitted to make in accordance with applicable law.

 



10

 

 

“Change in Law”: as defined in Subsection 4.11(a).

 

“Change of Control”: (i) at any time prior to the consummation of a Public
Offering (x) the Permitted Holders shall in the aggregate be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) of (A) so long as Holdings is a Subsidiary of any Parent
Entity, shares or units of Voting Stock having less than 35.00% of the total
voting power of all outstanding shares of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) and (B) if Holdings
is not a Subsidiary of any Parent Entity, shares or units of Voting Stock having
less than 35.00% of the total voting power of all outstanding shares of Holdings
or (y) any other “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act as in effect on the Closing Date), other than one
or more Permitted Holders, (A) so long as Holdings is a Subsidiary of any Parent
Entity, shall be the “beneficial owner” of shares or units of Voting Stock
constituting a greater percentage of the total voting power of all outstanding
shares of such Parent Entity than the total voting power of all outstanding
shares or units of Voting Stock of such Parent Entity (other than a Parent
Entity that is a Subsidiary of another Parent Entity) held by the Permitted
Holders and (B) if Holdings is not a Subsidiary of any Parent Entity, shall be
the “beneficial owner” of shares or units of Voting Stock having constituting a
greater percentage of the total voting power of all outstanding shares of
Holdings than the total voting power of all outstanding shares or units of
Voting Stock of Holdings held by the Permitted Holders; (ii) at any time on or
after the consummation of a Public Offering, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on
the Closing Date), other than one or more Permitted Holders, shall be the
“beneficial owner” of (x) so long as Holdings is a Subsidiary of any Parent
Entity, shares or units of Voting Stock having more than the greater of (A)
35.00% of the total voting power of all outstanding shares of such Parent Entity
(other than a Parent Entity that is a Subsidiary of another Parent Entity) and
(B) the total voting power of all outstanding shares or units of Voting Stock of
such Parent Entity (other than a Parent Entity that is a Subsidiary of another
Parent Entity) held by the Permitted Holders and (y) if Holdings is not a
Subsidiary of any Parent Entity, shares or units of Voting Stock having more
than the greater of (A) 35.00% of the total voting power of all outstanding
shares of Holdings and (B) the total voting power of all outstanding shares or
units of Voting Stock of Holdings held by the Permitted Holders; (iii) Holdings
shall cease to own, directly or indirectly, 100.00% of the Capital Stock of the
Borrower (or any Successor Borrower), or (iv) a “Change of Control” (or
comparable term) as defined in the Senior ABL Facility Agreement relating to
Indebtedness and any unused commitments thereunder in an aggregate principal
amount equal to or greater than $25,000,00067,500,000. Notwithstanding anything
to the contrary in the foregoing, the Transactions shall not constitute or give
rise to a Change of Control.

 

“Change of Control Offer”: as defined in Subsection 8.8(a).

 

“Claim”: as defined in Subsection 11.6(h)(iv).

 



11

 

 

“Closing Date”: the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.

 

“Closing Date Dividend” shall mean that certain dividend or distribution to be
made on or within twelve (12) Business Days after the Closing Date by the
Borrower to Borrower’s direct or indirect equity holders (including any payments
or adjustments made in connection with the dividend in respect of outstanding
options to purchase common stock of Parent).

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the Preamble hereto, and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

 

“Collateral Documents”: collectively, the Security Agreement, the Trademark
Security Agreement, control agreements, the Mortgages (if any), each of the
mortgages, debentures, charges, collateral assignments, control agreements,
security agreements, pledge agreements or other similar agreements (if any)
delivered to the Administrative Agent and the Lenders pursuant to this
Agreement, the Guaranty, and each of the other agreements, instruments or
documents executed by a Loan Party that creates or purports to create a Lien or
Guarantee in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Collateral Representative”: (i) in respect of the ABL/Term Loan Intercreditor
Agreement, the ABL Agent (in its capacity as collateral agent) and the
Collateral Agent, and each of their respective successors and assigns in such
capacities and (ii) if any Junior Lien Intercreditor Agreement, Pari Passu
Intercreditor Agreement or Other Intercreditor Agreement is then in effect, the
Person acting as representative for the Collateral Agent and the Secured Parties
thereunder for the applicable purpose contemplated by this Agreement and the
Security Agreement.

 

“Commitment”: as to any Lender, such Lender’s Initial Term Loan Commitments and
Incremental Commitments, as the context requires.

 

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under “common control” with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 



12

 

 

“Compliance Certificate”: as defined in Subsection 7.2(a).

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including Subsection 4.10, 4.11, 4.12 or
11.5, than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender if such designating
Lender had not designated such Conduit Lender hereunder, (b) be deemed to have
any Initial Term Loan Commitment or (c) be designated if such designation would
otherwise increase the costs of any Facility to the Borrower.

 

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus, in each case without duplication, (x) the following to the extent
deducted in calculating such Consolidated Net Income: (i) provision for all
taxes (whether or not paid, estimated or accrued) based on income, profits or
capital (including penalties and interest, if any) including state, franchise,
excise and similar taxes and foreign withholding taxes and state taxes in lieu
of business fees (including business license fees) and payroll tax credits,
income tax credits and similar tax credits, and including an amount equal to the
amount of tax distributions actually made to the holders of Capital Stock of the
Borrower or any Parent Entity in respect of such period (in each case, to the
extent attributable to the operations of the Borrower and its Restricted
Subsidiaries), which will be included as though such amounts had been paid as
income taxes directly by the Borrower, (ii) Consolidated Interest Expense, all
items excluded from the definition of Consolidated Interest Expense pursuant to
clause (ii) thereof (other than Special Purpose Financing Expenses), any Special
Purpose Financing Fees, and to the extent not reflected in Consolidated Interest
Expense, costs of surety bonds in connection with financing activities, (iii)
depreciation, (iv) amortization (including but not limited to amortization of
goodwill and intangibles and amortization and write-off of financing costs), (v)
any non-cash charges, losses and expenses, including any write-offs or
write-downs; provided that if any such non-cash charge represents an accrual or
reserve for potential cash items in any future four-fiscal quarter period (a)
the Borrower may determine not to add back such non-cash charge in the period
for which Consolidated EBITDA is being calculated and (b) to the extent the
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future four-fiscal quarter period will be subtracted
from Consolidated EBITDA for such future four-fiscal quarter period, (vi)
reasonable out-of-pocket transaction fees, expenses or charges (including legal,
advisory and brokerage or other financing fees), or, without duplication, any
amortization or write-off thereof related to any transaction that is out of the
ordinary course of business including equity offerings (to the extent the
proceeds thereof were intended to be contributed to the equity capital of the
Borrower or its Restricted Subsidiaries), Investments, acquisitions,
dispositions, recapitalizations, mergers, option buyouts or Indebtedness
permitted to be consummated or incurred by this Agreement (including any
Refinancing Indebtedness in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such Indebtedness (including any
amendments, waivers or other modifications of this Agreement) or similar
transactions (in each case whether or not consummated or incurred), (vii) the
amount of any loss or expense attributable to non-controlling interests, (viii)
all deferred financing costs written off and premiums paid in connection with
any early extinguishment of Hedging Obligations or other derivative instruments,
(ix) any management, monitoring, consulting, transaction and advisory fees
(including termination fees) and related indemnities, charges and expenses paid
to or accrued to or on behalf of any Parent Entity or any of the Permitted
Holders in each case to the extent permitted hereunder, (x) interest and
investment income, (xi) the amount of loss on any Financing Disposition, (xii)
any costs or expenses pursuant to any management or employee stock option or
other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any equity subscription or equityholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Borrower
or an issuance of Capital Stock of the Borrower (other than Disqualified Stock)
and excluded from the calculation set forth in Subsection 8.2(a)(3), (xiii) all
fees, costs and expenses related to the Transactions, (xiv) non-operating
professional fees, costs and expenses, (xv) [reserved], (xvi) expense or charges
to the extent paid or reimbursed by a third party, (xvii) earn-out obligations
incurred in connection with any acquisition or other Investment permitted under
this Agreement, (xviii) all charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of Capital Stock held by
Management Investors and all losses, charges and expenses related to payments
made to holders of options or other derivative Capital Stock in the common
equity of the Borrower or any Parent Entity in connection with, or as a result
of, any distribution being made to equityholders of such Person or any of its
direct or indirect parents, which payments are being made to compensate such
option holders as though they were equityholders at the time of, and entitled to
share in, such distribution, (xix) all losses, charges and expenses in
connection with the pre-opening and opening of stores, distribution centers and
other facilities and operating losses attributable to any store, distribution
center or other facility to the extent such losses, charges or expenses were
incurred before or within twelvetwenty-four (1224) months after the opening of
such store, distribution center or other facility, (xx) [reserved], (xxi)
payments in the nature of compensation or expense reimbursement to independent
board members, (xxii) the excess of GAAP rent expense over actual cash rent paid
due to the use of straight line rent for GAAP purposes and (xxiii) business
optimization expenses (including expenses related to consolidation initiatives),
relocation and integration expenses, costs, charges, expenses, accruals and
reserves related to cost savings initiatives, strategic initiatives and
initiatives aimed at profitability improvement, and other restructuring costs,
charges, expenses, accruals and reserves (which, for the avoidance of doubt,
shall include the effect of inventory optimization programs, consolidation,
relocation and closing of stores, distribution centers, warehouses and other
facilities and exiting lines of business, operating expense reductions,
personnel relocation, restructuring, redundancy, recruiting, severance,
termination, settlement and judgment, one-time compensation charges, the amount
of any signing, retention and completion bonuses, new systems design and
implementation costs, software development costs and curtailments and project
startup costs); provided that the aggregate amount added pursuant to this clause
(xxiii) for any period of twelve (12) consecutive fiscal months shall not exceed
the greater of (i) $15,000,000 and (ii) 15% of Consolidated EBITDA (calculated
prior to giving effect to any increase pursuant to this clause (xxiii)), and
(xxiv) charges, costs, expenses or fees associated with the implementation of
ASC 606 or any comparable regulation, plus (y) the amount of net cost savings,
operating expense reductions, revenue enhancements and synergies projected by
the Borrower in good faith to be realized as the result of actions taken or to
be taken on or prior to the date that is 18twenty-four (24) months after the
ClosingThird Amendment Effective Date, or 18twenty- four (24) months after the
consummation of any operational change, respectively (which costs savings,
operating expense reductions and synergies shall be reasonably identifiable and
factually supportable, certified by a Responsible Officer of the Borrower and
calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions
(which adjustments may be incremental to pro forma adjustments made pursuant to
the proviso to the definition of “Consolidated First Lien Leverage Ratio”,
“Consolidated Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”);
provided that the aggregate amount added pursuant to this clause (y) for any
period of twelvetwenty-four (1224) consecutive fiscal months shall not exceed
the greater of (i) $15,000,00067,500,000 and (ii) 1525% of Consolidated EBITDA
for the most recently ended four-fiscal quarter period for which consolidated
financial statements of the Borrower are available (calculated prior to giving
effect to any increase pursuant to this clause (y)). 

 



13

 

 



 

“Consolidated First Lien Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Secured Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby) on a
pari passu basis with the Term Loan Facility Obligations and obligations under
the Senior ABL Facility, minus (ii) the sum of (A) the amount of such
Indebtedness consisting of Indebtedness of a type referred to in, or Incurred
pursuant to, Subsection 8.1(b)(ix) and (B) Unrestricted Cash of the Borrower and
its Restricted Subsidiaries.

 

“Consolidated First Lien Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated First Lien Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 

(1)       if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 



14

 

 

(2)       if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Purchase occurred on the first day of such period; and

 

(3)       if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

 

provided that, in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured on a pari passu basis with the
Term Loan Facility Obligations and obligations under the Senior ABL Facility in
part pursuant to clause (k)(1) of the “Permitted Liens” definition in respect of
Indebtedness Incurred pursuant to clause (ii) of the definition of Maximum
Incremental Facilities Amount and in part pursuant to one or more other clauses
of the definition of “Permitted Liens” (other than clause (s)), as provided in
clause (x) of the final paragraph of such definition, any calculation of the
Consolidated First Lien Leverage Ratio, including in the definition of “Maximum
Incremental Facilities Amount”, shall not include any such Indebtedness (and
shall not give effect to any Discharge of Indebtedness from the proceeds
thereof) to the extent secured pursuant to any such other clause of such
definition and (y) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured on a pari passu basis with Term
Loan Facility Obligations and obligations under the Senior ABL Facility in part
pursuant to clause (s) of the “Permitted Liens” definition and in part pursuant
to one or more other clause of the definition of “Permitted Liens” (other than
clause (k)(1) in respect of Indebtedness Incurred pursuant to clause (ii) of the
definition of “Maximum Incremental Facilities Amount”), as provided in clause
(y) of the final paragraph of such definition, any calculation of the
Consolidated First Lien Leverage Ratio shall not include any such Indebtedness
(and shall not give effect to any Discharge of Indebtedness from the proceeds
thereof) to the extent secured pursuant to any such other clause of such
definition.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Borrower; provided that
with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Borrower to be taken
no later than 18 months after the date of determination.

 



15

 

 

“Consolidated Interest Expense”: for any period, the sum, without duplication,
of (i) the total interest expense of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including any such interest expense consisting of (A) interest expense
attributable to Capitalized Lease Obligations, (B) amortization of debt
discount, (C) interest in respect of Indebtedness of any other Person that has
been Guaranteed by the Borrower or any Restricted Subsidiary, but only to the
extent that such interest is actually paid by the Borrower or any Restricted
Subsidiary, (D) non-cash interest expense, (E) the interest portion of any
deferred payment obligation, (F) commissions, discounts and other fees and
charges owed with respect to letters of credit, bankers’ acceptance financing
bridge commitments or other financing fees, (G) movement in the mark-to-market
valuation of hedging obligations or (H) interest expense associated with Capital
Stock, minus (ii) to the extent otherwise included in such interest expense
referred to in clause (i) above, Special Purpose Financing Expenses, accretion
or accrual of discounted liabilities not constituting Indebtedness, expense
resulting from discounting of Indebtedness in conjunction with recapitalization
or purchase accounting, and any “additional interest” in respect of registration
rights arrangements for any securities, amortization or write-off of financing
costs, in each case under clauses (i) through (ii) above as determined on a
Consolidated basis in accordance with GAAP; provided that gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP (adjusted to reflect any charge, tax or expense
incurred or accrued by Holdings or any Parent Entity during such period
attributable to the operations of the Borrower and its Subsidiaries as though
such charge, tax or expense had been incurred by the Borrower, to the extent
that the Borrower has made or would be entitled under the Loan Documents to make
any Restricted Payment or other payment to or for the account of Holdings in
respect thereof) and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)       any net income (loss) of any Person if such Person is not the Borrower
or a Restricted Subsidiary, except that (A) the Borrower’s or any Restricted
Subsidiary’s net income for such period shall be increased by the aggregate
amount actually distributed by such Person during such period to the Borrower or
a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below), to the extent not already included
therein, and (B) the Borrower’s or any Restricted Subsidiary’s equity in the net
loss of such Person shall be included to the extent of the aggregate Investment
of the Borrower or any of its Restricted Subsidiaries in such Person,

 



16

 

 

(ii)       solely for purposes of determining the amount available for
Restricted Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net
income (loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if
such Restricted Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of similar distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower by operation of
the terms of such Restricted Subsidiary’s charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its stockholders (other than (x) restrictions
that have been waived or otherwise released, (y) restrictions pursuant to this
Agreement or the other Loan Documents, and (z) restrictions in effect on the
Closing Date with respect to a Restricted Subsidiary and other restrictions with
respect to such Restricted Subsidiary that taken as a whole are not materially
less favorable to the Lenders than such restrictions in effect on the Closing
Date as determined by the Borrower in good faith), except that (A) the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of any dividend or distribution that was or that could have been made by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary (subject, in the case of a dividend that could have been
made to another Restricted Subsidiary, to the limitation contained in this
clause (ii)) and (B) the net loss of such Restricted Subsidiary shall be
included to the extent of the aggregate Investment of the Borrower or any of its
other Restricted Subsidiaries in such Restricted Subsidiary,

 

(iii)       (x) any net after-tax gain or loss realized upon the sale,
abandonment or other disposition of any asset of the Borrower or any Restricted
Subsidiary (including pursuant to any sale/leaseback transaction) that is not
sold, abandoned or otherwise disposed of in the ordinary course of business (as
determined by the Borrower in good faith) and (y) any net after-tax gain or loss
realized upon the disposal, abandonment, closure or discontinuation of
operations of the Borrower or any Restricted Subsidiary, and any net after-tax
income (loss) from disposed, abandoned or discontinued operations (but if such
operations are classified as discontinued because they are subject to an
agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of),

 

(iv)       any net after-tax extraordinary, unusual or nonrecurring gain, loss
or charge,

 

(v)       the cumulative effect of a change in accounting principles,

 

(vi)       any net after-tax income or loss (less all fees, expenses and charges
related thereto) attributable to the extinguishment of Indebtedness or Hedging
Obligations or other derivative instruments,

 

(vii)       any non-cash gain, loss, expense or charge attributable to the
movement in the mark-to-market valuation in respect of Hedge Agreements,

 

(viii)       any unrealized foreign currency translation gains or losses,
including in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,

 



17

 

 

(ix)       any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or agreements or post-employment benefit plans or
agreements, or grants or sale of limited liability company interests, stock,
stock appreciation, stock options, restricted stock, preferred stock or other
equity based awards,

 

(x)       any costs or expenses incurred in connection with the payment of
dividend equivalent rights to option holders pursuant to any management equity
plan, stock option plan or any other management or employee benefit plan or
agreement or post-employment benefit plan or agreement will be excluded;

 

(xi)       any non-cash charge, expense or other impact attributable to
application of the purchase, fair value or recapitalization method of accounting
(including the total amount of depreciation and amortization, cost of sales or
other non-cash expense resulting from the write-downs and write-offs of assets
to the extent resulting from such purchase or recapitalization accounting
adjustments), non-cash charges for deferred tax valuation allowances and
non-cash gains, losses, income and expenses resulting from fair value accounting
required by the applicable standard under GAAP,

 

(xii)       expenses related to the conversion of various employee benefit
programs in connection with the Transactions, and non-cash compensation related
expenses, and

 

(xiii)       to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

 

Notwithstanding the foregoing, for the purpose of Subsection 8.2(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under Subsection 8.2(a)(3)(C) or (D).

 

“Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(ii) the sum of (A) the amount of such Indebtedness consisting of Indebtedness
of a type referred to in, or Incurred pursuant to, Subsection 8.1(b)(ix) and (B)
Unrestricted Cash of the Borrower and its Restricted Subsidiaries.

 



18

 

 

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 

(1)       if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Restricted Subsidiary as an Unrestricted
Subsidiary (any such disposition or designation, a “Sale”), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

 

(2)       if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, “Purchase”), Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase occurred on the first day of such period; and

 

(3)       if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

 

provided that, in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to clause
(k)(1) of the “Permitted Liens” definition in respect of Indebtedness Incurred
pursuant to clause (ii) of the definition of Maximum Incremental Facilities
Amount and in part pursuant to one or more other clauses of the definition of
“Permitted Liens” (other than clause (s)), as provided in clause (x) of the
final paragraph of such definition, any calculation of the Consolidated Secured
Leverage Ratio, Consolidated First Lien Leverage Ratio or Consolidated Total
Leverage Ratio, including in the definition of “Maximum Incremental Facilities
Amount”, shall not include any such Indebtedness (and shall not give effect to
any Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of such definition and (y) in the event that
the Borrower shall classify Indebtedness Incurred on the date of determination
as secured in part pursuant to clause (s) of the “Permitted Liens” definition
and in part pursuant to one or more other clause of the definition of “Permitted
Liens” (other than clause (k)(1) in respect of Indebtedness Incurred pursuant to
clause (ii) of the definition of “Maximum Incremental Facilities Amount”), as
provided in clause (y) of the final paragraph of such definition, any
calculation of the Consolidated Secured Leverage Ratio, Consolidated First Lien
Leverage Ratio or Consolidated Total Leverage Ratio shall not include any such
Indebtedness (and shall not give effect to any Discharge of Indebtedness from
the proceeds thereof) to the extent secured pursuant to any such other clause of
such definition.

 



19

 

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Borrower; provided that
with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Borrower to be taken
no later than 18 months after the date of determination.

 

“Consolidated Total Assets”: as of any date of determination, the total assets,
in each case reflected on the consolidated balance sheet of Parent as at the end
of the most recently ended fiscal quarter for which a balance sheet is
available, determined on a Consolidated basis in accordance with GAAP (and, in
the case of any determination relating to any Incurrence of Indebtedness or
Liens or any Investment, on a pro forma basis including any property or assets
being acquired in connection therewith).

 

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations; and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations) minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) and (B) Unrestricted Cash of the
Borrower and its Restricted Subsidiaries.

 

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of Parent are available, provided that:

 

(1)       if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made a Sale (including any Sale occurring in connection
with a transaction causing a calculation to be made hereunder), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

 



20

 

 

(2)       if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(3)       if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

 

provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to Subsection 8.1(b)(x) (other than by reason of
subclause (2) of the proviso to such clause (x)) and/or in part pursuant to one
or more other clauses of Subsection 8.1(b) (as provided in SubsectionsSubsection
8.1(c)(ii)), Consolidated Total Indebtedness shall not include any such
Indebtedness Incurred pursuant to one or more such other clauses of Subsection
8.1(b), and shall not give effect to any Discharge of any Indebtedness from the
proceeds of any such Indebtedness being disregarded for purposes of the
calculation of the Consolidated Total Leverage Ratio that otherwise would be
included in Consolidated Total Indebtedness.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Borrower; provided that
with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Borrower to be taken
no later than 18 months after the date of determination.

 

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 



21

 

 

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

 

“Contract Consideration”: as defined in the definition of “Excess Cash Flow”.

 

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).

 

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
Incurred within 180 days after the receipt of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of the Borrower on the date of Incurrence thereof.

 

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Declined Amount”: as defined in Subsection 4.4(h).

 

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

 

“Default Notice”: as defined in Subsection 9.1(e).

 

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

 



22

 

 

“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation.

 

“Designation Date”: as defined in Subsection 2.10(f).

 

“Discharge”: the Borrower or any Restricted Subsidiary shall have repaid,
repurchased, redeemed, defeased or otherwise acquired, retired or discharged any
Indebtedness that is no longer outstanding on the relevant date of
determination.

 

“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(l)(ii)(2).

 

“Discount Range”: as defined in Subsection 4.4(l)(iii)(1).

 

“Discount Range Prepayment Amount”: as defined in Subsection 4.4(l)(iii)(1).

 

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Subsection
4.4(l) substantially in the form of Exhibit N.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit O, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”: as defined in Subsection
4.4(l)(iii)(1).

 

“Discount Range Proration”: as defined in Subsection 4.4(l)(iii)(3).

 

“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(l)(iv)(3).

 

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, or
otherwise five Business Days following the receipt by each relevant Lender of
notice from the Administrative Agent in accordance with Subsection 4.4(l)(ii),
Subsection 4.4(l)(iii) or Subsection 4.4(l)(iv), as applicable unless a shorter
period is agreed to between the Borrower and the Administrative Agent.

 

“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(l)(i).

 

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock.

 



23

 

 

 

“Disposition”: as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.

 

“Disqualified Lender” shall mean (i) any person identified by the Borrower to
the Administrative Agent in writing by name that is or becomes an operating
company competitor of the Borrower and/or any its Subsidiaries, (ii) any person
that is identified by the Borrower to the Lead Arrangers and the Administrative
Agent (or its Affiliates) in writing by name on or prior to September 14,
2016the Third Amendment Effective Date; and (iii) any affiliate of any person
described in clauses (i) or (ii) above that are either (x) reasonably
identifiable solely on the basis of such affiliate’s name or (y) identified in
writing by name by the Borrower to the Administrative Agent from time to time,
other than, with respect to this clause (iii), any bank, financial institution
or fund that regularly invests in commercial loans or similar extensions of
credit in the ordinary course of business and for which no personnel directly
involved with the relevant person (A) makes investment decisions or (B) has
access to non-public information relating to the Borrower and/or its
Subsidiaries.

 

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is convertible or exchangeable for Indebtedness or Disqualified Stock or (iii)
is redeemable at the option of the holder thereof (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control” or an Asset Disposition or other disposition), in
whole or in part, in each case on or prior to the Initial Term Loan Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees or other eligible service providers of the Borrower
or any Subsidiary, shall not constitute Disqualified Stock solely because it may
be required to be repurchased or otherwise acquired or retired in order to
satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“ECF Payment Amount”: as defined in Subsection 4.4(e)(iii)(A).

 

“ECF Payment Date”: as defined in Subsection 4.4(e)(iii).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



24

 

 

“EEA Member Country”: any of the member states of the European Union, United
Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engagement Letter”: the Engagement Letter, dated as of September 14, 2016,
among the Borrower and the Lead Arrangers.

 

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
the management, discharge, release, registration or emissions of Materials of
Environmental Concern or protection of human health (as it relates to exposure
to Materials of Environmental Concern) or the environment, as have been, or now
or at any relevant time hereafter are, in effect.

 

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”: EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor Person), as in effect from time to
time.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

 

“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 



25

 

 

“Excess Cash Flow”: for any period, an amount equal to the excess of:

 

(a)       the sum, without duplication, of

 

(i)       Consolidated Net Income for such period,

 

(ii)       an amount equal to the amount of all non-cash charges to the extent
deducted in calculating such Consolidated Net Income and cash receipts to the
extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),

 

(iii)       decreases in Consolidated Working Capital for such period (other
than any such decreases arising (x) from any acquisition or disposition of (a)
any business unit, division, line of business or Person or (b) any assets other
than in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition”, respectively) by the Borrower and its Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any item from short-term to long-term
or vice versa),

 

(iv)       an amount equal to the aggregate net non-cash loss on Asset
Dispositions (or any Disposition specifically excluded from the definition of
the term “Asset Disposition”) by the Borrower and its Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
deducted in calculating such Consolidated Net Income,

 

(v)       cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in calculating such Consolidated Net Income, and

 

(vi)       any extraordinary, unusual or nonrecurring cash gain, over (b) the
sum, without duplication, of

 

(i)       an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,

 

(ii)       without duplication of amounts deducted pursuant to clause (xi) below
in prior years, the amount of Capital Expenditures either made in cash or
accrued during such period (provided that, whether any such Capital Expenditures
shall be deducted for the period in which cash payments for such Capital
Expenditures have been paid or the period in which such Capital Expenditures
have been accrued shall be at the Borrower’s election; provided, further that,
in no case shall any accrual of a Capital Expenditure which has previously been
deducted give rise to a subsequent deduction upon the making of such Capital
Expenditure in cash in the same or any subsequent period), except to the extent
that such Capital Expenditures were financed with the proceeds of long-term
Indebtedness of the Borrower or its Restricted Subsidiaries (unless such
Indebtedness has been repaid),

 



26

 

 

(iii)       the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and its Restricted Subsidiaries,
except to the extent financed with the proceeds of long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) the amount of any
repayment of Term Loans pursuant to Subsection 2.2(b), (C) the amount of a
mandatory prepayment of Term Loans pursuant to Subsection 4.4(e)(i) and any
mandatory prepayment, repayment or redemption of Pari Passu Indebtedness
pursuant to requirements under the agreements governing such Pari Passu
Indebtedness similar to the requirements set forth in Subsection 4.4(e)(i), to
the extent required due to an Asset Disposition (or any disposition specifically
excluded from the definition of the term “Asset Disposition”) that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase (except to the extent financed with the proceeds of long-term
Indebtedness of the Borrower or its Restricted Subsidiaries), but excluding all
other payments of Loans made during such period, and (D) the amount of repayment
of Term Loans under Subsections 4.4(a) and 4.4(l)), but excluding such payments,
purchases or other retirements to the extent such payments, purchases or other
retirements reduce the ECF Payment Amount pursuant to Subsection 4.4(e)(iii)),

 

(iv)       an amount equal to the aggregate net non-cash gain on Asset
Dispositions (or any Disposition specifically excluded from the definition of
the term “Asset Disposition”) by the Borrower and its Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
included in calculating such Consolidated Net Income,

 

(v)       increases in Consolidated Working Capital for such period (other than
any such increases arising (x) from any ECF Acquisition or ECF Disposition by
the Borrower and its Restricted Subsidiaries completed during such period, (y)
from the application of purchase accounting or (z) as a result of the
reclassification from short-term to long-term or vice versa);

 

(vi)       payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted in
calculating Consolidated Net Income,

 



27

 

 

(vii)       without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the aggregate amount of cash consideration paid by
the Borrower and its Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
constituting “Permitted Investments” (other than Permitted Investments of the
type described in clause (iii) of the definition thereof and intercompany
Investments by and among the Borrower and its Restricted Subsidiaries) or made
pursuant to Subsection 8.2 to the extent that such Investments were financed
with internally generated cash flow of the Borrower and its Restricted
Subsidiaries,

 

(viii)       the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by the Borrower and its
Restricted Subsidiaries pursuant to Subsection 8.2(b) (other than Subsection
8.2(b)(vi)), to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and its Restricted Subsidiaries,

 

(ix)       the aggregate amount of expenditures actually made by the Borrower
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted or
excluded in calculating Consolidated Net Income,

 

(x)       the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(xi)       at the Borrower’s election, without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments constituting “Permitted Investments”
(other than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to Subsection 8.2 or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of internally generated cash actually
utilized to finance such Investments and Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

 



28

 

 

(xii)       (a) the amount of taxes (including penalties and interest) paid in
cash or tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of tax expense deducted in calculating such
Consolidated Net Income for such period and (b) the amount of taxes (including
penalties and interest) to be paid in cash or tax reserves set aside or payable
(without duplication) within 180 days after the end of such period provided that
the amounts described in this clause (b) will not reduce Excess Cash Flow in
subsequent periods,

 

(xiii)       cash expenditures in respect of Hedge Agreements during such period
to the extent not deducted in calculating such Consolidated Net Income, and

 

(xiv)       any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses and charges associated with the Transactions and any
acquisition, merger, consolidation or amalgamation after the Closing Date).

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Stock) of the Borrower, in
each case to the extent designated as an Excluded Contribution pursuant to a
certificate of a Responsible Officer of the Borrower and not previously included
in the calculation set forth in Subsection 8.2(a)(3)(B)(x) for purposes of
determining whether a Restricted Payment may be made.

 

“Excluded Information”: as defined in Subsection 4.4(l)(i).

 

“Excluded Property”: has the meaning set forth in the Security Agreement.

 

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Borrower:

 

(a)       that is an Immaterial Subsidiary;

 

(b)       that is prohibited by Requirement of Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing the Term Loan Facility Obligations or if Guaranteeing
the Term Loan Facility Obligations would require governmental (including
regulatory) consent, approval, license or authorization unless such consent,
approval, license or authorization has been received;

 

(c)       with respect to which the Borrower and the Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Term Loan Facility Obligations shall be excessive in view of
the benefits to be obtained by the Lenders therefrom;

 



29

 

 

(d)       with respect to which the provision of such guarantee of the Term Loan
Facility Obligations would result in material adverse tax consequences to the
Borrower or any of its Subsidiaries (as reasonably determined by the Borrower
and notified in writing to the Administrative Agent by the Borrower);

 

(e)       that is a Subsidiary of a Foreign Subsidiary;

 

(f)       that is a joint venture or Non-Wholly Owned Subsidiary;

 

(g)       that is an Unrestricted Subsidiary;

 

(h)       that is a Captive Insurance Subsidiary;

 

(i)       that is a Special Purpose Entity;

 

(j)       that is a Subsidiary formed solely for the purpose of (x) becoming a
Parent Entity, or (y) merging with the Borrower or any Parent Entity in
connection with another Subsidiary becoming a Parent Entity, in each case to the
extent such entity becomes a Parent Entity or is merged with the Borrower or any
Parent Entity within 60 days of the formation thereof, or otherwise creating or
forming a Parent Entity; or

 

(k)       that is a not for profit Subsidiary;

 

provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Senior ABL Facility Agreement shall not be an Excluded
Subsidiary.

 

Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of Parent are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period. If reasonably requested
by the Administrative Agent, the Borrower shall provide to the Administrative
Agent a list of all Excluded Subsidiaries promptly following such request.

 

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income
(however denominated) of any Agent or Lender or its applicable lending office,
or any branch or affiliate thereof, and all franchise Taxes, branch profits
Taxes, in each case imposed: (i) by the jurisdiction under the laws of which
such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any present or former connection
between the jurisdiction imposing such Tax and such Agent or Lender, applicable
lending office, branch or affiliate other than a connection arising solely from
such Agent or Lender having executed, delivered or performed its obligations
under, or received payment under or enforced, this Agreement or any Notes, (iii)
in the case of the Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in the Loan or Commitment pursuant to a law in effect on the date on
which (a) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under SectionSubsection
4.13(c)) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to SectionSubsection 4.11, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iv) Taxes applicable to Lender or Agent’s failure to
compycomply with SectionSubsection 4.11(b), (c) and (d), and (v) any withholding
Tax imposed by FATCA.

 



30

 

 

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction (a)
in which the sale or transfer of property occurs within 180 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or (b)
that involves property with a book value of $10,000,000 or lessthe greater of
$27,000,000 and 10% of Consolidated EBITDA or less (for the most recently ended
four-fiscal quarter period for which consolidated financial statements of the
Borrower are available) and is not part of a series of related Sale and
Leaseback Transactions involving property with an aggregate value in excess of
such amount and entered into with a single Person or group of Persons. For
purposes of the foregoing, “Sale and Leaseback Transaction” means any
arrangement with any Person providing for the leasing by the Borrower or any of
its Subsidiaries of real or personal property that has been or is to be sold or
transferred by the Borrower or any such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary.

 

“Existing Credit Agreement”: the Credit Agreement, dated as of May 1, 2013 among
the Borrower, Holdings, the lenders party thereto, GCI Capital Markets LLC as
administrative agent and collateral agent and Golub Capital Markets LLC (f/k/a
GCI Capital Markets LLC) as sole bookrunner and co-lead arranger and MCS Capital
Markets LLC, as co-lead arranger and syndication agent, as in effect as of the
date hereofClosing Date.

 

“Existing Term Loans”: as defined in Subsection 2.10(a).

 

“Existing Term Tranche”: as defined in Subsection 2.10(a).

 

“Extended Term Loans”: as defined in Subsection 2.10(a).

 

“Extended Term Tranche”: as defined in Subsection 2.10(a).

 

“Extending Lender”: as defined in Subsection 2.10(b).

 

“Extension”: as defined in Subsection 2.10(b).

 

“Extension Amendment”: as defined in Subsection 2.10(c).

 

“Extension Date”: as defined in Subsection 2.10(d).

 

“Extension Election”: as defined in Subsection 2.10(b).

 



31

 

 

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche).

 

“Extension Request”: as defined in Subsection 2.10(a).

 

“Extension Request Deadline”: as defined in Subsection 2.10(b).

 

“Extension Series”: all Extended Term Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”: each of (a) the Initial Term Loan Facility, (b) Incremental Term
Loans of the same Tranche, (c) any Extended Term Loans of the same Extension
Series, (d) any Specified Refinancing Term Loans of the same Tranche and (e) any
other committed facility hereunder and the Extensions of Credit made thereunder,
and collectively the “Facilities”.

 

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors, whose determination shall be
conclusive.

 

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantially comparable), any
regulations or other administrative authority promulgated thereunder, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code (or any
amended or successor provisions that are substantially comparable) and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention entered into in connection
with the implementation of such Sections of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal District Court”: as defined in Subsection 11.13(a).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for the day for
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets by the Borrower or
any Subsidiary thereof to or in favor of any Special Purpose Entity, or by any
Special Purpose Subsidiary, in each case in connection with the Incurrence by a
Special Purpose Entity of Indebtedness, or obligations to make payments to the
obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets.

 



32

 

 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Amendment”: means that certain Amendment No. 1 to Credit Agreement, dated
as of March 31, 2017, among Holdings, the Borrower, the other Loan Parties party
thereto, the Administrative Agent and the Lenders party thereto.

 

“First Amendment Effective Date”: means the date on which all of the conditions
contained in Section 4 of the First Amendment have been satisfied or waived.

 

“First Lien Obligations”: (i) the Term Loan Facility Obligations and (ii) the
Additional Obligations, Permitted Incremental Equivalent Debt, Permitted Debt
Exchange Notes, Rollover Indebtedness and Refinancing Indebtedness in respect of
the Indebtedness described in this clause (ii) (other than any such Additional
Obligations, Permitted Incremental Equivalent Debt, Permitted Debt Exchange
Notes, Rollover Indebtedness and Refinancing Indebtedness that are unsecured or
secured by a Lien ranking junior to the Lien securing the Term Loan Facility
Obligations) secured by a first priority security interest in the Term Priority
Collateral and a second priority security interest in the ABL Priority
Collateral, collectively.

 

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Liens permitted hereunder
(including Permitted Liens) applicable to such Collateral which have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document (or, in the case of Collateral constituting Pledged Interests
(as defined in the Security Agreement), Permitted Liens of the type described in
clauses (a), (k)(4) (other than subclause (z)), (l), (m), (n), (p)(1), (s), (w)
and, solely with respect to Permitted Liens described in the foregoing clauses,
(o) of the definition thereof)). For purposes of this definition, a Lien
purported to be created in any Collateral pursuant to any Security Document will
be construed as the “most senior Lien” to which such Collateral is subject,
notwithstanding the existence of a Permitted Lien on the Collateral that is pari
passu with the Lien on such Collateral, so long as such Permitted Lien is
subject to the terms of the ABL/Term Loan Intercreditor Agreement or an Other
Intercreditor Agreement.

 

“Fiscal Year”: any period of twelve (12) consecutive months ending on the last
Thursday of any calendar year or any other date of any calendar year designated
by the Borrower in accordance with Subsection 7.12, in each case calculated in
accordance with the fiscal calendar of Parent.

 

“Fixed GAAP Date”: the Closing Date, provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

 



33

 





 

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base” “Capital
Expenditures”, “Capitalized Lease Obligation”, “Consolidated EBITDA”,
“Consolidated Interest Expense”, “Consolidated Net Income”, “Consolidated
Secured Indebtedness”, “Consolidated First Lien Leverage Ratio”, “Consolidated
Secured Leverage Ratio”, “Consolidated Total Assets”, “Consolidated Total
Indebtedness”, “Consolidated Total Leverage Ratio”, “Consolidated Working
Capital”, “Consolidation”, “Excess Cash Flow”, “Foreign Borrowing Base”,
“Inventory” or “Receivables”, (b) all defined terms in this Agreement to the
extent used in or relating to any of the foregoing definitions, and all ratios
and computations based on any of the foregoing definitions, and (c) any other
term or provision of this Agreement or the Loan Documents that, at the
Borrower’s election, may be specified by the Borrower by written notice to the
Administrative Agent from time to time.

 

“Foreign Borrowing Base”: the sum of (1) 92.50% of the net ordinary liquidation
value of inventory held by the Borrower’s Foreign Subsidiaries, (2) 90.00% of
all Receivables of the Borrower’s Foreign Subsidiaries, and (3) Unrestricted
Cash of the Borrower’s Foreign Subsidiaries (in each case, determined as of the
end of the most recently ended fiscal month for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which the Borrower or any
Restricted Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions.

 

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower (a) that is organized under
the laws of any jurisdiction outside of the United States of America and any
Subsidiary of such Foreign Subsidiary or (b) that is a Foreign Subsidiary
Holdco. Any subsidiary of the Borrower which is organized and existing under the
laws of Puerto Rico or any other territory of the United States of America shall
be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof). Any
Subsidiary which is a Foreign Subsidiary Holdco that fails to meet the foregoing
requirements as of any date of determination shall continue to be deemed a
“Foreign Subsidiary Holdco” hereunder until the date that is 60 days following
such date (or such later date as the Administrative Agent may reasonably agree).

 



34

 

 

“Funded Debt”: all Indebtedness of the Borrower and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and (b)
for prior periods, GAAP as defined in the first sentence of this definition. All
ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guaranty Agreement”: the Term Loan Guaranty Agreement delivered to the
Collateral Agent as of the date hereofClosing Date, substantially in the form of
Exhibit B hereto, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 



35

 

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guaranty pursuant to a written agreement.

 

“Guarantors”: the collective reference to Holdings and each Subsidiary
Guarantor; and, to the extent the Borrower is a guarantor of Obligations that do
not constitute Term Loan Facility Obligations, the Borrower, individually, each
a “Guarantor”.

 

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Holdings”: FDO Acquisition Corp., a Delaware corporation, and any successor in
interest thereto.

 

“Identified Participating Lenders”: as defined in Subsection 4.4(l)(iii)(3).

 

“Identified Qualifying Lenders”: as defined in Subsection 4.4(l)(iv)(3).

 

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 



36

 

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
5.00% or less of total revenues for the Borrower and its Restricted Subsidiaries
for the period of the most recent four consecutive fiscal quarters ending prior
to the date of such determination for which consolidated financial statements of
the Borrower are available, determined on a consolidated basis in accordance
with GAAP, and (y) had consolidated assets representing 5.00% or less of
Consolidated Total Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the Borrower are
available; and (ii) together with all other Immaterial Subsidiaries designated
pursuant to the preceding clause (i), (x) contributed 10.00% or less of total
revenues for the Borrower and its Restricted Subsidiaries for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available, determined on a consolidated basis in accordance with GAAP, and (y)
had consolidated assets representing 10.00% or less of Consolidated Total Assets
as of the end of the most recently ended financial period for which consolidated
financial statements of the Borrower are available; provided, however, that no
Subsidiary of the Borrower that Guarantees the payment of the Senior ABL
Facility shall be an “Immaterial Subsidiary” hereunder. Subject to the proviso
in the immediately preceding sentence, any Subsidiary so designated as an
Immaterial Subsidiary that fails to meet the foregoing requirements as of the
last day of the period of the most recent four consecutive fiscal quarters for
which consolidated financial statements of the Borrower are available shall
continue to be deemed an “Immaterial Subsidiary” hereunder until the date that
is 60 days following the date on which such annual or quarterly financial
statements were required to be delivered pursuant to Subsection 7.1(a) or 7.1(b)
with respect to such period.

 

“Increase Supplement”: as defined in Subsection 2.8(c).

 

“Incremental Commitment Amendment”: as defined in Subsection 2.8(d).

 

“Incremental Commitments”: as defined in Subsection 2.8(a)(ii).

 

“Incremental Indebtedness”: Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.8.

 

“Incremental Lenders”: as defined in Subsection 2.8(b).

 

“Incremental Loans”: as defined in Subsection 2.8(d).

 

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”: as defined in Subsection 2.8(a).

 



37

 

 

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

 

(i)       the principal of indebtedness of such Person for borrowed money;

 

(ii)       the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

(iii)       all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);

 

(iv)       all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto;

 

(v)        all Capitalized Lease Obligations of such Person;

 

(vi)       the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the Borrower, the Board of Directors of the Borrower or the Board of Directors
of the issuer of such Capital Stock);

 



38

 

 

(vii)       all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons;

 

(viii)     all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person; and

 

(ix)        to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time).

 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

 

“Indemnified Liabilities”: as defined in Subsection 11.5(d).

 

“Indemnitee”: as defined in Subsection 11.5(d).

 

“Information”: as defined in Subsection 11.16(a).

 

“Initial Agreement”: as defined in Subsection 8.3(c).

 

“Initial Term Loan”: (a) from the Closing Date to the First Amendment Effective
Date, as defined in Subsection 2.1.; (b) from and after the First Amendment
Effective Date to the Second Amendment Effective Date, as defined in the First
Amendment; (c) from and after the Second Amendment Effective Date to the Third
Amendment Effective Date, as defined in the Second Amendment; and (d) from and
after the Third Amendment Effective Date, as defined in the Third Amendment.

 

“Initial Term Loan Commitment”: (a) from the Closing Date to the First Amendment
Effective Date, as to any Lender, its obligation to make Initial Term Loans to
the Borrower pursuant to Subsection 2.1(a) in an aggregate amount not to exceed
at any one time outstanding the amount set forth opposite such Lender’s name in
Schedule A under the heading “Initial Term Loan Commitment”; collectively, as to
all the Lenders for such period, the “Initial Term Loan Commitments”. The; the
original aggregate amount of the Initial Term Loan Commitments on the Closing
Date is $350,000,000.; (b) from and after the First Amendment Effective Date to
the Second Amendment Effective Date, as to any Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 1(a) of the First
Amendment in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule 2.01(a) to the First
Amendment under the heading “Replacement Term B-1 Loan Commitments”;
collectively, as to all the Lenders for such period, the “Initial Term Loan
Commitments”; the original aggregate amount of the Initial Term Loan Commitments
on the First Amendment Effective Date is $348,250,000; (c) from and after the
Second Amendment Effective Date to the Third Amendment Effective Date, as to any
Lender, its obligation to make Initial Term Loans to the Borrower pursuant to
Section 1(a) of the Second Amendment in an aggregate amount not to exceed at any
one time outstanding the amount set forth opposite such Lender’s name in
Schedule 2.01(a) to the Second Amendment under the heading “Replacement Term B-2
Loan Commitments”; collectively, as to all the Lenders for such period, the
“Initial Term Loan Commitments”; the original aggregate amount of the Initial
Term Loan Commitments on the Second Amendment Effective Date is $152,499,999.99;
and (d) from and after the Third Amendment Effective Date, as to any Lender, its
obligation to make Initial Term Loans to the Borrower pursuant to Section 1(a)
of the Third Amendment in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule 2.01(a)
to the Third Amendment under the heading “Replacement Term B-3 Loan
Commitments”; collectively, as to all the Lenders for such period, the “Initial
Term Loan Commitments”; the original aggregate amount of the Initial Term Loan
Commitments on the Third Amendment Effective Date is $144,624,999.73.

 



39

 



 

“Initial Term Loan Facility”: the Initial Term Loan Commitments and the
Extensions of Credit made thereunder.

 

“Initial Term Loan Maturity Date”: September 30, 2023February 14, 2027.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is “insolvent” within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: as defined in Subsection 5.9.

 

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

 

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding, and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

 

“Interest Period”: with respect to any Eurodollar Loan:

 

(a)       initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one, two,
three or six months (or if agreed to by each affected Lender, 12 months or a
shorter period) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 



40

 

 

(b)       thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or if agreed to by each affected Lender, 12 months or
a shorter period) thereafter, as selected by the Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)      any Interest Period that would otherwise extend beyond the Maturity
Date shall (for all purposes other than Subsection 4.12) end on the Maturity
Date;

 

(iii)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)     the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

 

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, consultants, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2
only, (i) “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary, provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value (as determined in good faith by the Borrower) at the time
of such transfer and (iii) for purposes of Subsection 8.2(a)(3)(C), the amount
resulting from the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be the Fair Market Value of the Investment in such Unrestricted
Subsidiary at the time of such redesignation. Guarantees shall not be deemed to
be Investments. The amount of any Investment outstanding at any time shall be
the original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to Subsection 8.2(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
Subsection 8.2(a).

 



41

 

 



“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other nationally recognized rating agency.

 

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“Joinder” means an agreement, substantially in the form attached hereto as
Exhibit K, pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, the Loan Documents in the same capacity and to the
same extent as a Guarantor.

 

“Judgment Conversion Date”: as defined in Subsection 11.8(a).

 

“Judgment Currency”: as defined in Subsection 11.8(a).

 

“Junior Capital”: collectively, any Indebtedness of any Parent Entity or the
Borrower that (i) is not secured by any asset of any Loan Party or any
Restricted Subsidiary, (ii)

 



42

 

 

is expressly subordinated to the prior payment in full of the Term Loan Facility
Obligations hereunder on terms consistent with those for senior subordinated
high yield debt securities issued by U.S. companies sponsored by one or more of
the Permitted Holders (as determined in good faith by the Borrower, which
determination shall be conclusive), (iii) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal prior to, the
date that is 91 days after the Initial Term Loan Maturity Date (other than
through conversion or exchange of any such Indebtedness for Capital Stock (other
than Disqualified Stock) of the Borrower, Capital Stock of any Parent Entity or
any other Junior Capital), (iv) has no mandatory redemption or prepayment
obligations other than obligations that are subject to the prior payment in full
in cash of the Initial Term Loans and (v) does not require the payment of cash
interest until the date that is 91 days after the Initial Term Loan Maturity
Date.

 

“Junior Debt”: any Subordinated Obligations and Guarantor Subordinated
Obligations.

 

“Junior Lien Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower, the Collateral Agent and the
Collateral Representative of Junior Debt, to be entered into as required by the
terms hereof, as amended, supplemented, waived or otherwise modified from time
to time.

 

“LCA Election”: as defined in Subsection 1.2(i).

 

“LCA Test Date”: as defined in Subsection 1.2(i).

 

“Lead Arrangers”: UBS Securities LLC, Merrill Lynch, Pierce Fenner & Smith
Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA and Wells Fargo
Securities, LLC.

 

“Lender Joinder Agreement”: as defined in Subsection 2.8(c).

 

“Lenders”: the several lenders from time to time parties to this Agreement
together with, in the case of any such lender that is a bank or financial
institution, any affiliate of any such bank or financial institution through
which such bank or financial institution elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower, provided
that for all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to Subsection 11.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.

 

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

 



43

 

 

 

“LIBOR Rate”: with respect each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

 

(a)       the ICE Benchmark Administration LIBOR Rate or the successor thereto
if the ICE Benchmark Administration is no longer making a LIBOR rate available,
as published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time in its reasonable discretion and as consented to by the Borrower)
at approximately 11:00 a.m., London time, two (2) London Banking Days prior to
the commencement of such Interest Period, for dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; or

 

(b)       if no such page is available, the rate which results from
interpolating on a linear basis between: (i) the rate appearing on the ICE
Benchmark Administration page (or on any successor or substitute page of such
service) for the longest period (for which that rate is available) which is less
than the Interest Period and (ii) the rate appearing on the ICE Benchmark
Administration page (or on any successor or substitute page of such service) for
the shortest period (for which that rate is available) which exceeds the
Interest Period, each as of approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period; or

 

(c)       if no such page is available and it is not possible to calculated the
interpolated rate pursuant to clause (b) above, the arithmetic mean of the rates
(rounded upwards to the nearest 1/100th of 1.00% per annum) as supplied to the
Administrative Agent at its request to leading banks in the London interbank
market two London Business Days before the first day of such Interest Period for
United States Dollar deposits of a duration equal to the duration of such
Interest Period.

 

“LIBOR Successor Rate Conforming Changes”: means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, as determined by the Administrative Agent with the
Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in consultation with the
Borrower in connection with the administration of this Agreement).

 

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 



44

 

 

“Limited Condition Acquisition”: any acquisition of any assets, business, or
Person or any Investment, in either case, permitted by this Agreement whose
consummation is not conditioned on the availability of, or on obtaining,
third-party financing.

 

“Loan”: each Initial Term Loan, Incremental Term Loan, Extended Term Loan and
Specified Refinancing Term Loan; collectively, the “Loans”.

 

“Loan Documents”: this Agreement, the Notes, the ABL/Term Loan Intercreditor
Agreement, the Security Agreement, the Guaranty Agreement, the Trademark
Security Agreement, any Pari Passu Intercreditor Agreement (on and after the
execution thereof), any Junior Lien Intercreditor Agreement (on and after the
execution thereof), each other document designated a “Loan Document” by the
Borrower and the Administrative Agent, each Other Intercreditor Agreement (on
and after the execution thereof), and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”: Holdings, the Borrower and the Subsidiary Guarantors;
individually, a “Loan Party”.

 

“London Banking Day”: any day on which dealings in dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Management Advances”: (1) loans or advances made to directors, management
members, officers, employees or consultants of any Parent Entity, the Borrower
or any Restricted Subsidiary (x) in respect of travel, entertainment or moving
related expenses incurred in the ordinary course of business, (y) in respect of
moving related expenses incurred in connection with any closing or consolidation
of any facility, or (z) in the ordinary course of business and (in the case of
this clause (z)) not exceeding $7,500,00020,250,000 in the aggregate outstanding
at any time, (2) promissory notes of Management Investors acquired in connection
with the issuance of Management Stock to such Management Investors, (3)
Management Guarantees, or (4) other Guarantees of borrowings by Management
Investors in connection with the purchase of Management Stock, which Guarantees
are permitted under Subsection 8.1.

 

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $15,000,00067,500,000 of borrowings by Management
Investors in connection with their purchase of Management Stock or (y) made on
behalf of, or in respect of loans or advances made to, directors, officers,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary (1) in respect of travel, entertainment and moving related expenses
incurred in the ordinary course of business, or (2) in the ordinary course of
business and (in the case of this clause (2)) not exceeding $7,500,00020,250,000
in the aggregate outstanding at any time.

 

“Management Indebtedness”: Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $15,000,00067,500,000, and (b) any Management Investor, in each case, to
finance the repurchase or other acquisition of Capital Stock of the Borrower,
any Restricted Subsidiary or any Parent Entity (including any options, warrants
or other rights in respect thereof) from any Management Investor, which
repurchase or other acquisition of Capital Stock is permitted by Subsection 8.2.

 



45

 

 

“Management Investors”: the management members, officers, directors, employees
and other members of the management of any Parent Entity, the Borrower or any of
their respective Subsidiaries, or family members or relatives of any of the
foregoing (provided that, solely for purposes of the definition of “Permitted
Holders”, such relatives shall include only those Persons who are or become
Management Investors in connection with estate planning for or inheritance from
other Management Investors, as determined in good faith by the Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent Entity.

 

“Management Stock”: Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent Entity (including any options, warrants or other rights in respect
thereof) held by any of the Management Investors.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the validity or enforceability as to the Loan
Parties (taken as a whole) party thereto of the Loan Documents taken as a whole
or (c) the rights or remedies of the Agents and the Lenders under the Loan
Documents, in each case taken as a whole.

 

“Material Non-Public Information”: (a) if the Borrower is a public reporting
company, material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing for purposes of
United States Federal and state securities laws, and (b) if the Borrower is not
a public reporting company, information that is (i) of the type that would not
be publicly available if the Borrower were a public reporting company and (ii)
material with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing for purposes of United States Federal and
state securities laws.

 

“Material Subsidiaries”: Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

 

“Materials of Environmental Concern”: any pollutants, contaminants, hazardous or
toxic substances or materials or wastes defined, listed, or regulated as such in
or under, or which may give rise to liability under, any applicable
Environmental Law, including gasoline, petroleum (including crude oil or any
fraction thereof), petroleum products or by-products, asbestos, pesticides,
herbicides, fungicides and polychlorinated biphenyls.

 

“Maturity Date”: the Initial Term Loan Maturity Date, for any Extended Term
Tranche the “Maturity Date” (or comparable term) set forth in the applicable
Extension Amendment, for any Incremental Commitments the “Maturity Date” (or
comparable term) set forth in the applicable Incremental Commitment Amendment
and for any Specified Refinancing Tranche the “Maturity Date” (or comparable
term) set forth in the applicable Specified Refinancing Amendment, as the
context requires.

 



46

 

 

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) $100,000,000(x) the greater of $270,000,000 and 100% of Consolidated
EBITDA (for the most recently ended four-fiscal quarter period for which
consolidated financial statements of the Borrower are available) less the
aggregate principal amount of Permitted Incremental Equivalent Debt issued,
incurred or otherwise obtained to the extent incurred pursuant to this clause
(i)(x) plus, (y) the aggregate principal amount of voluntary prepayments of Term
Loans to the extent such prepayments are not funded with the proceeds of
Indebtedness, plus (ii) an additional amount if, after giving effect to the
Incurrence of such additional amount (or on the date of the initial commitment
to lend such additional amount after giving pro forma effect to the Incurrence
of the entire committed amount of such additional amount), (x) if such
Indebtedness is unsecured, the Consolidated Total Leverage Ratio does not exceed
3.50:1.00, (y) if such Indebtedness is secured on a pari passu basis with the
Term Loan Facility Obligations, the Consolidated First Lien Leverage Ratio does
not exceed 2.50:1.00, and (z) if such Indebtedness is secured on a junior
priority basis to the Term Loan Facility Obligations, the Consolidated Secured
Leverage Ratio shalldoes not exceed 3.73.50:1.00 (as set forth in an officer’s
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at the time of such Incurrence, together with calculations
demonstrating compliance with such ratio (it being understood that (A) if pro
forma effect is given to the entire committed amount of any such additional
amount on the date of initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this clause, (B) for purposes
of calculating the Consolidated Secured Leverage Ratio, any additional amount
Incurred pursuant to clause (ii) of this definition shall be treated as if such
amount is Consolidated Secured Indebtedness, regardless of whether such amount
is actually so secured) (C) unless the Borrower elects otherwise, any
Incremental Term Loan will be deemed incurred first pursuant to clause (ii)
above to the extent permitted hereunder and (D) the Borrower shall, in its sole
discretion, classify or reclassify Indebtedness Incurred pursuant to clause (i)
above (or any portion thereof) shall automatically be reclassified as incurred
under clause (ii) above at any time after the Incurrence thereof if such
Indebtedness satisfies the requirements of clause (ii) above).

 

“MFN Provision”: as defined in Subsection 2.8(d).

 

“Minimum Exchange Tender Condition”: as defined in Subsection 2.9(b).

 

“Minimum Extension Condition”: as defined in Subsection 2.10(g).

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee by the Loan Parties listed on Schedule 5.8 or required to be mortgaged as
Collateral pursuant to the requirements of Subsection 7.9, including the land
and all buildings, improvements, structures and fixtures now or subsequently
located thereon and owned by any such Loan Party; in each case, unless and until
such time as the Mortgage on such real property is released in accordance with
the terms and provisions hereof and thereof.

 



47

 

 

“Mortgages”: each of the mortgages and deeds of trust, or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent, in
form and substance to be reasonably agreed between the Borrower and the
Collateral Agent, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Most Recent Four Quarter Period”: the four-fiscal-quarter period of the
Borrower ending on the last day of the most recently completed Fiscal Year or
fiscal quarter for which financial statements of the Borrower have been (or have
been required to be) delivered under Subsection 7.1(a) or 7.1(b).

 

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”: from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the properties or assets that are the subject of
such Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, in each case, as a consequence of, or in respect of, such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
Subsection 8.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (other than Pari Passu Indebtedness) (x) that is
secured by any assets subject to such Asset Disposition or involved in such
Recovery Event, in accordance with the terms of any Lien upon such assets, or
(y) that must by its terms, or in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility, (iii) all distributions and other payments required to be made
to minority interest holders in Subsidiaries or joint ventures as a result of
such Asset Disposition or Recovery Event, or to any other Person (other than
Parent or a Restricted Subsidiary) owning a beneficial interest in the assets
disposed of in such Asset Disposition or subject to such Recovery Event, (iv)
any liabilities or obligations associated with the assets disposed of in such
Asset Disposition or involved in such Recovery Event and retained, indemnified
or insured by the Borrower or any Restricted Subsidiary after such Asset
Disposition or Recovery Event, including pension and other post-employment
benefit liabilities, liabilities related to environmental matters, and
liabilities relating to any indemnification obligations associated with such
Asset Disposition or Recovery Event, (v) in the case of an Asset Disposition,
the amount of any purchase price or similar adjustment (x) claimed by any Person
to be owed by the Borrower or any Restricted Subsidiary, until such time as such
claim shall have been settled or otherwise finally resolved, or (y) paid or
payable by the Borrower or any Restricted Subsidiary, in either case in respect
of such Asset Disposition and (vi) in the case of any Recovery Event, any amount
thereof that constitutes or represents reimbursement or compensation for any
amount previously paid or to be paid by the Borrower or any of its Subsidiaries.

 



48

 

 

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of
the Borrower or any Subsidiary by the Borrower or any Subsidiary, or any capital
contribution, or any Incurrence of Indebtedness, the cash proceeds of such
issuance, sale, contribution or Incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees actually incurred in connection with such
issuance, sale, contribution or Incurrence and net of all taxes paid or payable
as a result, or in respect, thereof.

 

“Net Short Lender”: shall mean any Lender that, as a result of its interest in
any total return swap, total rate of return swap, credit default swap or other
derivative transaction (other than any such total return swap, total rate of
return swap, credit default swap or other derivative transaction entered into
pursuant to bona fide market making activities), has a Net Short Position with
respect to the Loans or Commitments.

 

“Net Short Position”: shall mean with respect to a Lender, the net position, if
any, held by such Lender and that is remaining after deducting any long position
that the Lender holds (i.e., a position (whether as an investor, lender or
holder of debt obligations, including synthetic positions by way of derivatives
such as credit default swaps)) where the Lender is exposed to the credit risk of
obligations of the Borrower and other Loan Parties that would constitute
“Deliverable Obligations” under a market standard Standard North American
Corporate credit default swap transaction documented using the ISDA CDS
Definitions (as defined below) referencing any of the Borrower or the other Loan
Parties) from any short positions (i.e., a position as described above, but
where the Lender is instead protected from the credit risk described above). For
purposes of determining whether a Lender has a Net Short Position on any date of
determination: (i) derivative transactions with respect to the Loans and
Commitments and such transactions that are the functional equivalent thereof
shall be counted at the notional amount thereof in Dollars, (ii) notional
amounts in other currencies shall be converted to the Dollar equivalent thereof
by such Lender in a commercially reasonable manner consistent with generally
accepted financial practices and based on the prevailing conversion rate
(determined on a mid-market basis) on the date of determination, (iii)
derivative transactions in respect of an index that includes any of the Borrower
or the other Loan Parties or any instrument issued or Guaranteed by any of the
Borrower or the other Loan Parties shall not be deemed to create a short
position with respect to the Loans and/or Commitments, so long as (x) such index
is not created, designed, administered or requested by such Lender and (y) the
Borrower and the other Loan Parties and any instrument issued or Guaranteed by
any of the Borrower or the other Loan Parties, collectively, shall represent
less than 5% of the components of such index, (iv) derivative transactions that
are documented using either the 2014 ISDA Credit Derivatives Definitions or the
2003 ISDA Credit Derivatives Definitions (collectively, the “ISDA CDS
Definitions”) shall only be deemed to create a short position with respect to
the Loans and/or Commitments if such Lender is a protection buyer or the
equivalent thereof for such derivative transaction and (x) the Loans or the
Commitments are a “Reference Obligation” under the terms of such derivative
transaction (whether specified by name in the related documentation, included as
a “Standard Reference Obligation” on the most recent list published by IHS
Markit, if “Standard Reference Obligation” is specified as applicable in the
relevant documentation or in any other manner), (y) the Loans or the Commitments
would be a “Deliverable Obligation” under the terms of such derivative
transaction, or (z) any of the Borrower or the other Loan Parties (or its
successors) is designated as a “Reference Entity” under the terms of such
derivative transactions, and (v) credit derivative transactions or other
derivatives transactions not documented using the ISDA CDS Definitions shall be
deemed to create a short position with respect to the Loans and/or Commitments
if such transactions are functionally equivalent to a transaction that offers
the Lender protection in respect of the Loans or the Commitments, or as to the
credit quality of any of the Borrower or other Loan Parties other than, in each
case, as part of an index so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and the other Loan
Parties and any instrument issued or Guaranteed by any of the Borrower or the
other Loan Parties, collectively, shall represent less than 5% of the components
of such index. In connection with any such determination, each Lender shall
promptly notify the Administrative Agent in writing that it is a Net Short
Lender, or shall otherwise be deemed to have represented and warranted to the
Borrower and the Administrative Agent at the time of such determination that it
is not a Net Short Lender (it being understood and agreed that the Borrower and
the Administrative Agent shall be entitled to rely on each such representation
and deemed representation).

 



49

 

 

“New York Courts”: as defined in Subsection 11.13(a).

 

“New York Supreme Court”: as defined in Subsection 11.13(a).

 

“Non-Consenting Lender”: as defined in Subsection 11.1(g).

 

“Non-Excluded Taxes”: (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and to the extent not otherwise described in (a),
Other Taxes.

 

“Non-Extending Lender”: as defined in Subsection 2.10(e).

 

“Non-Wholly Owned Subsidiary”: each Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary.

 

“Note”: as defined in Subsection 2.2(a).

 

“Obligation Currency”: as defined in Subsection 11.8(a).

 

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 



50

 

 

“OFAC”: as defined in Subsection 5.21(b).

 

“Offered Amount”: as defined in Subsection 4.4(l)(iv)(1).

 

“Offered Discount”: as defined in Subsection 4.4(l)(iv)(1).

 

“OID”: as defined in Subsection 2.8(d).

 

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws or
operating agreement (or the equivalent governing documents) of such Person.

 

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”: each of UBS Securities LLC, Merrill Lynch, Pierce
Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA and Wells
Fargo Securities, LLC, in their collective capacity as Joint Bookrunners.

 

“Other Taxes”: has the meaning in SectionSubsection 11.5.

 

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Parent”: FDOFloor & Decor Holdings, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Parent Entity”: any of Parent, Holdings, any Other Parent, and any other Person
that is a Subsidiary of Parent, Holdings, or any Other Parent and of which
Borrower is a Subsidiary. As used herein, “Other Parent” means a Person of which
the Borrower becomes a Subsidiary after the Closing Date that is designated by
the Borrower as an “Other Parent”; provided that either (x) immediately after
the Borrower first becomes a Subsidiary of such Person, more than 50.00% of the
Voting Stock of such Person shall be held by one or more Persons that held more
than 50.00% of the Voting Stock of a Parent Entity of the Borrower immediately
prior to the Borrower first becoming such Subsidiary or (y) such Person shall be
deemed not to be an Other Parent for the purpose of determining whether a Change
of Control shall have occurred by reason of the Borrower first becoming a
Subsidiary of such Person. In no event shall the Borrower be deemed to be a
“Parent Entity”.

 



51

 

 

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent Entity
owing to directors, officers, employees or other Persons under its charter or
bylaws or pursuant to written agreements with or for the benefit of any such
Person, or obligations in respect of director and officer insurance (including
premiums therefor), (iv) other administrative and operational expenses of any
Parent Entity incurred in the ordinary course of business, and (v) fees and
expenses incurred by any Parent Entity in connection with any offering of
Capital Stock or Indebtedness, (w) which offering is not completed, or (x) where
the net proceeds of such offering are intended to be received by or contributed
or loaned to the Borrower or a Restricted Subsidiary, or (y) in a prorated
amount of such expenses in proportion to the amount of such net proceeds
intended to be so received, contributed or loaned, or (z) otherwise on an
interim basis prior to completion of such offering so long as any Parent Entity
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

 

“Pari Passu Indebtedness”: Indebtedness with a Lien on the Term Priority
Collateral ranking pari passu with the Liens securing the Term Loan Facility
Obligations.

 

“Pari Passu Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower, the Collateral Agent and the
Collateral Representative of Pari Passu Indebtedness, to be entered into as
required by the terms hereof, as amended, supplemented, waived or otherwise
modified from time to time.

 

“Participant”: as defined in Subsection 11.6(c)(i).

 

“Participant Register”: as defined in Subsection 11.6(b)(v).

 

“Participating Lender”: as defined in Subsection 4.4(l)(iii)(2).

 

“Patriot Act”: as defined in Subsection 11.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 



52

 

 

“Permitted Affiliated Assignee”: (a) any Sponsor, (b) each of the Affiliates and
investment managers of a Sponsor, (c) any fund or account managed by any of the
Persons described in clause (a) or (b) of this definition, (d) any employee
benefit plan of any Parent Entity, the Borrower or any of its Restricted
Subsidiaries and any person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan and (e) investment vehicles of
Management Investors, but excluding natural persons.

 

“Permitted Debt Exchange”: as defined in Subsection 2.9(a).

 

“Permitted Debt Exchange Notes”: as defined in Subsection 2.9(a).

 

“Permitted Debt Exchange Offer”: as defined in Subsection 2.9(a).

 

“Permitted Holders”: any of the following: (i) any member of the Sponsor Group;
(ii) any of the Management Investors and their respective Affiliates, (iii) any
investment fund or vehicle managed, sponsored or advised by any member of the
Sponsor Group or any Affiliate thereof, and any Affiliate of or successor to any
such investment fund or vehicle; (iv) any limited or general partners of, or
other investors in, any member of the Sponsor Group or any Affiliate thereof, or
any such investment fund or vehicle; (v) any “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date)
of which any of the Persons specified in clause (i), (ii), (iii) or (iv) above
is a member (provided that (without giving effect to the existence of such
“group” or any other “group”) one or more of such Persons collectively have
beneficial ownership, directly or indirectly, of more than 50.00% of the total
voting power of the Voting Stock of the Borrower or the Parent Entity held by
such “group”), and any other Person that is a member of such “group”; and (vi)
any Person acting in the capacity of an underwriter (solely to the extent that
and for so long as such Person is acting in such capacity) in connection with a
public or private offering of Capital Stock of any Parent Entity or the
Borrower. In addition, any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Closing Date) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date) constitutes or results in a Change of Control
in respect of which the Borrower make a Change of Control Offer pursuant to
Subsection 8.8(a) (whether or not in connection with any repayment or repurchase
of Indebtedness outstanding pursuant to Junior Debt), together with its
Affiliates, shall thereafter constitute Permitted Holders.

 

“Permitted Incremental Equivalent Debt”: means Indebtedness issued, incurred or
otherwise obtained by the Borrower or any other Loan Party in respect of one or
more series of senior unsecured notes, senior secured first lien or junior lien
notes or subordinated notes (in each case issued in a public offering, Rule 144A
or other private placement in lieu of the foregoing (and any Registered
Equivalent Notes issued in exchange therefor)), pari passu, junior lien or
unsecured loans or secured or unsecured mezzanine Indebtedness that, in each
case, if secured, will be secured by Liens on the Collateral on an equal
priority basis or a junior priority basis with the Liens on Collateral securing
the Term Loan Facility Obligations, and that are issued or made in lieu of
Incremental Term Loans; provided that (i) the aggregate principal amount of all
Permitted Incremental Equivalent Debt at the time of issuance or incurrence
shall not exceed the Maximum Incremental Facilities Amount at such time, (ii)
such Permitted Incremental Equivalent Debt shall not be subject to any Guarantee
by any Person other than a Loan Party, (iii) in the case of Permitted
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of any Person other than any asset
constituting Collateral, (iv) if such Permitted Incremental Equivalent Debt is
secured, such Permitted Incremental Equivalent Debt shall be subject to the
ABL/Term Loan Intercreditor Agreement, Pari Passu Intercreditor Agreement,
Junior Lien Intercreditor Agreement or Other Intercreditor Agreement, as
applicable, (v) if such Permitted Incremental Equivalent Debt is (a) secured on
a pari passu basis with the Term Loan Facility Obligations, such Permitted
Incremental Equivalent Debt shall have a maturity date and weighted average life
to maturity no earlier than or shorter than, as the case may be, the Initial
Term Loan Maturity Date or the remaining weighted average life to maturity of
the Initial Term Loans, as applicable (other than an earlier maturity date
and/or shorter weighted average life to maturity for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date than the Initial Term Loan
Maturity Date or a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Initial Term Loans, as applicable) and
(b) unsecured or secured on a junior basis to the Term Loan Facility
Obligations, such Permitted Incremental Equivalent Debt shall have a final
maturity date at least ninety-one (91) days after the Initial Term Loan Maturity
Date of the Initial Term Loans, (vi) such Permitted Incremental Equivalent Debt
is on terms and conditions (other than pricing, rate floors, discounts, fees and
operational redemption provisions) that are (A) not materially less favorable
(taken as a whole and as determined in good faith by the Borrower) to the
Borrower than, those applicable to the Initial Term Loans, (B) current market
terms and conditions (taken as a whole and as determined in good faith by the
Borrower) at the time of incurrence or issuance or (C) otherwise reasonably
acceptable to the Administrative Agent; provided, that, if such Permitted
Incremental Equivalent Debt is in the form of term loans that are secured on a
pari passu basis with the Term Loan Facility Obligations, such Permitted
Incremental Equivalent Debt shall be subject to the MFN Provision (as if
references therein to Incremental Term Loans were references to Permitted
Incremental Equivalent Debt).



 



53

 



 

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)       a Restricted Subsidiary, the Borrower, or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary (and any Investment
held by such Person that was not acquired by such Person in contemplation of so
becoming a Restricted Subsidiary);

 

(ii)       another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 



54

 

 

(iii)       Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)       receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)       any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Subsection 8.4;

 

(vi)       securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)       Investments existing or made pursuant to legally binding written
commitments in existence on the Closing Date and set forth on Schedule 1.1(f);

 

(viii)       Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with Subsection 8.1;

 

(ix)       pledges or deposits (x) with respect to leases or utilities provided
to third parties in the ordinary course of business or (y) otherwise described
in the definition of “Permitted Liens” or made in connection with Liens
permitted under Subsection 8.6;

 

(x)       (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to, in or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower or any Parent
Entity, provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

 

(xi)       bonds secured by assets leased to and operated by the Borrower or any
Restricted Subsidiary that were issued in connection with the financing of such
assets so long as the Borrower or any Restricted Subsidiary may obtain title to
such assets at any time by paying a nominal fee, canceling such bonds and
terminating the transaction;

 

(xii)       [reserved];

 



55

 

 

(xiii)       any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), Capital Stock of any Parent Entity or
Junior Capital as consideration;

 

(xiv)       Management Advances;

 

(xv)       Investments in Related Businesses in an aggregate amount outstanding
at any time not to exceed an amount equal to the greater of
$35,000,00094,500,000 and 35.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available;

 

(xvi)       any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Subsection 8.5(b)(ii) (whether or not any Person party thereto is at any time
an Affiliate of the Borrower);

 

(xvii)       any Investment by any Captive Insurance Subsidiary in connection
with the provision of insurance to the Borrower or any of its Subsidiaries,
which Investment is made in the ordinary course of business of such Captive
Insurance Subsidiary, or by reason of applicable law, rule, regulation or order,
or that is required or approved by any regulatory authority having jurisdiction
over such Captive Insurance Subsidiary or its business, as applicable;

 

(xviii)       other Investments in an aggregate amount outstanding at any time
not to exceed an amount equal to the greater of $35,000,00094,500,000 and 35.00%
of Consolidated EBITDA for the most recently ended four-fiscal quarter period
for which consolidated financial statements of the Borrower are available; and

 

(xix)       additional Investments so long as, on a pro forma basis, at the
Borrower’s option, the Consolidated Total Leverage Ratio is less than or equal
to either (x) 3.00:1.00. or (y) the Consolidated Total Leverage Ratio in effect
immediately prior to such Investment; and

 

(xx)       additional Investments in an amount not to exceed any available
Restricted Payment capacity under Subsection 8.2 (provided, that such use shall
reduce the applicable Restricted Payment capacity on a dollar-for-dollar basis).

 

If any Investment pursuant to clause (xv), (xviii) or (xix) above, or Subsection
8.2(b)(vi), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or (B)
is merged or consolidated into, or transfers or conveys all or substantially all
of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, then such Investment shall thereafter be deemed to have been made
pursuant to clause (i) or (ii) above, respectively, and not clause (xv), (xviii)
or (xix) above, or Subsection 8.2(b)(vi), as applicable.

 



56

 

 

“Permitted Liens”:

 

(a)       Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

(b)       Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business in respect of obligations that
are not overdue for a period of more than 60 days or that are bonded or that are
being contested in good faith and by appropriate proceedings;

 

(c)       pledges, deposits or Liens in connection with workers’ compensation,
professional liability insurance, insurance programs, unemployment insurance and
other social security and other similar legislation or other insurance-related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);

 

(d)       pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)       easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, declarations, encroachments, charges, and other
similar encumbrances or title defects incurred, or leases or subleases granted
to others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

 

(f)       Liens existing on, or provided for under written arrangements existing
on, the Closing Date and set forth on Schedule 1.1(e), or (in the case of any
such Liens securing Indebtedness of the Borrower or any of its Subsidiaries
existing or arising under written arrangements existing on the Closing Date)
securing any Refinancing Indebtedness in respect of such Indebtedness (other
than Indebtedness Incurred under Subsection 8.1(b)(i) and secured under clause
(k)(1) of this definition), so long as the Lien securing such Refinancing
Indebtedness is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or under such written arrangements could secure) the
original Indebtedness;

 

(g)       (i) mortgages, liens, security interests, restrictions, encumbrances
or any other matters of record that have been placed by any developer, landlord
or other third party on property over which the Borrower or any Restricted
Subsidiary of the Borrower has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

 



57

 

 

(h)       Liens securing Indebtedness (including Liens securing any Obligations
in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Capitalized Lease Obligations
Incurred in compliance with Subsection 8.1;

 

(i)       Liens arising out of judgments, decrees, orders or awards in respect
of which the Borrower or any Restricted Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)       leases, subleases, licenses or sublicenses to or from third parties;

 

(k)       Liens securing Indebtedness (including Liens securing any Obligations
in respect thereof) consisting of (1) Indebtedness Incurred in compliance with
Subsection 8.1(b)(i) pursuant to (a) this Agreement and the other Loan
Documents, (b) the Senior ABL Facility, (c) any Permitted Debt Exchange Notes
(and any Refinancing Indebtedness in respect thereof), (d) any Rollover
Indebtedness (and any Refinancing Indebtedness in respect thereof) and (e) any
Additional Obligations (and anyor Permitted Incremental Equivalent Debt (and in
each case, any Refinancing Indebtedness in respect thereof), provided, that any
Liens on Collateral pursuant to subclause (b), (c), (d) or (e) of this clause
(k)(1) shall be subject to the ABL/Term Loan Intercreditor Agreement, any Pari
Passu Intercreditor Agreement, any Junior Lien Intercreditor Agreement or an
Other Intercreditor Agreement, as applicable, (2) Indebtedness Incurred in
compliance with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii) (b)(xviii), (other
than with respect to clause (H) thereof), or clauses (b)(iii)(B) and (C) of
Subsection 8.1, (3) any Indebtedness Incurred in compliance with Subsection
8.1(b)(xiii); provided that any Liens securing such Indebtedness shall rank
junior to the Liens securing the Term Loan Facility Obligations and shall be
subject to the Pari Passu Intercreditor Agreement, Junior Lien Intercreditor
Agreement or an Other Intercreditor Agreement, as applicable, (4) (A)
Acquisition Indebtedness Incurred in compliance with Subsection 8.1(b)(x) or
(xi); provided that (x) such Liens are limited to all or part of the same
property or assets, including Capital Stock (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof, or replacements of
any thereof) acquired, or of any Person acquired or merged or consolidated with
or into the Borrower or any Restricted Subsidiary, in any transaction to which
such Acquisition Indebtedness relates, (y) on the date of the Incurrence of such
Indebtedness after giving effect to such Incurrence, (I) theif such Indebtedness
is secured on a pari passu basis, at the Borrower’s option, the Borrower would
have a Consolidated SecuredFirst Lien Leverage Ratio would be equal to or less
than 3.7or equal to (x) 2.50:1.00 or (IIy) the Consolidated First Lien Leverage
Ratio in effect immediately prior to such Indebtedness and (II) if such
Indebtedness is secured on a junior priority basis, at the Borrower’s option,
the Borrower would have a Consolidated Secured Leverage Ratio less than or equal
to (x) 3.50:1.00 or (y) the Consolidated Secured Leverage Ratio would equal or
be less than the Consolidated Secured Leverage Ratioin effect immediately prior
to giving effect theretosuch Indebtedness or (z) such Liens rank junior to the
Liens securing the Term Loan Facility Obligations and shall be subject to the
ABL/Term Loan Intercreditor Agreement, the Pari Passu Intercreditor Agreement,
the Junior Lien Intercreditor Agreement or an Other Intercreditor Agreement, as
applicable, or (B) any Refinancing Indebtedness Incurred in respect thereof, (5)
Indebtedness of any Restricted Subsidiary that is not a Subsidiary Guarantor
(limited, in the case of this clause (k)(5), to Liens on any of the property and
assets of any Restricted Subsidiary that is not a Subsidiary Guarantor or the
Capital Stock of such Restricted Subsidiary), or (6) obligations in respect of
Management Advances or Management Guarantees, in each case under the foregoing
clauses (1) through (6) including Liens securing any Guarantee of any thereof;

 



58

 

 

(l)       Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger, consolidation or amalgamation with or into the
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate; provided,
further, that for purposes of this clause (l), if a Person other than the
Borrower is the Successor Borrower with respect thereto, any Subsidiary thereof
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any such Subsidiary shall be deemed acquired by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Borrower;

 

(m)       Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary or any joint venture that is not a Subsidiary of the
Borrower that secure Indebtedness or other obligations of such Unrestricted
Subsidiary or joint venture, respectively;

 

(n)       any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

 

(o)       Liens securing Indebtedness (including Liens securing any Obligations
in respect thereof) consisting of Refinancing Indebtedness Incurred in respect
of any Indebtedness secured by (other than any Indebtedness described in clause
(k)(1) above of this definition), or securing any refinancing, refunding,
extension, renewal or replacement (in whole or in part) of any other obligation
secured by, any other Permitted Liens, provided that any such new Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the obligations to which such Liens relate;

 

(p)       Liens (1) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, including Liens arising under or by
reason of the Perishable Agricultural Commodities Act of 1930, as amended from
time to time, (2) on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets, (3) [reserved],
(4) on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose, (5) securing or arising by reason of any netting or
set-off arrangement entered into in the ordinary course of banking or other
trading activities (including in connection with purchase orders and other
agreements with customers), (6) in favor of the Borrower or any Subsidiary
(other than Liens on property or assets of the Borrower or any Subsidiary
Guarantor in favor of any Subsidiary that is not a Subsidiary Guarantor), (7)
arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business, (8) on inventory or other goods and proceeds securing obligations in
respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (9) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (10) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, or (11) arising in connection with repurchase agreements permitted
under Subsection 8.1 on assets that are the subject of such repurchase
agreements;

 



59

 

 

(q)       other Liens securing Indebtedness or other obligations that in the
aggregate do not exceed at any time outstanding an amount equal to the greater
of $35,000,000135,000,000 and 35.0050.00% of Consolidated EBITDA for the most
recently ended four-fiscal quarter period for which consolidated financial
statements of the Borrower are available at the time of Incurrence of such
Indebtedness or other obligations;

 

(r)       Liens securing Indebtedness (including Liens securing any Obligations
in respect thereof) or other obligations of, or in favor of, any Special Purpose
Entity, or in connection with a Special Purpose Financing or otherwise, Incurred
pursuant to clause (b)(ix) of Subsection 8.1;

 

(s)       Liens securing Indebtedness (including Liens securing any Obligations
in respect thereof) consisting of Indebtedness Incurred in compliance with
Subsection 8.1; provided that on the date of Incurrence of such Indebtedness
after giving effect to such Incurrence (or on the date of the initial borrowing
of such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount, in which case such committed amount
may thereafter be borrowed and reborrowed in whole or in part, from time to
time, without further compliance with this clause), (x) if such Indebtedness is
secured on a pari passu basis, at the Borrower’s option, the Borrower would have
a Consolidated First Lien Leverage Ratio less than or equal to (i) 2.50:1.00 or
(ii) the Consolidated First Lien Leverage Ratio in effect immediately prior to
such Indebtedness or (z) if such Indebtedness is secured on a junior priority
basis, at the Borrower’s option, the Borrower would have a Consolidated Secured
Leverage Ratio less than or equal to (i) 3.50:1.00 or (ii) the Consolidated
Secured Leverage Ratio shall not exceed 3.70:1.00in effect immediately prior to
such Indebtedness; and

 

(t)       Liens on the Collateral, if such Liens rank junior to the Liens on
such Collateral in relation to the Lien securing the Loans and the Subsidiary
Guarantees; provided that such Liens shall be subject to the Junior Lien
Intercreditor Agreement or Other Intercreditor Agreement, as applicable.; and

 



60

 

 

(u)       additional Liens in an amount not to exceed any available Restricted
Payment capacity under Subsection 8.2 (provided, that such use shall reduce the
applicable Restricted Payment capacity on a dollar-for-dollar basis).

 

For purposes of determining compliance with this definition, (v) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (w) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shallmay, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this definition (including in
part under one such clause and in part under another such clause), (x) in the
event that a portion of Indebtedness secured by a Lien could be classified as
secured in part pursuant to clause (k)(1) above in respect of Indebtedness
Incurred pursuant to clause (ii) of the definition of Maximum Incremental
Facilities Amount (giving effect to the Incurrence of such portion of such
Indebtedness), the Borrower, in its sole discretion, may classify such portion
of such Indebtedness (and any Obligations in respect thereof) as having been
secured pursuant to clause (k)(1) above in respect of Indebtedness Incurred
pursuant to clause (ii) of the definition of Maximum Incremental Facilities
Amount and the remainder of the Indebtedness as having been secured pursuant to
one or more of the other applicable clauses of this definition (other than
clause (s)), (y) in the event that a portion of Indebtedness secured by a Lien
could be classified in part pursuant to clause (s) above (giving effect to the
Incurrence of such portion of Indebtedness), the Borrower, in its sole
discretion, may classify such portion of Indebtedness (and any Obligations in
respect thereof) as having been secured pursuant to clause (s) above and the
remainder of the Indebtedness as having been secured pursuant to one or more of
the other clauses of this definition (other than clause (k)(1) above in respect
of Indebtedness Incurred pursuant to clause (ii) of the definition of “Maximum
Incremental Facilities Amount”) and (z) if any Liens securing Indebtedness are
Incurred to refinance Liens securing Indebtedness initially Incurred in reliance
on a basket measured by reference to a percentage of Consolidated EBITDA at the
time of incurrence, and such refinancing would cause the percentage of
Consolidated EBITDA restriction to be exceeded if calculated based on the
Consolidated EBITDA on the date of such refinancing, such percentage of
Consolidated EBITDA restriction shall not be deemed to be exceeded so long as
the principal amount of such Indebtedness secured by such Liens does not exceed
the principal amount of such Indebtedness secured by such Liens being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing.

 

“Permitted Payment”: as defined in Subsection 8.2(b).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 



61

 

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower, any Restricted Subsidiary or any
Commonly Controlled Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution system.

 

“Pledged Interests”: as defined in the Security Agreement.

 

“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.

 

“Prepayment Date”: as defined in Subsection 4.4(h).

 

“Public Lender”: as defined in Subsection 7.2.

 

“Purchase”: as defined in clause (2) of the definition of “Consolidated Secured
Leverage Ratio”.

 

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualified IPO”: the issuance by the Borrower or any Parent Entity of its common
equity interests or the sale by selling stockholders of common equity interests
of the Borrower or any Parent Entity, in either case, in an underwritten public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether the offering is primary or
secondary) and such equity interests are listed on a nationally-recognized stock
exchange in the U.S.

 

“Qualifying Lender”: as defined in Subsection 4.4(l)(iv)(3).

 

“Rating Agency”: Moody’s or S&P or, if Moody’s or S&P or both shall not make a
rating on the Term Loans publicly available, a nationally recognized statistical
rating agency or agencies, as the case may be, selected by the Borrower which
shall be substituted for Moody’s or S&P or both, as the case may be.

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 



62

 

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary constituting Collateral giving rise to
Net Available Cash to the Borrower or such Restricted Subsidiary, as the case
may be, in excess of $10,000,000the greater of (A) $27,000,000 and (B) 10.00% of
Consolidated EBITDA for the most recently ended four-fiscal quarter period for
which consolidated financial statements of the Borrower are available, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any Restricted
Subsidiary in respect of such casualty or condemnation.

 

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing Agreement”: as defined in Subsection 8.3(c).

 

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance
Indebtedness (or unutilized commitments in respect of Indebtedness) Incurred
pursuant to this Agreement and the Loan Documents, the Senior ABL Facility and
any Indebtedness (or unutilized commitments in respect of Indebtedness) existing
on the Closing Date and set forth on Schedule 8.1 or Incurred (or established)
in compliance with this Agreement (including Indebtedness of the Borrower that
refinances Indebtedness of the other Borrower or any Restricted Subsidiary (to
the extent permitted in this Agreement) and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness, and
Indebtedness Incurred pursuant to a commitment that refinances any Indebtedness
or unutilized commitment; provided that (1) if the Indebtedness being refinanced
is Subordinated Obligations or Guarantor Subordinated Obligations, the
Refinancing Indebtedness (x) has a final Stated Maturity at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the final
Stated Maturity of the Indebtedness being refinanced (or, if shorter, the
Maturity Date of the Initial Term Loans), (y) has a weighted average life to
maturity at the time such Refinancing Indebtedness is Incurred that is equal to
or longer than the remaining weighted average life to maturity of the
Indebtedness being refinanced (or, if shorter, the remaining weighted average
life to maturity of the Initial Term Loans) and (z) if an Event of Default under
Subsection 9.1(a) or (f) is continuing, is subordinated in right of payment to
the Term Loan Facility Obligations to the same extent as the Indebtedness being
refinanced, (2) such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount then outstanding of the Indebtedness being refinanced, plus (y) an amount
equal to any unutilized commitment relating to the Indebtedness being refinanced
or otherwise then outstanding under the financing arrangement being refinanced
to the extent the unutilized commitment being refinanced could be drawn in
compliance with Subsection 8.1 immediately prior to such refinancing, plus (z)
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) Incurred or payable in connection with such
Refinancing Indebtedness, (3) Refinancing Indebtedness shall not include (x)
Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor that
refinances Indebtedness of the Borrower or a Subsidiary Guarantor that could not
have been initially Incurred by such Restricted Subsidiary pursuant to
Subsection 8.1 or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary and (4) if the
Indebtedness being refinanced constitutes Additional Obligations, Rollover
Indebtedness, Permitted Debt Exchange Notes or Term Loan Facility Obligations
incurred pursuant to this Agreement and the other Loan Documents (or Refinancing
Indebtedness in respect of the foregoing Indebtedness), (w) the Refinancing
Indebtedness complies with the requirements of the definition of “Additional
Obligations” (other than clause (ii) thereof), (x) if the Indebtedness being
refinanced is unsecured and an Event of Default under Subsection 9.1(a) or (f)
is continuing, the Refinancing Indebtedness is unsecured and (y) if the
Indebtedness being refinanced is secured by a Lien ranking junior to the Liens
securing the Term Loan Facility Obligations and an Event of Default under
Subsection 9.1(a) or (f) is continuing, the Refinancing Indebtedness is
unsecured or secured by a Lien ranking junior to the Liens securing the Term
Loan Facility Obligations.

 



63

 

 

“Register”: as defined in Subsection 11.6(b)(iv).

 

“Regulation D”: Regulation D of the Board as in effect from time to time.

 

“Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reinvestment Period”: as defined in Subsection 8.4(b)(i).

 

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons of such
person and of such person’s affiliates and “Related Party” shall mean any of
them.

 

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owningowing stock or
other equity interests of any corporation or other entity other than the
Borrower, any of its Subsidiaries or any Parent Entity), or being a holding
company parent of the Borrower, any of its Subsidiaries or any Parent Entity or
receiving dividends from or other distributions in respect of the Capital Stock
of the Borrower, any of its Subsidiaries or any Parent Entity, or having
guaranteed any obligations of the Borrower or any Subsidiary thereof, or having
made any payment in respect of any of the items for which the Borrower or any of
its Subsidiaries is permitted to make payments to any Parent Entity pursuant to
Subsection 8.2, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Closing Date, or to the consummation of any of the
Transactions, or to any Parent Entity’s receipt of (or entitlement to) any
payment in connection with the Transactions, including any payment received
after the Closing Date pursuant to any agreement related to the Transactions or
(z) so long as the Borrower and its Subsidiaries are members of a group filing a
federal, state, foreign, provincial or local consolidated or combined income tax
return with any Parent Entity as the parent, any relevant federal, state,
foreign, provincial or local taxes measured by income for which any Parent
Entity is liable to the extent attributable to the Borrower or its relevant
Subsidiaries up to an amount not to exceed, with respect to federal taxes, the
amount of any such taxes that the Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated basis as if
the Borrower had filed a consolidated return on behalf of an affiliated group
(as defined in Section 1504 of the Code) of which it were the common parent, or
with respect to state and local taxes, the amount of any such taxes that the
Borrower and its relevant Subsidiaries would have been required to pay on a
separate company basis, or on a consolidated, combined, unitary or affiliated
basis as if the Borrower had filed a consolidated, combined, unitary or
affiliated return on behalf of an affiliated group (as defined in the applicable
state or local tax laws for filing such return) consisting only of the Borrower
and its relevant Subsidiaries. Taxes include all interest, penalties and
additions relating thereto.

 



64

 



 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.

 

“Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans), (a) if the primary purpose of such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification is (as
reasonably determined by the Borrower in good faith) to refinance the Initial
Term Loans at a lower “effective yield” (taking into account, among other
factors, margin, upfront or similar fees or original issue discount shared with
all providers of such financing, but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the Adjusted LIBOR Rate, but
including any LIBOR floor or similar floor that is higher than the then Adjusted
LIBOR Rate), (b) if the prepayment, refinancing, substitution, replacement,
amendment, waiver or modification is effectuated by the incurrence by the
Borrower or any Subsidiary of new Indebtedness, such new Indebtedness is first
lien secured term loan financing, and (c) if such prepayment, refinancing,
substitution, replacement, amendment, waiver or modification results in first
lien secured term loan financing having an “effective yield” (as reasonably
determined by the Administrative Agent, in consultation with the Borrower,
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, upfront or similar fees or original issue discount
shared with all providers of such financing (calculated based on assumed
four-year average life and without present value discount), but excluding the
effect of any arrangement, commitment, underwriting, structuring, syndication or
other fees payable in connection therewith that are not shared with all
providers of such financing, and without taking into account any fluctuations in
the Adjusted LIBOR Rate, but including any LIBOR floor or similar floor that is
higher than the then applicable Adjusted LIBOR Rate) that is less than the
“effective yield” (as reasonably determined by the Administrative Agent, in
consultation with the Borrower, on the same basis) of the Initial Term Loans
prior to being so prepaid, refinanced, substituted or replaced or subject to
such amendment, waiver or modification to this Agreement. Notwithstanding the
foregoing, no Repricing Transaction shall be deemed to have occurred in
connection with (a) prepayments or repayments financed with internally generated
cash flow of or any insurance proceeds received by the Borrower and its
Restricted Subsidiaries and (b) (i) a Change of Control, (ii) a Qualified IPO,
(iii) an Acquisition Transaction that is either (x) not permitted by the terms
of this Agreement immediately prior to the consummation of such acquisition or
(y) if permitted by the terms of this Agreement immediately prior to the
consummation thereof, would not provide the Borrower and its relevant
subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following the consummation
thereof, as determined by the Borrower acting in good faith or (iv) an Asset
Sale that is either (x) not permitted by the terms of this Agreement immediately
prior to the consummation of such acquisition or (y) if permitted by the terms
of this Agreement immediately prior to the consummation thereof, would not
provide the Borrower and its relevant subsidiaries with adequate capacity under
this Agreement following the consummation thereof, as determined by the Borrower
acting in good faith.

 

“Required Lenders”: Lenders the Term Credit Percentages of which aggregate
greater than 50.00%.

 

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 



65

 

 

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer,
the controller or the Vice President–Finance (or substantial equivalent) of such
Person, (b) any vice president of such Person or, with respect to financial
matters, any assistant treasurer or assistant controller of such Person, in each
case who has been designated in writing to the Administrative Agent or the
Collateral Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, by such chief
financial officer of such Person, (c) with respect to Subsection 7.7 and without
limiting the foregoing, the general counsel of such Person and (d) with respect
to ERISA matters, the seniorchief human resources officer senior vice
president–human resources or other vice president–human resources (or
substantial equivalent) of such Person.

 

“Restricted Payment”: as defined in Subsection 8.2(a).

 

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and (iii)
of such definition).

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Rollover Indebtedness”: Indebtedness of a Loan Party issued to any Lender in
lieu of such Lender’s pro rata portion of any repayment of Term Loans made
pursuant to Subsection 4.4(a) or (e); so long as (other than in connection with
a refinancing in full of the Facilities) such Indebtedness would not have a
weighted average life to maturity earlier than the remaining weighted average
life to maturity of the Term Loans being repaid.

 

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

 

“Sale”: as defined in clause (1) of the definition of “Consolidated Secured
Leverage Ratio”.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (as of the Closing Date,
Cuba, Iran, North Korea, Sudan, Syria, and the Crimea region of Ukraine).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 



66

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC”: the United States Securities and Exchange Commission.

 

“Second Amendment”: means that certain Amendment No. 2 to Credit Agreement,
dated as of November 22, 2017, among Holdings, the Borrower, the other Loan
Parties party thereto, the Administrative Agent and the Lenders party thereto.

 

“Second Amendment Effective Date”: means the date on which all of the conditions
contained in Section 4 of the Second Amendment have been satisfied or waived.

 

“Secured Parties”: the “Secured Parties” as defined in the Security Agreement.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

“Security Agreement”: the Term Loan Security Agreement delivered to the
Collateral Agent as of the date hereofClosing Date, substantially in the form of
Exhibit G hereto, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Security Agreement, the Guaranty Agreement, the
Trademark Security Agreement and all other similar security documents hereafter
delivered to the Collateral Agent granting or perfecting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Loan
Parties hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the Collateral
Agent pursuant to Subsection 7.9(a), 7.9(b) or 7.9(c), in each case, as amended,
supplemented, waived or otherwise modified from time to time.

 

“Senior ABL Facility”: the collective reference to the Senior ABL Facility
Agreement, any ABL Facility Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Senior ABL Agreement or one or more other credit agreements, indentures
or financing agreements or otherwise, unless such agreement, instrument or
document expressly provides that it is not intended to be and is not a Senior
ABL Facility). Without limiting the generality of the foregoing, the term
“Senior ABL Facility” shall include any agreement (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

 



67

 

 

“Senior ABL Facility Agreement”: the Credit Agreement, dated as of the May 1,
2013, as amended and restated and superseded in its entirety by that certain
Amended and Restated Credit Agreement, dated as of September 30, 2016 (as
amended, restated, amended and restated or otherwise modified on or prior to the
date hereofThird Amendment Effective Date), among Holdings, the Borrower, the
lenders and other financial institutions party thereto from time to time and
Wells Fargo Bank, National Association, as administrative agent and collateral
agent thereunder, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Senior ABL Facility Agreement or one or more other credit agreements or
otherwise, unless such agreement, instrument or other document expressly
provides that it is not intended to be and is not a Senior ABL Facility
Agreement). Any reference to the Senior ABL Facility Agreement hereunder shall
be deemed a reference to each Senior ABL Facility Agreement then in existence.

 

“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Settlement Service”: as defined in Subsection 11.6(b).

 

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solicited Discount Proration”: as defined in Subsection 4.4(l)(iv)(3).

 

“Solicited Discounted Prepayment Amount”: as defined in Subsection
4.4(l)(iv)(1).

 



68

 

 

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of the
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Subsection 4.4(l)(iv) substantially in the form of Exhibit P.

 

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: as defined in Subsection
4.4(l)(iv)(1).

 

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition (other than “Borrower”, “Closing
Date”, “Transactions” and “Subsidiary” which have the meanings set forth in this
Agreement) shall have the meaning assigned to such terms in the form of solvency
certificate attached hereto as Exhibit H).

 

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and /or other receivables, and/or related assets and/or (ii) financing
or refinancing in respect of Capital Stock of any Special Purpose Subsidiary.

 

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

 

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and (b)
Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 



69

 

 

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the Borrower, which determination shall be
conclusive) in connection with any Special Purpose Financing or Financing
Disposition, including in respect of Liabilities in the event of any involuntary
case commenced with the collusion of any Special Purpose Subsidiary or any
Affiliate thereof, or any voluntary case commenced by any Special Purpose
Subsidiary, under any applicable bankruptcy law, and (y) subject to the
preceding clause (x), any such other agreements and undertakings shall not
include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
Borrower or a Restricted Subsidiary that is not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”: any Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and /or
(ii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Specified Discount”: as defined in Subsection 4.4(l)(ii)(1).

 

“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(l)(ii)(1).

 

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(l)(ii) substantially in the form of Exhibit R.

 

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit S, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”: as defined in Subsection
4.4(l)(ii)(1).

 

“Specified Discount Proration”: as defined in Subsection 4.4(l)(ii)(3).

 



70

 

 

“Specified Existing Term Tranche”: as defined in Subsection 2.10(a)(ii).

 

“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of such Specified Refinancing Term Loan Facilities in accordance with
Subsection 2.11.

 

“Specified Refinancing Indebtedness: Indebtedness incurred by the Borrower
pursuant to and in accordance with Subsection 2.11.

 

“Specified Refinancing Lenders”: as defined in Subsection 2.11(b).

 

“Specified Refinancing Term Loan Facilities”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Term Loans”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Tranche”: Specified Refinancing Term Loan Facilities with
the same terms and conditions made on the same day and any Supplemental Term
Loans in respect thereof added to such Tranche pursuant to Subsection 2.8.

 

“Sponsor Group”: Ares Corporate Opportunities Fund III, L.P, FS Equity Partners
VI, L.P. and FS Affiliates VI, L.P. and each of their respective Affiliates,
other than the Loan Parties and their respective Subsidiaries.

 

“Sponsors”: Ares Corporate Opportunities Fund III, L.P., FS Equity Partners VI,
L.P. and FS Affiliates VI, L.P.

 

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
liabilities” (as such term is used in Regulation D). Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

 

“Submitted Amount”: as defined in Subsection 4.4(l)(iii)(1).

 

“Submitted Discount”: as defined in Subsection 4.4(l)(iii)(1).

 



71

 

 

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loan Facility Obligations pursuant
to a written agreement.

 

“Subsection 2.10 Additional Amendment”: as defined in Subsection 2.10(c).

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: (x) each Domestic Subsidiary (other than the Borrower
and any Excluded Subsidiary) of the Borrower which executes and delivers a
Subsidiary Guaranty pursuant to Subsection 7.9 or otherwise, in each case,
unless and until such time as the respective Subsidiary Guarantor (a) ceases to
constitute a Domestic Subsidiary of the Borrower in accordance with the terms
and provisions hereof, (b) is designated an Unrestricted Subsidiary pursuant to
the terms of this Agreement or (c) is released from all of its obligations under
the Subsidiary Guaranty in accordance with terms and provisions thereof and (y)
each other Subsidiary of the Borrower which the Borrower causes to execute and
deliver a Subsidiary Guaranty pursuant to the last sentence of Subsection 7.9(b)
or otherwise, in each case, unless and until such time as the respective
Subsidiary Guarantor (a) ceases to constitute a Subsidiary of the Borrower in
accordance with the terms and provisions hereof, (b) is designated an
Unrestricted Subsidiary pursuant to the terms of this Agreement or (c) is
released from all of its obligations under the Subsidiary Guaranty in accordance
with terms and provisions thereof.

 

“Subsidiary Guaranty”: the guaranty of the Term Loan Facility Obligations of the
Borrower under the Loan Documents provided pursuant to the Guaranty Agreement.

 

“Successor Borrower”: as defined in Subsection 8.7(a)(i).

 

“Supplemental Term Loan Commitments”: as defined in Subsection 2.8(a)(ii).

 

“Supplemental Term Loans”: Term Loans made in respect of Supplemental Term Loan
Commitments.

 

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 



72

 



 



“Temporary Cash Investments”: any of the following: (i) any investment in (x)
direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof, or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or any Senior ABL Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose long-term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities or instruments of the types described in clause (i) or
(ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Borrower or any of its Subsidiaries), with a rating at the time as of which
any Investment therein is made of “P-2” (or higher) according to Moody’s or
“A-2” (or higher) according to S&P (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization), (v)
Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Indebtedness or Preferred Stock (other
than of the Borrower or any of its Subsidiaries) having a rating of “A” or
higher by S&P or “A2” or higher by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization), (vii) investment funds investing 95.00% of their assets in
securities of the type described in clauses (i) through (vi) above (which funds
may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250,000,000 (or the foreign currency equivalent thereof),
or investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 (or any successor rule) of the SEC under the Investment Company Act of
1940, as amended and (ix) similar investments approved by the Board of Directors
in the ordinary course of business.

 



73

 

 

“Term Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders and aggregate unused
Term Loan Commitments of the Lenders (if any) then constituted by such Lender’s
outstanding Term Loans (if any) and such Lender’s unused Term Loan Commitments
(if any).

 

“Term Loan Commitment”: as to any Lender, the aggregate of its Initial Term Loan
Commitments, Incremental Term Loan Commitments and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments”.

 

“Term Loan Facility Obligations”: obligations of the Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during (or would accrue but for) the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Term Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under the
Loan Documents.

 

“Term Loans”: the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans, as the context requires.

 

“Term Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement, whether or not the same remains in full force and effect.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Third Amendment”: means that certain Amendment No. 3 to Credit Agreement and
Amendment No. 1 to Security Agreement, dated as of February 14, 2020, among
Holdings, the Borrower, the other Loan Parties party thereto, the Administrative
Agent and the Lenders party thereto.

 

“Third Amendment Effective Date”: means the date on which all of the conditions
contained in Section 4 of the Third Amendment have been satisfied or waived.

 



74

 

 

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Trademark Security Agreement”: the Term Loan Trademark Security Agreement
delivered to the Collateral Agent as of the date hereofClosing Date, as the same
may be amended, supplemented, waived or otherwise modified from time to time.

 

“Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to Subsection 2.8, (3) Extended Term Loans (of
the same Extension Series), or (4) Specified Refinancing Term Loan Facilities
with the same terms and conditions made on the same day and any Supplemental
Term Loans added to such Tranche pursuant to Subsection 2.8.

 

“Transactions”: collectively, any or all of the following: (a) the Closing Date
Dividend, (b) the execution and delivery of the Loan Documents, the creation of
the Liens pursuant to the Security Documents and the initial borrowings
hereunder, (c) the amendments to or amendment and restatement of the ABL
Facility Documents and the borrowings thereunder, and the repayment of
Obligations outstanding thereunder immediately prior to the effectiveness of
such amendment or amendment and restatement on the Closing Date, (d) repayment
of all existing Obligations outstanding under the Existing Credit Agreement with
the proceeds of the Initial Term Loans on the Closing Date and (e) the payment
of all fees, costs and expenses incurred in connection with the foregoing.

 

“Transferee”: any Participant or Assignee.

 

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurodollar Loans.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“United States Person”: any United States person within the meaning of Section
7701(a)(30) of the Code.

 

“Unrestricted Cash”: at any date of determination, the aggregate amount of cash,
Cash Equivalents and Temporary Cash Investments included in the cash accounts
that would be listed on the consolidated balance sheet of the Borrower prepared
in accordance with GAAP as of the end of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which consolidated
financial statements of the Borrower are available to the extent such cash is
not classified as “restricted” for financial statement purposes (unless so
classified solely because of any provision under the Loan Documents or any other
agreement or instrument governing other Indebtedness that is subject to the
ABL/Term Loan Intercreditor Agreement, the Pari Passu Intercreditor Agreement,
the Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement
governing the application thereof or because they are subject to a Lien securing
Indebtedness that is subject to the ABL/Term Loan Intercreditor Agreement, the
Pari Passu Intercreditor Agreement, the Junior Lien Intercreditor Agreement or
any Other Intercreditor Agreement) excluding, however, the proceeds from any
Incurrence of Indebtedness borrowed on the date of such determination that are
not (in the good faith judgment of the Borrower) intended to be used for working
capital purposes.

 



75

 

 

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (A) such designation was made at or prior to the Closing Date, or
(B) (i) immediately after such designation, no Event of Default under Subsection
9.1(a) or (f) shall have occurred and be continuing and (ii) on a pro forma
basis, Consolidated Total Leverage Ratio is less than or equal to (x) 3.70:1.00
or (y) Consolidated Total Leverage Ratio immediately prior to giving effect to
such designation. The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that (A) such Unrestricted
Subsidiary, both before and immediately after giving effect to such designation,
shall be a Wholly Owned Subsidiary of the Borrower, (B) immediately after such
designation, no Event of Default under Subsection 9.1(a) or (f) shall have
occurred and be continuing and (C) on a pro forma basis, Consolidated Total
Leverage Ratio is less than or equal to (x) 3.70:1.00 or (y) Consolidated Total
Leverage Ratio immediately prior to giving effect to such designation. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of the Borrower’s Board of Directors giving effect to such designation and a
certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions.

 

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

 

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



76

 

 

“Yield”: as defined in SectionSubsection 2.8(d).

 

1.2       Other Definitional and Interpretive Provisions. Unless otherwise
specified therein, all terms defined in this Agreement shall have the defined
meanings when used in any Notes, any other Loan Document or any certificate or
other document made or delivered pursuant hereto.

 

(a)       As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

 

(b)       The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns permitted
hereunder. Any reference herein to financial statements of the Borrower shall be
construed to include financial statements of the Borrower or any Parent Entity
whose financial statements satisfy the Borrower’s reporting obligations under
Subsection 7.1.

 

(c)       For purposes of determining any financial ratio or making any
financial calculation for any fiscal quarter (or portion thereof) ending prior
to the Closing Date, the components of such financial ratio or financial
calculation shall be determined on a pro forma basis to give effect to the
Transactions as if they had occurred at the beginning of such four-quarter
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four-quarter period.

 

(d) [Reserved].

 

(d)       For purposes of determining compliance with any Section of Article
VIII, in the event that any Lien, Investment, Indebtedness, Asset Sale,
Restricted Payment, transactions with Affiliates, contractual obligation, or
prepayment of Indebtedness meets the criteria of one or more of the categories
of transactions permitted pursuant to any clause of such Sections, such
transaction (or portion thereof) at any time, shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion at
such time and the Borrower may reclassify such transaction across such clauses
in its sole discretion at any time. Unless the Borrower elects otherwise,
compliance with any Section of Article VIII shall be deemed to be first incurred
pursuant to a basket or exception based on a financial ratio prior to being
applied to a basket or exception based on a fixed Dollar amount.

 



77

 

 

(e)       Any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (rounding up if there is no
nearest number).

 

(f)       Any references in this Agreement to “cash and/or Cash Equivalents”,
“cash, Cash Equivalents and/or Temporary Cash Investments” or any similar
combination of the foregoing shall be construed as not double counting cash or
any other applicable amount which would otherwise be duplicated therein.

 

(g)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(h)       In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into. For the
avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (h), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

(i)       In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

 

(i)       determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Leverage Ratio,
Consolidated Secured Leverage Ratio or the Consolidated Total Leverage Ratio; or

 

(ii)       testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated EBITDA);

 



78

 

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
the Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA of the Borrower or the Person subject to
such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations. If the Borrower has made an
LCA Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
Incurrence of Indebtedness or Liens, or the making of Restricted Payments, Asset
Dispositions, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower or the designation of an
Unrestricted Subsidiary on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any Incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.

 

SECTION 2

 

Amount and Terms of Commitments

 

2.1       Initial Term Loans. Subject to the terms and conditions hereof, each
Lender holding an Initial Term Loan Commitment severally agrees to make, in
Dollars, in a single draw on the Closing Date, one or more term loans (each, an
“Initial Term Loan”) to Borrower in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name in Schedule A under the heading
“Initial Term Loan Commitment”, as such amount may be adjusted or reduced
pursuant to the terms hereof, which Initial Term Loans:

 

(i)       except as hereinafter provided, shall, at the option of the Borrower,
be incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans; and

 

(ii)       shall be made by each such Lender in an aggregate principal amount
which does not exceed the Initial Term Loan Commitment of such Lender.

 



79

 

 

Once repaid, Initial Term Loans incurred hereunder may not be reborrowed. On the
Closing Date (after giving effect to the incurrence of Initial Term Loans on
such date), the Initial Term Loan Commitment of each Lender shall terminate.

 

2.2        Notes.      (a)       The Borrower agrees that, upon the request to
the Administrative Agent by any Lender made on or prior to the Closing Date or
in connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrower will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note”), in each case with appropriate insertions therein as to payee, date and
principal amount, payable to such Lender and in a principal amount equal to the
unpaid principal amount of the applicable Loans made (or acquired by assignment
pursuant to Subsection 11.6(b)) by such Lender to the Borrower. Each Note shall
be dated the Closing Date and shall be payable as provided in Subsection 2.2(b)
and provide for the payment of interest in accordance with Subsection 4.1.

 

(b)       The Initial Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on December 31, 2016 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in Subsection 4.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Initial Term Loans then
outstanding):

 

 

 

Date Amount Each March 31, June 30, September 0.25% of the aggregate initial 30
and December 31 ending prior to principal amount of the Initial Term the Initial
Term Loan Maturity Date Loans on the ClosingThird   Amendment Effective Date    
Initial Term Loan Maturity Date all unpaid aggregate principal   amounts of any
outstanding Initial   Term Loans

 

2.3       Procedure for Initial Term Loan Borrowing. The Borrower shall have
given the Administrative Agent notice (which notice shall be irrevocable after
funding) one business day prior to the Closing Date specifying the amount of the
Initial Term Loans to be borrowed. Upon receipt of such notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. Each
Lender having an Initial Term Loan Commitment will make the amount of its pro
rata share of the Initial Term Loan Commitments available to the Administrative
Agent, in each case for the account of the Borrower, at the office of the
Administrative Agent specified in Subsection 11.2 on the Closing Date in funds
immediately available to the Administrative Agent. The Administrative Agent
shall credit the account of the Borrower on the books of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent for the Borrower (at such account or accounts as designated by the
Borrower) by the Lenders and in like funds as received by the Administrative
Agent.

 



80

 

 

2.4       [Reserved].

 

2.5       Repayment of Loans. (a) The Borrower hereby unconditionally promises
to pay to the Administrative Agent in Dollars for the account of each Lender the
then unpaid principal amount of each Initial Term Loan of such Lender made to
the Borrower, on the Initial Term Loan Maturity Date (or such earlier date on
which the Initial Term Loans become due and payable pursuant to Section 9). The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
such Initial Term Loans from time to time outstanding from the date
hereofClosing Date until payment in full thereof at the rates per annum, and on
the dates, set forth in Subsection 4.1.

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)       The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable to each applicable Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder and each applicable Lender’s share thereof.

 

(d)       The entries made in the Register and the accounts of each Lender
maintained pursuant to Subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

2.6       [Reserved].

 

2.7       [Reserved].

 



81

 

 

2.8       Incremental Facilities. (a) So long as no Event of Default under
Subsection 9.1 (a) or (f) exists or would arise therefrom, the Borrower shall
have the right, at any time and from time to time after the Closing Date, (i) to
request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the “Incremental Term Loan
Commitments”), and (ii) to increase the Existing Term Loans by requesting new
term loan commitments to be added to a Tranche of Term Loans (the “Supplemental
Term Loan Commitments” and, together with the Incremental Term Loan Commitments,
the “Incremental Commitments”); provided that, (i) the aggregate amount of
Incremental Commitments permitted pursuant to this Subsection 2.8 shall not
exceed, at the time the respective Incremental Commitment becomes effective (and
after giving effect to the Incurrence of Indebtedness in connection therewith
and the application of proceeds of any such Indebtedness to refinance other
Indebtedness), an amount that could then be Incurred in compliance with
Subsection 8.1(b)(i), (ii) if any portion of an Incremental Commitment is to be
incurred in reliance on clause (ii) of the definition of “Maximum Incremental
Facilities Amount”, the Borrower shall have delivered a certificate to the
Administrative Agent, certifying compliance with the financial test set forth in
such clause (together with calculations demonstrating compliance with such test)
and (iii) if any portion of an Incremental Commitment is to be incurred in
reliance on clause (i) of the definition of “Maximum Incremental Facilities
Amount”, the Borrower shall have delivered a certificate to the Administrative
Agent, certifying the amount of the available basket in such clause to be used
for the incurrence of such Incremental Commitment. Any loans made in respect of
any such Incremental Commitment (other than Supplemental Term Loan Commitments)
shall be made by creating a new Tranche. Each Incremental Commitment made
available pursuant to this Subsection 2.8 shall be in a minimum aggregate amount
of at least $5,000,000 and in integral multiples of $1,000,000 in excess thereof
(or in such lower minimum amounts or multiples as agreed to by the
Administrative Agent in its reasonable discretion).

 

(b)       Each request from the Borrower pursuant to this Subsection 2.8 shall
set forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution (any such bank
or other financial institution, an “Additional Incremental Lender”, and the
Additional Incremental Lenders together with any existing Lender providing
Incremental Commitments, the “Incremental Lenders”); provided that if such
Additional Incremental Lender is not already a Lender hereunder or an Affiliate
of a Lender hereunder or an Approved Fund, the consent of the Administrative
Agent (in each case, such consent not to be unreasonably withheld, conditioned
or delayed) shall be required (it being understood that any such Additional
Incremental Lender that is an Affiliated Lender shall be subject to the
provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Incremental Commitments and related Obligations had been obtained by such
Lender by way of assignment).

 

(c)       Supplemental Term Loan Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Tranche of Term Loans to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit I-1 (the “Increase Supplement”) or by each
Additional Incremental Lender substantially in the form attached hereto as
Exhibit I-2 (the “Lender Joinder Agreement”), as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register. Upon
effectiveness of the Lender Joinder Agreement each Additional Incremental Lender
shall be a Lender for all intents and purposes of this Agreement and the term
loan made pursuant to such Supplemental Term Loan Commitment shall be a Term
Loan under the applicable Tranche of Term Loans.

 

(d)       Incremental Commitments (other than Supplemental Term Loan
Commitments) shall become commitments under this Agreement pursuant to an
amendment (an “Incremental Commitment Amendment”) to this Agreement and, as
appropriate, the other Loan

 



82

 



 

Documents, executed by the Borrower and each applicable Incremental Lender. An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Subsection 2.8; provided, however, that (i) (A) the
Incremental Commitments will not be guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors, and, if secured, will be secured on a pari
passu basis by the same Collateral securing the Initial Term Loans (so long as
any such Incremental Commitments (and related Obligations) are subject to the
ABL/Term Loan Intercreditor Agreement or an Other Intercreditor Agreement), (B)
if secured, the Incremental Commitments and any incremental loans drawn
thereunder (the “Incremental Loans”) shall rank pari passu in right of payment
with or (at the Borrower’s option) junior to the Initial Term Loans, (C) no
Incremental Commitment Amendment may provide for any Incremental Commitment or
any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Initial Term Loans and (D) so long as any
Initial Term Loans are outstanding, no Incremental Commitment Amendment may
provide for any mandatory prepayment from the Net Cash Proceeds of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
Incremental Loans provided pursuant to such Incremental Commitment Amendment and
the disposition of which was contemplated by any definitive agreement in respect
of such acquisition and in a manner not otherwise prohibited by this Agreement)
or Recovery Event or from Excess Cash Flow, to the extent the Net Cash Proceeds
of such Asset Disposition or Recovery Event or such Excess Cash Flow are
required to be applied to repay the Initial Term Loans pursuant to Subsection
4.4(e), on more than a ratable basis with the Initial Term Loans (after giving
effect to any amendment in accordance with Subsection 11.1(d)(vi)); (ii) no
Lender will be required to provide any such Incremental Commitment unless it so
agrees; (iii) the maturity date and the weighted average life to maturity of
such Incremental Term Loan Commitments shall be no earlier than or shorter than,
as the case may be, the Initial Term Loan Maturity Date or the remaining
weighted average life to maturity of the Initial Term Loans, as applicable
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date than the Initial Term Loan Maturity Date or a shorter weighted average life
to maturity than the remaining weighted average life to maturity of the Initial
Term Loans, as applicable); (iv) the interest rate margins and (subject to
clause (iii) above) amortization schedule applicable to the loans made pursuant
to the Incremental Commitments shall be determined by the Borrower and the
applicable Incremental Lenders; provided that in the event that the applicable
interest rate margins for any term loans Incurred by the Borrower under any
Incremental Term Loan Commitment made are higher than the applicable interest
rate margin for the Initial Term Loans by more than 50 basis points, then the
Applicable Margin for the Initial Term Loans shall be increased to the extent
necessary so that the applicable interest rate margin for the Initial Term Loans
is equal to the applicable interest rate margins for such Incremental Term Loan
Commitment minus 50 basis points;

 



83

 

 

provided that, such 50 basis points “most favored nation” protection provision
shall not apply to (I) an Incremental Term Loan facility that is unsecured,
subordinated or secured on a junior lien basis to the Term Loan Facility
Obligations, (II) Incremental Term Loans incurred pursuant to clause (i) of the
definition of “Maximum Incremental Facilities Amount” in an amount up to the
greater of $270,000,000 and 100% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available, (III) any Incremental Term Loan facility that is
used to fund a permitted Acquisition or permitted Investment or (IV) any
Incremental Term Loan facility that matures on or after the second anniversary
of the Initial Term Loan Maturity Date (the “MFN Provision”); provided, further
that, in determining the applicable interest rate margins (the “Yield”) for the
Initial Term Loans and the Incremental Term Loans, (A) original issue discount
(“OID”) or upfront fees payable generally to all participating Incremental
Lenders in lieu of OID (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders under the Initial Term Loans or any
Incremental Term Loan in the initial primary syndication thereof shall be
included (with OID and upfront fees being equated to interest based on an
assumed four-year life to maturity) (provided that, if the Initial Term Loans
are issued in a manner such that all Initial Term Loans were not issued with a
uniform amount of OID or upfront fees within the Tranche of Initial Term Loans,
the amount of OID and upfront fees attributable to the entire Tranche of Initial
Term Loans shall be determined on a weighted average basis); (B) any
arrangement, structuring or other fees payable in connection with the
Incremental Term Loans that are not shared with all Additional Incremental
Lenders providing such Incremental Term Loans shall be excluded; (C) any
amendments to the Applicable Margin on the Initial Term Loans that became
effective subsequent to the Closing Date but prior to the time of such
Incremental Term Loans shall also be included in such calculations and (D) if
the Incremental Term Loans include an interest rate floor greater than the
interest rate floor applicable to the Initial Term Loans, such increased amount
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Initial Term
Loans shall be required, to the extent an increase in the interest rate floor
for the Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the Initial Term Loans shall be increased by
such amount; (v) such Incremental Commitment Amendment may provide (1) for the
inclusion, as appropriate, of Additional Incremental Lenders in any required
vote or action of the Required Lenders or of the Lenders of each Tranche
hereunder, (2) class voting and other class protections for any additional
credit facilities, (3) for the amendment of the definitions of “Additional
Obligations”, “Disqualified Stock”, “Junior Capital” and “Refinancing
Indebtedness” and Subsection 8.8(b), in each case only to extend the maturity
date and the weighted average life to maturity requirements, from the Initial
Term Loan Maturity Date and remaining weighted average life to maturity of the
Initial Term Loans to the extended maturity date and the remaining weighted
average life to maturity of such Incremental Term Loans, as applicable, and (4)
for the amendment of clause (iii) of the definition of “Additional Obligations”
to provide for the applicable mandatory prepayment protections to apply to such
Incremental Term Loans; and (vi) the other terms and documentation in respect
thereof, to the extent not consistent with this Agreement as in effect prior to
giving effect to the Incremental Commitment Amendment, shall otherwise be
reasonably satisfactory to the Borrower; provided that to the extent such terms
and documentation are not consistent with, in the case of Incremental Term
Loans, the terms and documentation governing the Initial Term Loans (except to
the extent permitted by clauses (iv) or (v) above), they shall be reasonably
satisfactory to the Borrower and the Administrative Agent.

 



84

 

 

2.9       Permitted Debt Exchanges. (a) Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(other than any Lender that, if requested by the Borrower, is unable to certify
that it is either a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
of such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall be equal to or more than the aggregate principal amount (calculated on the
face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans, (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iii) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) tendered for exchange by Lenders
in respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of the applicable Tranche actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans offered to be exchanged by the Borrower
pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange
Term Loans subject to such Permitted Debt Exchange Offer tendered by such
Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (iv) each such Permitted Debt Exchange Offer shall be made
on a pro rata basis to the Lenders (other than any Lender that, if requested by
the Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied. Notwithstanding anything to the contrary herein, no Lender
shall have any obligation to agree to have any of its Loans or Commitments
exchanged pursuant to any Permitted Debt Exchange Offer.

 

(b)       With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Subsection 2.9, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $5,000,000 in aggregate principal amount of Term Loans (or such lower
principal amount as agreed to by the Administrative Agent in its reasonable
discretion); provided that subject to the foregoing clause (ii), the Borrower
may at its election specify as a condition (a “Minimum Exchange Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans be tendered.

 



85

 

 

(c)       In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Subsection 2.9 and without conflict with Subsection 2.9(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
Business Days following the date on which the Permitted Debt Exchange Offer is
made (or such shorter period as may be agreed to by the Administrative Agent in
its reasonable discretion).

 

(d)       The Borrower shall be responsible for compliance with, and hereby
agree to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange (other than the Borrower’s reliance on any certificate
delivered by a Lender pursuant to Subsection 2.9(a) above for which such Lender
shall bear sole responsibility) and (y) each Lender shall be solely responsible
for its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

 

2.10       Extension of Term Loans. (a) The Borrower may at any time and from
time to time request that all or a portion of the Term Loans of one or more
Tranches (including any Extended Term Loans) existing at the time of such
request (each, an “Existing Term Tranche” and the Term Loans of such Tranche,
the “Existing Term Loans”) be converted to extend the scheduled maturity date(s)
of any payment of principal with respect to all or a portion of any principal
amount of any Existing Term Tranche (any such Existing Term Tranche which has
been so extended, an “Extended Term Tranche” and the Term Loans of such Tranche,
the “Extended Term Loans”) and to provide for other terms consistent with this
Subsection 2.10; provided that (i) any such request shall be made by the
Borrower to all Lenders with Term Loans with a like maturity date (whether under
one or more Tranches) on a pro rata basis (based on the aggregate outstanding
principal amount of the applicable Term Loans), and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. In order
to establish any Extended Term Tranche, the Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Term Tranche to be established,
which terms shall be identical to those applicable to the Existing Term Tranche
from which they are to be extended (the “Specified Existing Term Tranche”),
except (x) all or any of the final maturity dates of such Extended Term Tranches
may be delayed to later dates than the final maturity dates of the Specified
Existing Term Tranche, (y) (A) the interest margins with respect to the Extended
Term Tranche may be higher or lower than the interest margins for the Specified
Existing Term Tranche and/or (B) additional fees may be payable to the Lenders
providing such Extended Term Tranche in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case to the extent
provided in the applicable Extension Amendment, and (z) amortization with
respect to the Extended Term Tranche may be greater or lesser than amortization
for the Specified Existing Term Tranche, so long as the Extended Term Tranche
does not have a weighted average life to maturity shorter than the remaining
weighted average life to maturity at such time of the Specified Existing Term
Tranche; provided that, notwithstanding anything to the contrary in this
Subsection 2.10 or otherwise, assignments and participations of Extended Term
Tranches shall be governed by the same or, at the Borrower’s discretion, more
restrictive assignment and participation provisions than the assignment and
participation provisions applicable to Initial Term Loans set forth in
Subsection 11.6. No Lender shall have any obligation to agree to have any of its
Existing Term Loans converted into an Extended Term Tranche pursuant to any
Extension Request. Any Extended Term Tranche shall constitute a separate Tranche
of Term Loans from the Specified Existing Term Tranches and from any other
Existing Term Tranches (together with any other Extended Term Tranches so
established on such date).

 



86

 

 

(b)       The Borrower shall provide the applicable Extension Request at least
ten Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond. Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Specified Existing Term Tranche converted into an Extended Term Tranche
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Specified Existing Term Tranche that it has elected to convert into an Extended
Term Tranche. In the event that the aggregate amount of the Specified Existing
Term Tranche subject to Extension Elections exceeds the amount of Extended Term
Tranches requested pursuant to the Extension Request, the Specified Existing
Term Tranches subject to Extension Elections shall be converted to Extended Term
Tranches on a pro rata basis based on the amount of Specified Existing Term
Tranches included in each such Extension Election. In connection with any
extension of Term Loans pursuant to this Subsection 2.10 (each, an “Extension”),
the Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Subsection 2.10. The Borrower may amend, revoke
or replace an Extension Request pursuant to procedures reasonably acceptable to
the Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
Business Days prior to the Extension Request Deadline, at which time the
Extension Election will become irrevocable (unless otherwise agreed by the
Borrower). The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

 



87

 

 

(c)       Extended Term Tranches shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of Subsection 2.10(a), (ii) the
definitions of “Additional Obligations”, “Disqualified Stock”, “Junior Capital”
and “Refinancing Indebtedness” and Subsection 8.8(b) to amend the maturity date
and the weighted average life to maturity requirements, from the Initial Term
Loan Maturity Date and remaining weighted average life to maturity of the
Initial Term Loans to the extended maturity date and the remaining weighted
average life to maturity of such Extended Term Tranche, as applicable and (iii)
clause (iii) of the definition of “Additional Obligations” to provide for the
applicable mandatory prepayment protections to apply to such Extended Term
Tranche, and which, in each case, except to the extent expressly contemplated by
the third to last sentence of this Subsection 2.10(c) and notwithstanding
anything to the contrary set forth in Subsection 11.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Term Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. No Extension Amendment shall
provide for any Extended Term Tranche in an aggregate principal amount that is
less than $5,000,000 (or such lower principal amount as agreed to by the
Administrative Agent in its reasonable discretion). Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of Subsection 11.1 to any Subsection 2.10 Additional Amendments,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Subsection 2.10 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Subsection 2.10
Additional Amendments do not become effective prior to the time that such
Subsection 2.10 Additional Amendments have been consented to (including pursuant
to consents applicable to holders of any Extended Term Tranches provided for in
any Extension Amendment) by such of the Lenders, Loan Parties and other parties
(if any) as may be required in order for such Subsection 2.10 Additional
Amendments to become effective in accordance with Subsection 11.1; provided,
further, that no Extension Amendment may provide for any Extended Term Tranche
to be secured by any Collateral or other assets of any Loan Party that does not
also secure the Specified Existing Term Tranche. It is understood and agreed
that each Lender has consented for all purposes requiring its consent, and shall
at the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Loan Documents authorized by this Subsection 2.10 and
the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Subsection 2.10 Additional Amendment. In connection with any Extension
Amendment, at the request of the Administrative Agent or the Extending Lenders,
the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby.

 



88

 

 

(d)       Notwithstanding anything to the contrary contained in this Agreement,
on any date on which any Existing Term Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Term Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing Term
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Tranche so converted by such Lender on such date, and
such Extended Term Tranches shall be established as a separate Tranche from the
Specified Existing Term Tranche and from any other Existing Term Tranches
(together with any other Extended Term Tranches so established on such date).

 

(e)       If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Term Loans on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Existing Term Loans so
assigned shall be paid in full by the assignee Lender (or, at its option, the
Borrower) to such Non-Extending Lender concurrently with such Assignment and
Acceptance or (ii) if no Event of Default exists under Subsection 9.1(a) or (f),
upon notice to the Administrative Agent, prepay the Existing Term Loans, in
whole or in part, subject to Subsection 4.12, without premium or penalty. In
connection with any such replacement under this Subsection 2.10, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (A) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (B) the date as of which all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Term Loans
so assigned shall be paid in full by the assignee Lender (or, at its option, the
Borrower) to such Non-Extending Lender, then such Non-Extending Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date, the Administrative Agent shall record such
assignment in the Register and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)       Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Term Loans deemed to be an Extended Term Loan under the applicable
Extended Term Tranche on any date (each date a “Designation Date”) prior to the
maturity date of such Extended Term Tranche; provided that such Lender shall
have provided written notice to the Borrower and the Administrative Agent at
least 10 Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion). Following a
Designation Date, the Existing Term Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Term Tranche, and any Existing Term Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Term Loans” of the applicable
Tranche.

 



89

 

 

(g)       With respect to all Extensions consummated by the Borrower pursuant to
this Subsection 2.10, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Subsection 4.4 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Term Loans of any or all applicable Tranches be extended. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Subsection 2.10 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including Subsections 4.4 and 4.8) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Subsection 2.10.

 

2.11       Specified Refinancing Facilities. (a) The Borrower may, from time to
time, add one or more new term loan facilities (the “Specified Refinancing Term
Loan Facilities”) to the Facilities to refinance all or any portion of any
Tranche of Term Loans then outstanding under this Agreement; provided that (i)
the Specified Refinancing Term Loan Facilities will not be guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors, and will be
secured on a pari passu or (at the Borrower’s option) junior basis by the same
Collateral securing the Term Loan Facility Obligations (so long as any such
Specified Refinancing Amendments (and related Obligations) are subject to the
ABL/Term Loan Intercreditor Agreement, a Pari Passu Intercreditor Agreement, a
Junior Lien Intercreditor Agreement or an Other Intercreditor Agreement), (ii)
the Specified Refinancing Term Loan Facilities and any term loans drawn
thereunder (the “Specified Refinancing Term Loans”) shall rank pari passu in
right of payment with or (at the Borrower’s option) junior to the Term Loan
Facility Obligations, (iii) no Specified Refinancing Amendment may provide for
any Specified Refinancing Term Loan Facility or any Specified Refinancing Term
Loans to be secured by any Collateral or other assets of any Loan Party that do
not also secure the Term Loan Facility Obligations, (iv) the Specified
Refinancing Term Loan Facilities will have such pricing, amortization (subject
to clause (v) below) and optional and mandatory prepayment terms as may be
agreed by the Borrower and the applicable Lenders thereof, (v) the maturity date
and the weighted average life to maturity of the Specified Term Loan Facilities
shall be no earlier than or shorter than, as the case may be, the Maturity Date
of the Tranche of Term Loans being refinanced or the remaining weighted average
life to maturity at such time of the Term Loans being refinanced, as applicable
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Maturity Date of
the Tranche of Term Loans being refinanced or the remaining weighted average
life to maturity at such time of the Term Loans being refinanced, as
applicable), (vi) the Net Cash Proceeds of such Specified Refinancing Term Loan
Facility shall be applied, substantially concurrently with the incurrence
thereof, to the pro rata prepayment of outstanding Term Loans being so
refinanced, in each case pursuant to Subsection 4.4, and (vii) the Specified
Refinancing Term Loan Facilities shall not have a principal or commitment amount
greater than the Term Loans being refinanced plus the aggregate amount of all
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) Incurred or payable in connection with such
refinancing.

 



90

 

 

(b)       Each request from the Borrower pursuant to this Subsection 2.11 shall
set forth the requested amount and proposed terms of the relevant Specified
Refinancing Term Loan Facility. The Specified Refinancing Term Loan Facilities
(or any portion thereof) may be made by any existing Lender or by any other bank
or financial institution (any such bank or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Term Loan Facilities, the “Specified Refinancing Lenders”); provided
that if such Additional Specified Refinancing Lender is not already a Lender
hereunder or an Affiliate of a Lender hereunder or an Approved Fund, the consent
of the Administrative Agent (in each case, such consent not to be unreasonably
withheld, conditioned or delayed) shall be required (it being understood that
any such Additional Specified Refinancing Lender that is an Affiliated Lender
shall be subject to the provisions of Subsection 11.6(h), mutatis mutandis, to
the same extent as if such Specified Refinancing Term Loan Facilities and
related Obligations had been obtained by such Lender by way of assignment).

 

(c)       Specified Refinancing Term Loan Facilities shall become facilities
under this Agreement pursuant to a Specified Refinancing Amendment to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower and each applicable Specified Refinancing Lender. Any Specified
Refinancing Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Subsection 2.11, in each case on terms consistent with this Subsection
2.11.

 

(d)       Any loans made in respect of any such Specified Refinancing Term Loan
Facility shall be made by creating a new Tranche. Each Specified Refinancing
Term Loan Facility made available pursuant to this Subsection 2.11 shall be in a
minimum aggregate amount of at least $5,000,000 and in integral multiples of
$1,000,000 in excess thereof (or such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion).

 

(e)       The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary or appropriate to reflect the existence and terms of the
Specified Refinancing Term Loan Facilities incurred pursuant thereto (including
the addition of such Specified Refinancing Term Loan Facilities as separate
“Facilities” and “Tranches” hereunder and treated in a manner consistent with
the Term Loan Facility being refinanced, including for purposes of prepayments
and voting). Any Specified Refinancing Amendment may, without the consent of any
Person other than the Borrower, the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) and the Lenders providing such
Specified Refinancing Term Loan Facilities, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Subsection 2.11.

 



91

 

 

SECTION 3

 

[Reserved]

 

SECTION 4

 

General Provisions Applicable to Loans

 

4.1       Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

 

(b)       Each ABR Loan shall bear interest for each day that it is outstanding
at a rate per annum equal to the Alternate Base Rate in effect for such day plus
the Applicable Margin in effect for such day.

 

(c)       Upon notice by the Administrative Agent, given at the request of the
Required Lenders, following the occurrence and during the continuation of an
Event of Default pursuant to Subsection 9.1(a) or (f), the Borrower will pay
interest on overdue amounts hereunder at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1, plus 2.00%
and (y) in the case of other amounts (including overdue interest), the rate
described in clause (b) of this Subsection 4.1 for ABR Loans accruing interest
at the Alternate Base Rate plus 2.00%, in each case from the date of such notice
until such overdue amounts are paid in full (as well after as before any
judgment relating thereto).

 

(d)       Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Subsection 4.1
shall be payable from time to time on demand.

 

(e)       It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 



92

 



 

4.2       Conversion and Continuation Options. (a) Subject to its obligations
pursuant to Subsection 4.12(c), the Borrower may elect from time to time to
convert outstanding Loans of a given Tranche from Eurodollar Loans to ABR Loans
by the Borrower giving the Administrative Agent irrevocable notice of such
election prior to 12:00 P.M., New York City time three Business Days (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to such election. The Borrower may elect from time to time to
convert outstanding Term Loans of a given Tranche from ABR Loans to Eurodollar
Loans, by the Borrower giving the Administrative Agent irrevocable notice of
such election prior to 2:00 P.M., New York City time at least three Business
Days (or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to such election. Any such notice of conversion to
Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof. All or any part of
outstanding Eurodollar Loans or ABR Loans may be converted as provided herein,
provided that (i) (unless the Required Lenders otherwise consent) no Loan may be
converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and, in the case of any Default (other than a Default
under Subsection 9.1(f)), the Administrative Agent has given notice to the
Borrower that no such conversions may be made and (ii) no Term Loan may be
converted into a Eurodollar Loan after the date that is one month prior to the
applicable Maturity Date.

 

(b)       Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Eurodollar Loan, determined in accordance with the
applicable provisions of the term “Interest Period” set forth in Subsection 1.1,
provided that no Eurodollar Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and, in the case of any Default (other than a Default
under Subsection 9.1(f)), the Administrative Agent has given notice to the
Borrower that no such continuations may be made or (ii) after the date that is
one month prior to the applicable Maturity Date, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
clause (b) or if such continuation is not permitted pursuant to the preceding
proviso such Eurodollar Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice of continuation pursuant to this Subsection 4.2(b), the Administrative
Agent shall promptly notify each affected Lender thereof.

 

4.3       Minimum Amounts; Maximum Sets. All borrowings, conversions and
continuations of Term Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Set shall be equal to $1,000,000 or a whole
multiple of $250,000 in excess thereof and so that there shall not be more than
20 Sets at any one time outstanding.

 



93

 

 

4.4       Optional and Mandatory Prepayments. (a) The Borrower may at any time
and from time to time prepay the Term Loans, in whole or in part, subject to
Subsection 4.12, without premium or penalty (except as provided in Subsection
4.5(b)), upon notice by the Borrower to the Administrative Agent prior to 2:00
P.M., New York City time at least three Business Days (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior to
the date of prepayment (in the case of Eurodollar Loans), or prior to 2:00 P.M.,
New York City time on the date of prepayment (in the case of ABR Loans) (or such
later time as may be agreed by the Administrative Agent in its reasonable
discretion). Such notice shall specify, in the case of any prepayment of Term
Loans, the applicable Tranche being repaid, and if a combination thereof, the
principal amount allocable to each, the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans or a combination
thereof, and, in each case if a combination thereof, the principal amount
allocable to each. Any such notice may state that such notice is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Upon
the receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof. If any such notice is given and not revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (if a Eurodollar Loan is prepaid other than at the end of
the Interest Period applicable thereto) any amounts payable pursuant to
Subsection 4.12. Partial prepayments pursuant to this Subsection 4.4(a) shall be
in a minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof; provided that, notwithstanding the foregoing, any Term Loan may be
prepaid in its entirety. Each prepayment of Initial Term Loans pursuant to this
Subsection 4.4(a) made prior to the date that is six months after the
ClosingThird Amendment Effective Date in an amount equal to the Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary from its
incurrence of new Indebtedness under first lien secured term loan financing
incurred in a Repricing Transaction shall be accompanied by the payment of the
fee required by Subsection 4.5(b).

 

(b)       [Reserved].

 

(c)       [Reserved].

 

(d)       [Reserved].

 



94

 

 

(e)       Mandatory Prepayment of Term Loans. (i) The Borrower shall, in
accordance with Subsection 4.4(g), prepay the Term Loans to the extent required
by Subsection 8.4(b) (subject to Subsection 8.4(c)), (ii) if on or after the
Closing Date, the Borrower or any Restricted Subsidiaries shall Incur
Indebtedness for borrowed money (excluding Indebtedness permitted pursuant to
Subsection 8.1 other than Specified Refinancing Term Loans), the Borrower shall,
in accordance with Subsection 4.4(g), prepay the Term Loans (or, in the case of
the incurrence of any Specified Refinancing Term Loans, the Tranche of Term
Loans being refinanced) in an amount equal to 100.00% of the Net Cash Proceeds
thereof minus the portion of such Net Cash Proceeds applied (to the extent the
Borrower or any of its Subsidiaries is required by the terms thereof) to prepay,
repay or purchase Pari Passu Indebtedness on a no more than pro rata basis with
the Term Loans, in each case with such prepayment to be made on or before the
fifth Business Day following notice given to each Lender of the Prepayment Date,
as contemplated by Subsection 4.4(h), and (iii) the Borrower shall, in
accordance with Subsection 4.4(g), prepay the Term Loans no later than the 10th
Business Day after the 120th day following the last day of the immediately
preceding Fiscal Year (commencing with the first Fiscal Year commencing after
the Closing Date) (each, an “ECF Payment Date”), in an amount equal to (A)(1)
50.00% (as may be adjusted pursuant to the last proviso of this clause (iii)) of
the Borrower’s Excess Cash Flow for such Fiscal Year minus (2) the sum of (w)
the aggregate principal amount of Term Loans (including Incremental Term Loans,
Extended Term Loans and Specified Refinancing Term Loans, in each case to the
extent constituting Pari Passu Indebtedness) prepaid pursuant to Subsection
4.4(a) and Pari Passu Indebtedness (in the case of revolving loans, to the
extent accompanied by a corresponding permanent commitment reduction)
voluntarily prepaid, repaid, repurchased or retired and any prepayment of Term
Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Term Loans, in each case to the extent constituting Pari Passu
Indebtedness) pursuant to Subsection 4.4(l) (provided that such deduction for
prepayments pursuant to Subsection 4.4(l) shall be limited to the actual cash
amount of such prepayment), in each case during such Fiscal Year (which, in any
event, shall not include any designated prepayment pursuant to clause (x)
below), (x) the aggregate principal amount of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans, in each
case to the extent constituting Pari Passu Indebtedness) prepaid pursuant to
Subsection 4.4(a) and Pari Passu Indebtedness (in the case of revolving loans,
to the extent accompanied by a corresponding permanent commitment reduction)
voluntarily prepaid, repaid, repurchased or retired and any prepayment of Term
Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Term Loans, in each case to the extent constituting Pari Passu
Indebtedness) pursuant to Subsection 4.4(l) (provided that such deduction for
prepayments pursuant to Subsection 4.4(l) shall be limited to the actual cash
amount of such prepayment), in each case during the period beginning with the
day following the last day of such Fiscal Year and ending on the ECF Payment
Date and stated by the Borrower as prepaid pursuant to this Subsection
4.4(e)(iii) (provided that no prepayments made pursuant to the other clauses of
this Subsection 4.4(e) shall be included in Subsections 4.4(e)(iii)(A)(2)(w) or
(x)), (y) any ABL Facility Loans prepaid to the extent accompanied by a
corresponding permanent commitment reduction under the Senior ABL Facility
during such Fiscal Year (which, in any event, shall not include any designated
prepayment pursuant to clause (z) below), and (z) the aggregate principal amount
of ABL Facility Loans prepaid to the extent accompanied by a corresponding
permanent commitment reduction under the Senior ABL Facility during the period
beginning with the day following the last day of such Fiscal Year and ending on
the ECF Payment Date and stated by the Borrower as prepaid pursuant to this
Subsection 4.4(e)(iii), in each case, excluding prepayments funded with proceeds
from the Incurrence of long-term Indebtedness (including a revolving credit
facility) (the amount described in this clause (A), the “ECF Payment Amount”)
minus (B) the portion of such ECF Payment Amount applied (to the extent Borrower
or any of its Subsidiaries is required by the terms thereof) to prepay, repay or
purchase Pari Passu Indebtedness on a no more than pro rata basis with the Term
Loans; provided that such percentage in clause (1) above shall be reduced to (I)
25.00% if the Consolidated Secured Leverage Ratio as of the last day of the
immediately preceding Fiscal Year was less than or equal to 3.00:1.00 but
greater than 2.50:1.00 and (II) 0% if the Consolidated Secured Leverage Ratio as
of the last day of the immediately preceding Fiscal Year was less than or equal
to 2.50:1.00. Nothing in this Subsection 4.4(e) shall limit the rights of the
Agents and the Lenders set forth in Section 9.

 

(f)       [Reserved].

 



95

 

 

(g)       Subject to the last sentence of Subsection 4.4(h) and Subsection
4.4(k), each prepayment of Term Loans pursuant to Subsection 4.4(e) (other than
a prepayment with the proceeds of Specified Refinancing Term Loans) shall be
allocated to the Tranches of Term Loans as directed by the Borrower or, absent
such direction, pro rata among the Initial Term Loans, the Incremental Term
Loans, the Extended Term Loans and the Specified Refinancing Term Loans. Each
prepayment of Term Loans pursuant to Subsection 4.4(a) shall be applied within
each Tranche of Term Loans to the respective installments of principal thereof
in the manner directed by the Borrower (or, if no such direction is given, in
direct order of maturity). Each prepayment of Term Loans pursuant to Subsection
4.4(e) shall be applied within each applicable Tranche of Term Loans, first, to
the accrued interest on the principal amount of Term Loans being prepaid and,
second, to the respective installments of principal thereof in the manner
directed by the Borrower (or, if no such direction is given, in direct order of
maturity). Notwithstanding any other provision of this Subsection 4.4, a Lender
may, at its option, and if agreed by the Borrower, in connection with any
prepayment of Term Loans pursuant to Subsection 4.4(a) or (e), exchange such
Lender’s portion of the Term Loan to be prepaid for Rollover Indebtedness, in
lieu of such Lender’s pro rata portion of such prepayment (and any such Term
Loans so exchanged shall be deemed repaid for all purposes under the Loan
Documents).

 

(h)       The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to Subsection 4.4(e)(iii),
three Business Days prior to the date on which such payment is due and (y)
pursuant to any other provision of Subsection 4.4(e), promptly (and in any event
within five Business Days) upon becoming obligated to make such prepayment. Such
notice shall state that the Borrower is offering to make or will make such
mandatory prepayment (i) in the case of mandatory prepayments pursuant to
Subsection 4.4(e)(i), on or before the date specified in Subsection 8.4(b) and
(ii) in the case of mandatory prepayments pursuant to any other clause of
Subsection 4.4(e), on or before the date specified in such clause, as the case
may be (each, a “Prepayment Date”). Subject to the following sentence, once
given, such notice shall be irrevocable and all amounts subject to such notice
shall be due and payable on the Prepayment Date (except as otherwise provided in
the last sentence of this Subsection 4.4(h)). Any such notice of prepayment
pursuant to Subsection 4.4(e) may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent, on or
prior to the specified effective date) if such condition is not satisfied. Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately give notice to each Lender of the prepayment and the
Prepayment Date. The Borrower (in its sole discretion) may give each Lender the
option (in its sole discretion) to elect to decline any such prepayment by
giving notice of such election in writing to the Administrative Agent by 11:00
A.M., New York City time, on the date that is three Business Days (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the Prepayment Date. Upon receipt by the Administrative
Agent of such notice, the Administrative Agent shall immediately notify the
Borrower of such election. Any amount (the “Declined Amount”) so declined by any
Lender may, at the option of the Borrower, be applied to the payment or
prepayment of Indebtedness, including any Junior Debt, or otherwise be retained
by the Borrower and its Restricted Subsidiaries and/or applied by the Borrower
or any of its Restricted Subsidiaries in any manner not inconsistent with this
Agreement.

 



96

 

 

(i)       Amounts prepaid on account of Term Loans pursuant to Subsection
4.4(a), (e) or (l) may not be reborrowed.

 

(j)       Notwithstanding the foregoing provisions of this Subsection 4.4, if at
any time any prepayment of the Term Loans pursuant to Subsection 4.4(a) or (e)
would result, after giving effect to the procedures set forth in this Agreement,
in the Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing, in its sole discretion, initially
(i) deposit a portion (up to 100.00%) of the amounts that otherwise would have
been paid in respect of such Eurodollar Loans with the Administrative Agent
(which deposit must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid), to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of Term Loans in accordance with Subsection 4.4(a) or (e) with an
amount equal to a portion (up to 100.00%) of the amounts that otherwise would
have been paid in respect of such Eurodollar Loans (which prepayment, together
with any deposits pursuant to clause (i) above, must be equal in amount to the
amount of such Eurodollar Loans not immediately prepaid); provided that, in the
case of either clause (i) or (ii) above, such unpaid Eurodollar Loans shall
continue to bear interest in accordance with Subsection 4.1 until such unpaid
Eurodollar Loans or the related portion of such Eurodollar Loans, as the case
may be, have or has been prepaid. In addition, if the Borrower reasonably
determines in good faith that any amounts attributable to Foreign Subsidiaries
that are required to be applied to prepay Term Loans pursuant to Subsection
4.4(e) would result in material adverse tax consequences to Parent or any of its
Restricted Subsidiaries, then the Borrower shall not be required to prepay such
amounts as required thereunder; provided that the Borrower shall take
commercially reasonable actions to permit repatriation of the proceeds subject
to such prepayments in order to effect such prepayments without incurring
material adverse tax consequences.

 

(k)       Notwithstanding anything to the contrary herein, this Subsection 4.4
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendments) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of Term Loans added pursuant to Subsections 2.8,
2.10 and 2.11, as applicable, or pursuant to any other credit or letter of
credit facility added pursuant to Subsection 2.8 or 11.1(e).

 

(l)       Notwithstanding anything in any Loan Document to the contrary, so long
as no Event of Default under Subsection 9.1(a) or (f) has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:

 



97

 

 

(i)       The Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “ Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Subsection 4.4(l); provided that the Borrower shall not initiate any
action under this Subsection 4.4(l) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) or (2) at least three Business Days shall
have passed since the date the Borrower was notified that no Lender was willing
to accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion). Each Lender participating in any Discounted
Term Loan Prepayment acknowledges and agrees that in connection with such
Discounted Term Loan Prepayment, (1) the Borrower then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Discounted Term Loan Prepayment
(“Excluded Information”), (2) such Lender has independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in such Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Holdings, the Borrower, its Subsidiaries,
the Administrative Agent, and their respective Affiliates, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information.
Each Lender participating in any Discounted Term Loan Prepayment further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders. Any Term Loans prepaid pursuant to
this Subsection 4.4(l) shall be immediately and automatically cancelled.

 

(ii)       Borrower Offer of Specified Discount Prepayment.

 

(1)       The Borrower may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Administrative Agent with three Business Days’
(or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) notice in the form of a Specified Discount Prepayment
Notice; provided that (I) any such offer shall be made available, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such offer shall specify the
aggregate Outstanding Amount offered to be prepaid (the “Specified Discount
Prepayment Amount”), the Tranches of Term Loans subject to such offer and the
specific percentage discount to par value (the “Specified Discount”) of the
Outstanding Amount of such Term Loans to be prepaid, (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $500,000, and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date designated by the Administrative Agent and
approved by the Borrower) (the “Specified Discount Prepayment Response Date”).

 



98

 

 

(2)       Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept the Borrower Offer of Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
Subsection 4.4(l)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(l)(vi) below (subject to Subsection 4.4(l)(x) below).

 



99

 

 

(iii)       Borrower Solicitation of Discount Range Prepayment Offers.

 

(1)       The Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Administrative Agent with three Business Days’ (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount of
such Term Loans willing to be prepaid by the Borrower, (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $500,000, and (IV) each such solicitation by the Borrower
shall remain outstanding through the Discount Range Prepayment Response Date.
The Administrative Agent will promptly provide each relevant Lender with a copy
of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

 



100

 

 

(2)       The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Subsection 4.4(l)(iii). The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Subsection 4.4(l)(iii)(3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)       If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount
and Tranches of all Term Loans to be prepaid at the Applicable Discount on such
date, (y) each Participating Lender of the aggregate Outstanding Amount and
Tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Administrative Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(l)(vi)
below (subject to Subsection 4.4(l)(x) below).

 



101

 

 

(iv)       Borrower Solicitation of Discounted Prepayment Offers.

 

(1)       The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Lender or to each Lender with
respect to any Tranche on an individual Tranche basis, (II) any such notice
shall specify the maximum aggregate Outstanding Amount of the Term Loans and the
Tranches of Term Loans the Borrower is willing to prepay at a discount (the
“Solicited Discounted Prepayment Amount”), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $500,000, and (IV) each such solicitation by the Borrower
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Administrative Agent will promptly provide each relevant Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x)
be irrevocable, (y) remain outstanding until the Acceptance Date, and (z)
specify both a discount to par (the “Offered Discount”) at which such Lender is
willing to allow prepayment of its then outstanding Term Loans and the maximum
aggregate Outstanding Amount and Tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Administrative Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Term Loans at any discount
to their par value.

 



102

 

 

(2)       The Administrative Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any; provided that the
Acceptable Discount shall not be an Offered Discount that is larger than the
smallest Offered Discount for which the sum of all Offered Amounts affiliated
with Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Subsection 4.4(l)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Subsection 4.4(l)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Tranches to be prepaid at the Applicable Discount on such
date, (y) each Qualifying Lender of the aggregate Outstanding Amount and the
Tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (z) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Administrative Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(l)(vi) below (subject to Subsection 4.4(l)(x) below).

 



103

 

 

(v)       Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

 

(vi)       Payment. If any Term Loan is prepaid in accordance with Subsections
4.4(l)(ii) through (iv) above, the Borrower shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The Borrower shall make such prepayment to
the Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in immediately available funds not later than
11:00 A.M., New York City time, on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the Term Loans in inverse order of maturity. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Subsection 4.4(l)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable. The aggregate Outstanding Amount
of the Tranches of the Term Loans outstanding shall be deemed reduced by the
full par value of the aggregate Outstanding Amount of the Tranches of Term Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Term Loan
Prepayment. The Lenders hereby agree that, in connection with a prepayment of
Term Loans pursuant to this Subsection 4.4(l) and notwithstanding anything to
the contrary contained in this Agreement, (i) interest in respect of the Term
Loans may be made on a non-pro rata basis among the Lenders holding such Term
Loans to reflect the payment of accrued interest to certain Lenders as provided
in this Subsection 4.4(l)(vi) and (ii) all subsequent prepayments and repayments
of the Term Loans (except as otherwise contemplated by this Agreement) shall be
made on a pro rata basis among the respective Lenders based upon the then
outstanding principal amounts of the Term Loans then held by the respective
Lenders after giving effect to any prepayment pursuant to this Subsection 4.4(l)
as if made at par. It is also understood and agreed that prepayments pursuant to
this Subsection 4.4(l) shall not be subject to Subsection 4.4(a), or, for the
avoidance of doubt, Subsection 11.7(a) or the pro rata allocation requirements
of Subsection 4.8(a).

 



104

 

 

(vii)       Other Procedures. To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(l), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

(viii)      Notice. Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Subsection 4.4(l), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)       Actions of Administrative Agent. The Borrower and the Lenders
acknowledges and agrees that the Administrative Agent may perform any and all of
its duties under this Subsection 4.4(l) by itself or through any Affiliate of
the Administrative Agent and expressly consents to any such delegation of duties
by the Administrative Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions in this Agreement
shall apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Subsection 4.4(l) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Subsection 4.4(l).

 

(x)       Revocation. The Borrower shall have the right, by written notice to
the Administrative Agent, to revoke in full (but not in part) its offer to make
a Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(l) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).

 



105

 

 

(xi)       No Obligation. This Subsection 4.4(l) shall not (i) require the
Borrower to undertake any prepayment pursuant to this Subsection 4.4(l) or (ii)
limit or restrict the Borrower from making voluntary prepayments of the Term
Loans in accordance with the other provisions of this Agreement.

 

4.5       Administrative Agent’s Fee; Other Fees. (a) The Borrower agrees to pay
to the Administrative Agent the fees as set forth in the Agent Fee Letter on the
payment dates set forth therein.

 

(b)       If, prior to the date that is six months after the ClosingThird
Amendment Effective Date, the Borrower makes an optional prepayment in full of
the Initial Term Loans in an amount equal to the Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary from its incurrence of new
Indebtedness under first lien secured term loan financing in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each Lender, a prepayment premium of 1.00% of the aggregate principal
amount of Initial Term Loans being prepaid. If, prior to the date that is six
months after the ClosingThird Amendment Effective Date, any Lender is replaced
pursuant to Subsection 11.1(g) in connection with any amendment of this
Agreement (including in connection with any refinancing transaction permitted
under Subsection 11.6(g) to replace the Initial Term Loans) that results in a
Repricing Transaction, such Lender (and not any Person who replaces such Lender
pursuant to Subsection 2.10(e) or 11.1(g)) shall receive a fee equal to 1.00% of
the principal amount of the Initial Term Loans of such Lender assigned to a
replacement Lender pursuant to Subsection 2.10(e) or 11.1(g).

 

4.6       Computation of Interest and Fees. (a) Interest (other than interest
based on the Base Rate) shall be calculated on the basis of a 360-day year for
the actual days elapsed; and interest based on the Base Rate shall be calculated
on the basis of a 365-day year (or 366- day year, as the case may be) for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the affected Lenders of each determination of an
Adjusted LIBOR Rate. Any change in the interest rate on a Term Loan resulting
from a change in the Alternate Base Rate or the Statutory Reserves shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)       Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and each of the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon
the Reuters Monitor Money Rates Service page and any ABR Loan which is based
upon the Alternate Base Rate.

 



106

 

 

4.7       Inability to Determine Interest Rate; Alternate Rate of Interest.

 

(a)       4.7 Inability to Determine Interest Rate. IfNotwithstanding anything
to the contrary in this Agreement or any other Loan Documents, if, prior to the
first day of any Interest Period, the Administrative Agent shall have determined
in good faith (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market, absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Borrower) that
the Borrower or Required Lenders (as applicable) have determined, that:

 

(i)       adequate and reasonable means do not exist for ascertaining the
Adjusted LIBOR Rate with respect to any Eurodollar Loan for such Interest Period
(the “Affected Eurodollar Rate”), the Administrative Agent shall give telecopy
or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (a) any Eurodollar Loans the
rate of interest applicable to which is based on the Affected Eurodollar Rate
requested to be made on the first day of such Interest Period shall be made as
ABR Loans and (b) any Term Loans that were to have been converted on the first
day of such Interest Period to or continued as Eurodollar Loans the rate of
interest applicable to which is based upon the Affected Eurodollar Rate shall be
converted to or continued as ABR Loans. Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be made or
continued as such, nor shall the Borrower have the right to convert ABR Loans to
Eurodollar Loans, the rate of interest applicable to which is based upon the
Affected Eurodollar Rate.including, without limitation, because the LIBOR Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

(ii)       the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Rate shall no longer
be made available, or used for determining the interest rate of loans, provided
that, at the time of such statement, there is no successor administrator that is
satisfactory to the Administrative Agent, that will continue to provide LIBOR
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or

 



107

 

 

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Subsection 4.7, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR, then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this this Subsection 4.7 with (x)
one or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated, and provided that such amendment, including the
determination of any SOFR-Based Rates or other alternate benchmark rate, shall
be made in a manner that is intended to comply with the terms of the Proposed
United States Treasury Regulations under Section 1.1001-6 (or any successor
United States Treasury Regulations or other official IRS guidance promulgated
that supersedes such Proposed United States Treasury Regulations) (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

(b)       If no LIBOR Successor Rate has been determined and the circumstances
under clause (a) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended, (to the extent of the affected
Eurodollar Loans or Interest Periods), and (y) the Adjusted LIBOR Rate component
shall no longer be utilized in determining the Alternate Bae Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans (subject to
the foregoing clause (y)) in the amount specified therein.

 



108

 

 

(c)       Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

(d)       In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

 

4.8       Pro Rata Treatment and Payments. (a) Except as expressly otherwise
provided herein, each payment (including each prepayment, but excluding payments
made pursuant to Subsections 2.8, 2.9, 2.10, 2.11, 4.5(b), 4.9, 4.10, 4.11,
4.12, 4.13(d), 11.1(g) or 11.6) by the Borrower on account of principal of and
interest on account of any Loans of a given Tranche (other than (w) payments in
respect of any difference in the Applicable Margin, Adjusted LIBOR Rate or
Alternate Base Rate in respect of any Tranche, (x) any payments pursuant to
Subsection 4.4(e) to the extent declined by any Lender in accordance with
Subsection 4.4(h), (y) any payments pursuant to Subsection 4.4(l) which shall be
allocated as set forth in Subsection 4.4(l)) and (z) any prepayments pursuant to
Subsection 11.6(h)(i)(y)) shall be allocated by the Administrative Agent pro
rata according to the respective outstanding principal amounts of such Term
Loans of such Tranche then held by the respective Lenders; provided that a
Lender may, at its option, and if agreed by the Borrower, exchange such Lender’s
portion of a Term Loan to be prepaid for Rollover Indebtedness, in lieu of such
Lender’s pro rata portion of such prepayment, pursuant to the last sentence of
Subsection 4.4(g). All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made on or
prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 2:00 P.M.,
New York City time (or such later time as may be agreed by the Administrative
Agent in its reasonable discretion)), on the due date thereof to the
Administrative Agent for the account of the Lenders holding the relevant Loans,
the Lenders, the Administrative Agent, or the Other Representatives, as the case
may be, at the Administrative Agent’s office specified in Subsection 11.2, in
Dollars in immediately available funds. Payments received by the Administrative
Agent after such time shall be deemed to have been received on the next Business
Day. The Administrative Agent shall distribute such payments to such Lenders or
Other Representatives, as the case may be, if any such payment is received prior
to 2:00 P.M., New York City time, on a Business Day, in like funds as received
prior to the end of such Business Day and otherwise the Administrative Agent
shall distribute such payment to such Lenders or Other Representatives, as the
case may be, on the next succeeding Business Day. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day (and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension) unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. This Subsection 4.8(a) may be amended in
accordance with Subsection 11.1(d) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
Tranches added pursuant to Subsections 2.8, 2.10 and 2.11, as applicable.

 



109

 

 

(b)       Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower in respect of
such borrowing a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Subsection 4.8(b) shall
be conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall notify the Borrower of the failure of such Lender to make such amount
available to the Administrative Agent and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans hereunder on demand from the Borrower; provided that the
foregoing notice and recovery provisions shall not apply to the funding of
Initial Term Loans on the Closing Date.

 

4.9       Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof in each case occurring after the Closing Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (b) the commitment of such Lender hereunder to make Affected Loans,
continue Affected Loans as such and convert an ABR Loan to an Affected Loan
shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan when an Affected Loan is
requested and (c) such Lender’s Loans then outstanding as Affected Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Affected Loans or
within such earlier period as required by law. If any such conversion or
prepayment of an Affected Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Subsection
4.12.

 



110

 

 

4.10       Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

 

(i)        shall subject such Lender to any Tax of any kind whatsoever with
respect to any Eurodollar Loans made or maintained by it or its obligation to
make or maintain Eurodollar Loans, except for (a) Taxes described in clauses
(ii) through (v) of the definition of Excluded Taxes and (b) Non-Excluded Taxes,
Taxes imposed by FATCA and franchise Taxes or branch profits Taxes, of such
Lender or its applicable lending office, branch profits, or any affiliate
thereof;

 

(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

(iii)      shall impose on such Lender any other condition (excluding Taxes);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurodollar Loans; provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least three Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this clause (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this Subsection
4.10(a) submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Subsection 4.10(a), the Borrower shall not be
required to compensate a Lender pursuant to this Subsection 4.10(a) (i) for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
(except that, if the Requirement of Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof) or (ii) for any
amounts, if such Lender is applying this provision to the Borrower in a manner
that is inconsistent with its application of “increased cost” or other similar
provisions under other syndicated credit agreements to similarly situated
borrowers. This covenant shall survive the termination of this Agreement and the
payment of the Term Loans and all other amounts payable hereunder.

 



111

 

 

(b)       If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Closing Date, does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of such Lender’s obligations hereunder to
a level below that which such Lender or such corporation could have achieved but
for such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, within ten
Business Days after submission by such Lender to the Borrower (through the
Administrative Agent) of a written request therefor certifying (x) that one of
the events described in this clause (b) has occurred and describing in
reasonable detail the nature of such event, (y) as to the reduction of the rate
of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender or corporation and a reasonably
detailed explanation of the calculation thereof, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or
corporation for such reduction. Such a certificate as to any additional amounts
payable pursuant to this Subsection 4.10(b) submitted by such Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Subsection
4.10(b), the Borrower shall not be required to compensate a Lender pursuant to
this Subsection 4.10(b) (i) for any amounts incurred more than six months prior
to the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor (except that, if the Requirement of Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof) or (ii) for any amounts, if such Lender is applying this provision to
the Borrower in a manner that is inconsistent with its application of “increased
cost” or other similar provisions under other syndicated credit agreements to
similarly situated borrowers. This covenant shall survive the termination of
this Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 



112

 

 

(c)       Notwithstanding anything herein to the contrary, the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
have been enacted, adopted or issued, as applicable, subsequent to the Closing
Date for all purposes herein.

 

4.11       Taxes. (a) Except as provided below in this Subsection 4.11 or as
required by law (which, for purposes of this Subsection 4.11, shall include
FATCA), all payments made by or on account of any Loan Party or the Agents under
this Agreement and any Notes shall be made free and clear of, and without
deduction or withholding for or on account of any Taxes; provided that if any
Non-Excluded Taxes are required to be withheld from any amounts payable by or on
account of any Loan Party to any Agent or any Lender hereunder or under any
Notes, the amounts so payable by the applicable Loan Party shall be increased to
the extent necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Loan Parties shall be entitled to deduct and withhold, and no Loan Party shall
be required to indemnify for, (x) any Excluded Taxes or (y) with respect to any
Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement unless such Non-Excluded Taxes are imposed as a result of a
change in treaty, law or regulation that occurred after such Agent acquired such
interest in the Loan hereunder, such Lender acquired such interest in the Loan
hereunder, including assignment other than pursuant to SectionSubsection
4.13(c), if such Agent or Lender is a non-U.S. intermediary or flow-through
entity for U.S. federal income tax purposes, after the relevant beneficiary or
member of such Agent or Lender became such a beneficiary or member, if later
(any such change, at such time, a “Change in Law”). Whenever any Non-Excluded
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of the respective Lender or Agent, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate Governmental Authority in accordance with applicable law or the
Borrower fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent, the Lenders and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Subsection 4.11
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

 

(b)       Each Agent and each Lender that is not a United States Person shall:

 

(i)       (1) on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent two accurate and complete executed
copies of Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable
(certifying that it is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country) or Forms
W-8ECI, or successor applicable form, as the case may be, in each case
certifying that it is entitled to receive all payments under this Agreement and
any Notes without deduction or withholding of any United States federal
withholding taxes;

 



113

 

 

(2)       deliver to the Borrower and the Administrative Agent two further
accurate and complete executed copies of forms or certifications provided in
Subsection 4.11(b)(i)(1) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower;

 

(3)       obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

 

(4)       deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from, or reduction of, U.S. federal withholding
Taxes with respect to payments under this Agreement and any Notes, provided
that, in determining the reasonableness of a request under this clause (4), such
Lender shall be entitled to consider the cost (to the extent unreimbursed by any
Loan Party) which would be imposed on such Lender of complying with such
request; or

 

(ii)       in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,

 

(1)       represent to the Borrower and the Administrative Agent that it is not
(A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

 

(2)       deliver to the Borrower on or before the date of any payment by the
Borrower with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D-1 or D-2 hereto (any such certificate a
“U.S. Tax Compliance Certificate”) and (B) two accurate and complete executed
copies of Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable, or
successor applicable form, certifying to such Lender’s legal entitlement at the
date of such form to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes (and shall also deliver to the Borrower
and the Administrative Agent two further accurate and complete executed copies
of forms or certificates on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form or certificate and, if necessary, obtain any extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms or certificates); and

 



114

 

 

(3)       deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from, or reduction of, U.S. withholding Taxes
with respect to payments under this Agreement and any Notes, provided that, in
determining the reasonableness of a request under this clause (3), such Lender
shall be entitled to consider the cost (to the extent unreimbursed by the
Borrower) which would be imposed on such Lender of complying with such request;
or

 

(iii)       in the case of any such Agent or Lender that is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes,

 

(1)       on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent two accurate and complete executed
copies of Internal Revenue Service Forms W-8IMY and, if any beneficiary or
member of such Lender is claiming the so-called “portfolio interest exemption”,
(I) represent to the Borrower and the Administrative Agent that (A) neither such
Lender nor the beneficiary or member of such Lender is a bank within the meaning
of Section 881(c)(3)(A) of the Code, (B) the beneficiary or member of such
Lender is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (C) the beneficiary or member of such
Lender is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates substantially in the
form of Exhibit D-3 or D-4 certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Code with respect
to payments to be made under this Agreement and any Notes; and

 

(A)       with respect to each beneficiary or member of such Agent or Lender
that is not claiming the so-called “portfolio interest exemption”, also deliver
to the Borrower and the Administrative Agent two accurate and complete executed
copies of Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable
(certifying that such beneficiary or member is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Forms W-8ECI or Forms W-9, or successor applicable form, as
the case may be, in each case so that each such beneficiary or member is
entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal withholding taxes; and

 



115

 

 

(B)       with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the
Borrower and the Administrative Agent that such beneficiary or member is not (1)
a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete executed copies of Internal Revenue
Service Forms W-8BEN or W-8BEN-E, as applicable, or successor applicable form,
certifying to such beneficiary’s or member’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes, and (III) also deliver to the Borrower
and the Administrative Agent such other forms, documentation or certifications,
as the case may be, certifying that it is entitled to an exemption from United
States backup withholding tax with respect to payments under this Agreement and
any Notes;

 

(2)       deliver to the Borrower and the Administrative Agent two further
accurate and complete executed copies of executed copies of forms, certificates
or certifications referred to above on or before the date any such form,
certificate or certification expires or becomes obsolete, or any beneficiary or
member changes, and after the occurrence of any event requiring a change in the
most recently provided form, certificate or certification and obtain such
extensions of time reasonably requested by the Borrower or the Administrative
Agent for filing and completing such forms, certificates or certifications; and

 

(3)       deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or Lender (or beneficiary or member) to an exemption from, or
reduction of, U.S. withholding Taxes with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (3) such Agent or Lender shall be entitled to consider
the cost (to the extent unreimbursed by the Borrower) which would be imposed on
such Agent or Lender (or beneficiary or member) of complying with such request;
unless, in any such case, there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.



 



116

 

 

(c)       Each Lender and each Agent, in each case that is a United States
Person, shall, on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two accurate and complete executed copies of Internal
Revenue Service Forms W-9, or successor form, certifying that such Lender or
Agent is a United States Person and that such Lender or Agent is entitled to
complete exemption from United States backup withholding tax.

 

(d)       Notwithstanding the foregoing, if the Administrative Agent is not a
United States Person, on or before the date of any payment by the Borrower under
this Agreement or any Notes to the Administrative Agent, the Administrative
Agent shall:

 

(i)       deliver to the Borrower (A) two accurate and complete executed copies
of Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete executed copies of Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. person with respect to such payments as contemplated by U.S. Treasury
Regulation § 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as
may be sufficient under applicable law to establish that the Administrative
Agent is entitled to receive any payment by the Borrower under this Agreement or
any Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

 

(ii)       deliver to the Borrower two further accurate and complete executed
copies of forms or certifications provided in Subsection 4.11(d)(i) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower; and

 

(iii)       obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 



117

 

 

unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent the Administrative Agent from duly
completing and delivering any such form with respect to it and the
Administrative Agent so advises the Borrower.

 

(e)       If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For the avoidance of doubt,
the Borrower and the Administrative Agent shall be permitted to withhold any
Taxes imposed by FATCA.

 

4.12       Indemnity. The Borrower agrees to indemnify each Lender in respect of
Extensions of Credit made, or requested to be made, to the Borrower, and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. If
any Lender becomes entitled to claim any amounts under the indemnity contained
in this Subsection 4.12, it shall provide prompt notice thereof to the Borrower,
through the Administrative Agent, certifying (x) that one of the events
described in clause (a), (b) or (c) has occurred and describing in reasonable
detail the nature of such event, (y) as to the loss or expense sustained or
incurred by such Lender as a consequence thereof and (z) as to the amount for
which such Lender seeks indemnification hereunder and a reasonably detailed
explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. The Borrower shall pay (or cause the relevant
Borrower to pay) such Lender the amount shown as due on any such certificate
within five Business Days after receipt thereof. This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

 



118

 

 

4.13       Certain Rules Relating to the Payment of Additional Amounts. (a) Upon
the request, and at the expense of the Borrower, each Lender and Agent to which
the Borrower is required to pay any additional amount pursuant to Subsection
4.10 or 4.11, and any Participant in respect of whose participation such payment
is required, shall reasonably afford the Borrower the opportunity to contest,
and reasonably cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Tax giving rise to such payment; provided that (i) such Lender or
Agent shall not be required to afford the Borrower the opportunity to so contest
unless the Borrower shall have confirmed in writing to such Lender or Agent the
Borrower’s obligation to pay such amounts pursuant to this Agreement and (ii)
the Borrower shall reimburse such Lender or Agent for its reasonable attorneys’
and accountants’ fees and disbursements incurred in so cooperating with the
Borrower in contesting the imposition of such Non-Excluded Tax; provided,
however, that notwithstanding the foregoing no Lender or Agent shall be required
to afford the Borrower the opportunity to contest, or cooperate with the
Borrower in contesting, the imposition of any Non-Excluded Taxes, if such Lender
or Agent in its sole discretion in good faith determines that to do so would
have an adverse effect on it.

 

(b)       If a Lender changes its applicable lending office (other than (i)
pursuant to clause (c) below or (ii) after an Event of Default under Subsection
9.1(a) or (f) has occurred and is continuing) and the effect of such change, as
of the date of such change, would be to cause the Borrower to become obligated
to pay any additional amount under Subsection 4.10 or 4.11, the Borrower shall
not be obligated to pay such additional amount.

 

(c)       If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender or Agent by the Borrower pursuant to Subsection 4.10 or
4.11 or result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, pursuant to Subsection 4.9, such Lender or Agent shall promptly
notify the Borrower and the Administrative Agent and shall take such steps as
may reasonably be available to it to mitigate the effects of such condition or
event (which shall include efforts to rebook the Term Loans held by such Lender
at another lending office, or through another branch or an affiliate, of such
Lender); provided that such Lender or Agent shall not be required to take any
step that, in its reasonable judgment, would be materially disadvantageous to
its business or operations or would require it to incur additional costs (unless
the Borrower agrees to reimburse such Lender or Agent for the reasonable
incremental out-of-pocket costs thereof).

 



119

 

 

(d)       If the Borrower shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under Subsection
4.10 or 4.11 or if Affected Loans or commitments to make Affected Loans are
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, under Subsection 4.9 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for such conversion under
Subsection 4.9, the Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent to seek
one or more substitute Lenders reasonably satisfactory to the Administrative
Agent and the Borrower to purchase the affected Term Loan, in whole or in part,
at an aggregate price no less than such Term Loan’s principal amount plus
accrued interest, and assume the affected obligations under this Agreement, or
(ii) so long as no Event of Default under Subsection 9.1(a) or (f) then exists
or will exist immediately after giving effect to the respective prepayment, upon
notice to the Administrative Agent to prepay the affected Term Loan, in whole or
in part, subject to Subsection 4.12, without premium or penalty. In the case of
the substitution of a Lender, then, the Borrower, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to Subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by Subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Term Loan, the
amount specified in the notice shall be due and payable on the date specified
therein, together with any accrued interest to such date on the amount prepaid.
In the case of each of the substitution of a Lender and of the prepayment of an
affected Term Loan, the Borrower shall first pay the affected Lender any
additional amounts owing under Subsections 4.10 and 4.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Subsection 4.13) prior to such substitution or
prepayment. In the case of the substitution of a Lender pursuant to this
Subsection 4.13(d), if the Lender being replaced does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of (a)
the date on which the assignee Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to such replaced Lender relating to the Term
Loans and participations so assigned shall be paid in full by the assignee
Lender and/or the Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

 



120

 

 

(e)       If any Agent or any Lender receives a refund directly attributable to
Taxes for which the Borrower has made additional payments pursuant to Subsection
4.10(a) or 4.11(a), such Agent or such Lender, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest,
penalties or charges with respect thereto due to the relevant taxing authority)
(without deduction for any Non-Excluded Taxes) to such Agent or the applicable
Lender, as the case may be, upon receipt of a notice that such refund is
required to be repaid to the relevant taxing authority. Notwithstanding anything
to the contrary in this paragraph (e), in no event will the Agent or any Lender
be required to pay any amount to Borrower pursuant to this paragraph (e) the
payment of which would place the Agent or Lender in a less favorable net
after-Tax position than the Agent or Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any Agent or Lender to make available its Tax returns
(or related work papers and advice prepared by outside advisors) to the Borrower
or to any other Person.

 

(f)       The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

 

SECTION 5

 

Representations and Warranties

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each other date on
which an Extension of Credit is made thereafter, Holdings (solely in respect of
Subsections 5.2, 5.3, 5.4 and 5.5) and the Borrower with respect to itself and
its Restricted Subsidiaries, hereby represents and warrants, on the Closing
Date, in each case after giving effect to the Transactions, and on every other
date on which an Extension of Credit is made thereafter to the Administrative
Agent and each Lender that:

 

5.1       Financial Condition. (a) The audited consolidated balance sheet and
related statement of operations, equity and cash flows of the Parent for the
Fiscal Year ended December 31, 2015, reported on by and accompanied by
unqualified reports from Ernst & Young LLP, present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated statements of operations and consolidated cash flows for the period
then ended, of the Parent. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby (except as approved
by a Responsible Officer, and disclosed in any such schedules and notes).

 

(b)       As of the Closing Date, except as set forth in the financial
statements referred to in Subsection 5.1(a), there are no liabilities of any
Loan Party of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which would reasonably be expected to result in a
Material Adverse Effect.

 

5.2       No Change; Solvent. Since December 31, 2015, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit to be made on the Closing Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
Transactions contemplated hereby). As of the Closing Date, after giving effect
to the consummation of the Transactions to be consummated on the Closing Date,
the Borrower, together with its Subsidiaries on a consolidated basis, is
Solvent.

 



121

 

 

5.3       Corporate Existence; Compliance with Law. Each of the Loan Parties (a)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, except (other than with respect
to the Borrower), to the extent that the failure to be organized, existing and
in good standing would not reasonably be expected to have a Material Adverse
Effect, (b) has the legal right to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or limited liability company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

5.4       Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings which have been obtained or
made prior to the Closing Date, (b) filings to perfect the Liens created by the
Security Documents, and (c) consents, authorizations, notices and filings which
the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of the Borrower and each other
Loan Document to which any Loan Party is a party when executed and delivered
will constitute a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, in each case
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 



122

 

 

5.5       No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect, (b) will not result in, or
require the creation or imposition of any Lien (other than Liens securing the
Term Loan Facility Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries, except
(other than with respect to the Borrower) as would not reasonably be expected to
have a Material Adverse Effect.

 

5.6       No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or (b)
which would be reasonably expected to have a Material Adverse Effect.

 

5.7       No Default. Neither the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect. As of the Closing Date, no Default or Event of Default has
occurred and is continuing.

 

5.8       Ownership of Property; Liens. Each of the Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property located in the United States of America, and good
title to, or a valid leasehold interest in, all its other material property
located in the United States of America, except those for which the failure to
have such good title or such leasehold interest would not be reasonably expected
to have a Material Adverse Effect, and none of such real or other property is
subject to any Lien, except for Liens permitted hereby (including Permitted
Liens). Schedule 5.8 sets forth all Mortgaged Fee Properties as of the Closing
Date.

 

5.9       Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns beneficially, or has the legal right to use, all United States
and foreign patents, patent applications, trademarks, trademark applications,
trade names, copyrights, and rights in know-how and processes necessary for each
of them to conduct its business as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect. Except as
provided on Schedule 5.9, no claim has been asserted and is pending by any
Person against the Borrower or any of its Restricted Subsidiaries challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any such claim, and, to the knowledge of the Borrower, the use of such
Intellectual Property by the Borrower and its Restricted Subsidiaries does not
infringe on the rights of any Person, except, in each case, for such claims and
infringements which in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.

 



123

 

 

5.10       Taxes. To the knowledge of the Borrower, (1) the Borrower and each of
its Restricted Subsidiaries has filed or caused to be filed all material tax
returns which are required to be filed by it and has paid (a) all Taxes shown to
be due and payable on such returns and (b) all Taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all other Taxes imposed on
it or any of its property by any Governmental Authority; and (2) no Tax Liens
have been filed (except for Permitted Liens), and no claim is being asserted in
writing, with respect to any such Taxes (in each case other than in respect of
any such (i) Taxes with respect to which the failure to pay, in the aggregate,
would not have a Material Adverse Effect or (ii) Taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which reserves in conformity with GAAP
have been provided on the books of the Borrower or its Restricted Subsidiaries,
as the case may be).

 

5.11       Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including Regulation T, Regulation U or Regulation X
of the Board.

 

5.12       ERISA. (a) During the five year period prior to each date as of which
this representation is made, or deemed made, with respect to any Plan, none of
the following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event, (ii) any noncompliance with the applicable provisions of ERISA
or the Code, (iii) a termination of a Single Employer Plan (other than a
standard termination pursuant to Section 4041(b) of ERISA), (iv) a Lien on the
property of the Borrower or its Restricted Subsidiaries in favor of the PBGC or
a Plan, (v) a complete or partial withdrawal from any Multiemployer Plan by the
Borrower or any Commonly Controlled Entity, (vi) the “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA)
of, or Insolvency of, any Multiemployer Plan or, (vii) any transaction that
resulted or could reasonably be expected to result in any Liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA, (viii) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Single Employer Plan, or
(ix) the imposition of any Liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
any Restricted Subsidiary or any Commonly Controlled Entity. During the five
year period prior to each date as of which this representation is made, or
deemed made, neither the Borrower nor any ERISA Affiliate has failed to satisfy
the minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) with respect to any Single Employer Plan.

 

(b)       With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan, (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan, (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities), (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits), and
(vii) failure to make contributions in a timely manner to the extent required by
applicable non-U.S. law.

 



124

 

 

5.13       Collateral. Upon execution and delivery thereof by the parties
thereto, the Guaranty Agreement, the Security Agreement and the Mortgages (if
any) will be effective to create (to the extent described therein) in favor of
the Collateral Agent for the benefit of the Secured Parties, a valid and
enforceable security interest in or liens on the Collateral described therein,
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. When (a) all filings,
registrations and recordations required under the Security Agreement have been
completed, (b) all applicable Instruments, Chattel Paper and Documents (each as
described therein) constituting Collateral a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the Collateral Agent or the applicable Collateral Representative,
as applicable (or their respective agents appointed for purposes of perfection),
in accordance with the applicable ABL/Term Loan Intercreditor Agreement, Pari
Passu Intercreditor Agreement, Junior Lien Intercreditor Agreement or Other
Intercreditor Agreement, (c) all Deposit Accounts and Pledged Interests (each as
defined in the Security Agreement) a security interest in which is required to
be or is perfected by “control” (as described in the Uniform Commercial Code as
in effect in the State of New York from time to time) are under the “control” of
the Collateral Agent, the Administrative Agent or the applicable Collateral
Representative, as applicable (or their respective agents appointed for purposes
of perfection), in accordance with the applicable ABL/Term Loan Intercreditor
Agreement, Pari Passu Intercreditor Agreement, Junior Lien Intercreditor
Agreement or Other Intercreditor Agreement, and (d) the Mortgages (if any) have
been duly recorded in the proper recorders’ offices or appropriate public
records and the mortgage recording fees and taxes in respect thereof, if any,
are paid and compliance is otherwise had with the formal requirements of state
or local law applicable to the recording of real property mortgages generally,
the security interests and liens granted pursuant to the Security Agreement and
the Mortgages shall constitute (to the extent described therein and with respect
to the Mortgages, only as relates to the real property security interests and
liens granted pursuant thereto) a perfected first priority (in the case of Term
Priority Collateral) or second priority (in the case of ABL Priority
Collateral), in each case, subject to Permitted Liens, security interest in (to
the extent intended to be created thereby and required to be perfected under the
Loan Documents), all right, title and interest of each pledgor or mortgagor (as
applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Security Agreement, other than such
Commercial Tort Claims set forth on Schedule 6 thereto (if any)) with respect to
such pledgor or mortgagor (as applicable). Notwithstanding any other provision
of this Agreement, capitalized terms that are used in this Subsection 5.13 and
not defined in this Agreement are so used as defined in the applicable Security
Document.

 



125

 

 

5.14       Investment Company Act; Other Regulations. Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. The Borrower is not subject to
regulation under any federal or state statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.

 

5.15       Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Borrower therein.

 

5.16       Purpose of Loans. The proceeds of the Initial Term Loans borrowed on
the Closing Date, together with the proceeds of drawings under the Senior ABL
Facility on the Closing Date, shall be used by the Borrower to pay the Closing
Date Dividend, to repay all existing term loans outstanding under the Existing
Credit Agreement immediately prior to the incurrence of the Initial Term Loans
on the Closing Date and to pay certain transaction fees and expenses relating to
the foregoing transactions. The proceeds of the Initial Term Loans borrowed on
the Third Amendment Effective Date, shall be used by the Borrower to repay in
full the outstanding principal amount of all Initial Term Loans outstanding
immediately prior to the Third Amendment Effective Date and to pay certain
accrued but unpaid interest, transaction fees and expenses relating to the
foregoing transactions.

 

5.17       Environmental Matters. Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)       The Borrower and its Restricted Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws and Environmental Permits, including
any reasonably foreseeable future requirements thereof.

 

(b)       Materials of Environmental Concern have not been transported, disposed
of, emitted, discharged, or otherwise released or threatened to be released, to,
at or from any real property presently or formerly owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries or at any other location,
which would reasonably be expected to (i) give rise to liability or other
Environmental Costs of the Borrower or any of its Restricted Subsidiaries under
any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Borrower and its Restricted Subsidiaries, or (iii)
impair the fair saleable value of any real property owned by the Borrower or any
of its Restricted Subsidiaries that is part of the Collateral.

 



126

 

 

(c)       There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)       Neither the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, claim alleging liability for
Environmental Costs, or been notified that it is a potentially responsible
party, under the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law, or received any other written
request for information or for payment of Environmental Costs from any
Governmental Authority or third party with respect to any Materials of
Environmental Concern.

 

(e)       Neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 

5.18       No Material Misstatements. The written information, reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Borrower to the Administrative Agent, the Other Representatives and the Lenders
on or prior to the Closing Date in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Closing Date any material misstatement of fact and did
not omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Borrower and its
Restricted Subsidiaries taken as a whole. It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about the Borrower’s and its Subsidiaries’ industry, contained in any such
information, reports, financial statements, exhibits or schedules, except that,
in the case of such forecasts, estimates, pro forma information, projections and
statements, as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (i) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Borrower and (ii) such assumptions were
believed by such management to be reasonable and (b) such forecasts, estimates,
pro forma information and statements, and the assumptions on which they were
based, may or may not prove to be correct.

 



127

 

 

5.19       Labor Matters. There are no strikes pending or, to the knowledge of
the Borrower, reasonably expected to be commenced against the Borrower or any of
its Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

 

5.20       Anti-Terrorism; Anti-Corruption; Sanctions. As of the Closing DateFor
the past one year, (a) the Borrower and, its Restricted Subsidiaries are, their
officers, directors, and, to the knowledge of the foregoing, employees, and
persons acting on behalf thereof have been and will remain in compliance with
Sanctions and the Patriot Act, (b) none of the Borrower and, its Restricted
Subsidiaries is a person on the list of “Specially Designated Nationals and
Blocked Persons”, subject to the limitations and prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Asset Control regulation or
executive order (“OFAC”) or a, their officers, directors, nor, to the knowledge
of the foregoing, employees, or persons acting on behalf thereof is a Sanctioned
Person; and (c) no part of the proceeds of the Term Loans will be used by
Holdings, the Borrower or any of their respective Subsidiaries, directly or,
knowingly, indirectly, forto (1) fund or facilitate any activities or business
with any Sanctioned Countries or Sanctioned Persons, or otherwise in violation
of Sanctions; and (2) any payments to any governmental official or employee,
political party, official of a political party, candidate for political office
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA.

 

SECTION 6

 

Conditions Precedent

 

6.1       Conditions to Initial Extension of Credit. This Agreement, including
the agreement of each Lender to make the initial Extension of Credit requested
to be made by it, shall become effective on the date on which the following
conditions precedent shall have been satisfied or waived:

 

(a)       Loan Documents. The Administrative Agent shall have received the
following Loan Documents, executed and delivered as required below:

 

(i)       this Agreement, executed and delivered by a duly authorized officer of
the Borrower;

 

(ii)       the ABL/Term Loan Intercreditor Agreement, executed and delivered by
the ABL Agent;

 

(iii)       the Security Agreement, the Guaranty Agreement, Trademark Security
Agreement and the other Collateral Documents set forth on Schedule 6.1(a), each
as executed and delivered by a duly authorized officer of each Loan Party and
the relevant parties thereto together with:

 



128

 

 

(A)       certificates, if any, representing the Pledged Interests that are
certificated equity interests of the Borrower, Subsidiary Guarantors and each of
their Restricted Subsidiaries that are not Immaterial Subsidiaries, each
accompanied by undated stock powers, membership interest powers or other
applicable certificates of transfer executed in blank and, in each case, in
original (and not electronic) form;

 

(B)       delivery to the Administrative Agent, in proper form for filing, of
Uniform Commercial Code financing statements in the jurisdiction of organization
of each Loan Party;

 

(C)       copies of recent Lien, bankruptcy, judgment, copyright, patent and
trademark searches in each jurisdiction reasonably requested by the
Administrative Agent with respect to each Loan Party, none of which encumber
Collateral (other than Liens permitted hereunder); and

 

(D)       a Perfection Certificate, dated as of the date hereofClosing Date,
executed and delivered by a duly authorized officer of the Borrower.

 

(b)       Legal Opinion. The Administrative Agent shall have received an
executed legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent of Proskauer Rose LLP, counsel to the Loan Parties on the
Closing Date.

 

(c)       Fees. The Lead Arrangers, the Agents and the Lenders, respectively,
shall have received all fees related to the Initial Term Loans funded on the
Closing Date and other transaction costs incurred in connection with the
Transaction payable to them to the extent due (which may be offset against the
proceeds of the Initial Term Loans).

 

(d)       Secretary’s Certificate. The Administrative Agent shall have received
a certificate from the Borrower and each other Loan Party, dated the Closing
Date, substantially in the form of Exhibit F hereto, with appropriate insertions
and attachments of resolutions or other actions, evidence of incumbency and the
signature of authorized signatories and Organizational Documents, executed by a
Responsible Officer and the secretary or any assistant secretary or other
authorized representative of such Loan Party.

 

(e)       Good Standing Certificates. The Administrative Agent shall have
received good standing certificates for each Loan Party certified by the
secretary of state or other proper Governmental Authority of the jurisdiction of
organization of such Loan Party, each of which shall be dated not more than 30
days prior to the Closing Date.

 

(f)       Solvency. The Administrative Agent shall have received a certificate
of the chief financial officer or treasurer (or other comparable officer) of the
Borrower certifying the Solvency, after giving effect to the Transactions, of
the Borrower and its Subsidiaries on a consolidated basis in substantially the
form of Exhibit H hereto.

 



129

 

 

(g)       Patriot Act. The Administrative Agent shall have received at least
three days prior to the Closing Date all documentation and other information
about the Loan Parties required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act that has been requested in writing at least 10 days prior to the
Closing Date.

 

(h)       Insurance. The Administrative Agent shall have received certificates
of insurance, as required by SectionSubsection 7.5(a), in form and substance
reasonably satisfactory to the Administrative Agent.

 

(i)       Existing Debt. Subject only to the initial funding of the Loans on the
Closing Date, all Obligations of the Borrower under the Existing Credit
Agreement and the related loan documents shall have been repaid in full and the
Administrative Agent shall have received a customary payoff letter with respect
to the Existing Credit Agreement and lien terminations and/or releases with
respect thereto.

 

(j)       ABL Facility Documents. The ABL Facility Documents shall have been
amended or amended and restated in a manner reasonably satisfactory to the
Administrative Agent.

 

(k)       Financials. The Administrative Agent shall have received the audited
financial statements described in SectionSubsection 5.1(a), the unaudited
consolidated balance sheet of Parent and its Subsidiaries dated June 30, 2016,
and the related consolidated statements of operations, statements of
shareholders’ equity and statements of cash flows of the Borrower and its
Subsidiaries for the fiscal quarter ended on that date.

 

(l)       Closing Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower, dated as of the Closing
Date, confirming satisfaction of the conditions set forth in SectionSubsection
6.1(i) and SectionSubsection 6.1(o).

 

(m)       No Material Adverse Effect. Since December 31, 2015, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

6.2       Conditions to Each Extension of Credit After the Closing Date. The
agreement of each Lender to make any Extension of Credit requested to be made by
it (including on the Closing Date) is subject to the satisfaction or waiver of
the following conditions precedent:

 



130

 

 

(a)       Notice. With respect to any Loan, the Administrative Agent shall have
received a duly executed notice of borrowing.

 

(b)       Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.

 

(c)       No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

 

Each Extension of Credit hereunder shall constitute a representation and
warranty by the Borrower as of the date of such borrowing that the conditions
contained in this Subsection 6.2 have been satisfied (excluding, for the
avoidance of doubt, the initial Extensions of Credit hereunder).

 

SECTION 7

 

Affirmative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date, and thereafter
until payment in full of the Term Loans and all other Term Loan Facility
Obligations then due and owing to any Lender or Agent hereunder, , other than
contingent indemnification obligations for which no claim has been asserted, the
Borrower shall and shall cause each of its Restricted Subsidiaries to:

 

7.1       Financial Statements. Furnish to the Administrative Agent for delivery
to each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

 



131

 

 

(a)       as soon as available, but in any event not later than the 120th day
following the end of each Fiscal Year, a copy of the consolidated balance sheet
of the Borrower as at the end of such year and the related consolidated
statements of operations and changes in equity and cash flows for such year,
setting forth, in each case in comparative form, the figures for and as of the
end of the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related solely to (i) an upcoming
Maturity Date hereunder or an upcoming “maturity date” under the Senior ABL
Facility Agreement or any other Indebtedness or (ii) any potential inability to
satisfy any financial covenant included in any Indebtedness of the Borrower or
its Subsidiaries on a future date in a future period), by Ernst & Young LLP or
other independent certified public accountants of nationally recognized standing
(it being agreed that the furnishing of the Borrower’s or any Parent Entity’s
annual report on Form 10-K for such year, as filed with the SEC, will satisfy
the Borrower’s obligation under this Subsection 7.1(a) with respect to such year
including with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, so long as the report
included in such Form 10-K does not contain any “going concern” or like
qualification or exception (other than a “going concern” or like qualification
or exception with respect to (i) an upcoming Maturity Date hereunder or an
upcoming “maturity date” under the Senior ABL Facility Agreement or (ii) any
potential inability to satisfy any financial maintenance covenant included in
any Indebtedness of the Borrower or its Subsidiaries on a future date or in a
future period);

 

(b)       as soon as available, but in any event not later than the 45th day (or
the 65th day with respect to fiscal quarter ending September 30, 2016) following
the end of each of the first three quarterly periods of each Fiscal Year, the
unaudited consolidated balance sheet of the Borrower as at the end of such
quarter and the related unaudited consolidated statements of operations and
changes in cash flows of the Borrower for the portion of the Fiscal Year through
the end of such quarter, setting forth in comparative form the figures for and
as of the corresponding periods of the previous year certified by a Responsible
Officer of the Borrower as being fairly stated in all material respects (subject
to normal year-end audit and other adjustments) (it being agreed that the
furnishing of the Borrower’s or any Parent Entity’s quarterly report on Form
10-Q for such quarter, as filed with the SEC, will satisfy the Borrower’s
obligations under this Subsection 7.1(b) with respect to such quarter),
commencing with the fiscal quarter ending on or about March 31, 2017, together
with a management discussion and analysis report in the form of the company’s
internal system-generated reports;

 

(c)       to the extent applicable, concurrently with any delivery of
consolidated financial statements referred to in Subsections 7.1(a) and (b)
above, related unaudited condensed consolidating financial statements and
appropriate reconciliations reflecting the material adjustments necessary (as
determined by the Borrower in good faith) to eliminate the accounts of any
Unrestricted Subsidiaries (if any) from such consolidated financial statements;
and

 

(d)       all such financial statements delivered pursuant to Subsection 7.1(a)
or (b) to (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of the Borrower
to) fairly present in all material respects the financial condition of Parent
and its Subsidiaries in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to Subsection 7.1(b) shall be certified
by a Responsible Officer of the Borrower as being) in reasonable detail and
prepared in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Closing Date
(except as disclosed therein, and except, in the case of any financial
statements delivered pursuant to Subsection 7.1(b), for the absence of certain
notes).

 



132

 



 

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this Subsection 7.1 may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing the applicable financial
statements of any Parent Entity of the Borrower that directly or indirectly owns
all of the Capital Stock of the Borrower; provided that, (i) to the extent such
information relates to a Parent Entity, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such Parent Entity, on the one hand, and the
information relating to the Borrower and its Restricted Subsidiaries on a
standalone basis, on the other hand (which consolidating information shall be
certified by a Responsible Officer of the Borrower as fairly presenting such
information unless such consolidating information is contained in the financial
statements included in a Form 10-K or 10-Q filed with the SEC), and (ii) to the
extent such information is in lieu of information required to be provided under
Subsection 7.1(a), the consolidated financial statements included in the
materials provided pursuant to the foregoing are accompanied by a report by
Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing or regional standing reasonably acceptable to the
Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to the Borrower’s or its Affiliates’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any Material Non-Public Information (although it may
be sensitive and proprietary) (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
SectionSubsection 11.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials as “PUBLIC”. Each Loan Party hereby
acknowledges and agrees that, unless the Borrower notifies the Administrative
Agent in advance, all financial statements and certificates furnished pursuant
to SectionsSubsections 7.1 (a), (b) and (c) above are hereby deemed to be
suitable for distribution, and to be made available, to all Lenders and may be
treated by the Administrative Agent and the Lenders as not containing any
Material Non-Public Information.

 



133

 

 

7.2       Certificates; Other Information. Furnish to the Administrative Agent
for delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

 

(a)       commencing with the Fiscal Year ending on or about December 31, 2016
(except in the case of clause (iii) below), concurrently with the delivery of
the financial statements and reports referred to in Subsections 7.1(a) and (b),
a certificate signed by a Responsible Officer of the Borrower in substantially
the form of Exhibit T or such other form as may be agreed between the Borrower
and the Administrative Agent (a “Compliance Certificate”) (i) stating that, to
the best of such Responsible Officer’s knowledge, each of the Borrower and its
Restricted Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, (ii) setting forth a reasonably detailed calculation of the
Consolidated Secured Leverage Ratio and Consolidated EBITDA, each for the Most
Recent Four Quarter Period and (iii) commencing with the Compliance Certificate
for the first Fiscal Year commencing after the Closing Date if (A) delivered
with the financial statements required by SectionSubsection 7.1(a), and (B) the
Consolidated Secured Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was greater than or equal to 2.50:1.00, setting forth in
reasonable detail the amount of (and the calculations required to establish the
amount of) Excess Cash Flow, if any, for the respective Fiscal Year covered by
such financial statements;

 

(b)       within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Borrower may file with the
SEC or any successor or analogous Governmental Authority;

 

(c)       within five Business Days after the same are filed, copies of all
publicly-filed registration statements and any amendments and exhibits thereto,
which the Borrower may file with the SEC or any successor analogous Governmental
Authority;

 

(d)       not later than the 120th day following the end of each Fiscal Year, a
consolidated annual budget for such Fiscal Year in the form customarily prepared
by the Borrower (the “Budget”), which Budget will in each case be accompanied by
a statement of a Responsible Officer of the Borrower to the effect that the
Budget is based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof;

 

(e)       promptly, such additional financial and other information regarding
the business or activity of the Borrower and its Restricted Subsidiaries as any
Agent or the Required Lenders through the Administrative Agent may from time to
time reasonably request; and

 



134

 

 

(f)       promptly upon reasonable request from the Administrative Agent
calculations of Consolidated EBITDA and other Fixed GAAP Terms as reasonably
requested by the Administrative Agent promptly following receipt of a written
notice from the Borrower electing to change the Fixed GAAP Date, which
calculations shall show the calculations of the respective Fixed GAAP Terms both
before and after giving effect to the change in the Fixed GAAP Date and identify
the material change(s) in GAAP giving rise to the change in such calculations.

 

Documents required to be delivered pursuant to Subsection 7.1 or 7.2 may at the
Borrower’s option be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or any Parent Entity’s)
website on the Internet at such website address as the Borrower may specify by
written notice to the Administrative Agent from time to time; or (ii) on which
such documents are posted on the Borrower’s (or any Parent Entity’s) behalf on
an Internet or intranet website to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Following the electronic delivery of any
such documents by posting such documents to a website in accordance with the
preceding sentence (other than the posting by the Borrower of any such documents
on any website maintained for or sponsored by the Administrative Agent), the
Borrower shall promptly provide the Administrative Agent notice of such delivery
(which notice may be by facsimile or electronic mail) and the electronic
location at which such documents may be accessed; provided that, in the absence
of bad faith, the failure to provide such prompt notice shall not constitute a
Default hereunder.

 

7.3       Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, or except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.4       Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.4 or 8.7;
provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Subsidiaries shall not be required to maintain such existence, if the failure to
do so would not reasonably be expected to have a Material Adverse Effect; and
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 



135

 

 

7.5       Maintenance of Property; Insurance. (a) (i) Keep all property
necessary in the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, in good working order and condition, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect; (ii) use
commercially reasonable efforts to maintain with financially sound and reputable
insurance companies (or any Captive Insurance Subsidiary) insurance on, or
self-insure, all property material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, in at least such amounts and against
at least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
prompt notice thereof, or in the case of cancellation for non-payment of
premium, 10 days prior written notice thereof; (v) in the event of any material
change in any of the property or liability policies referenced in the preceding
clause (iv), use commercially reasonable efforts to provide the Administrative
Agent with at least 30 days prior written notice thereof; and (vi) use
commercially reasonable efforts to ensure that, subject to the ABL/Term Loan
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement at all times, the
Collateral Agent or the applicable Collateral Representative, in accordance with
the applicable ABL/Term Loan Intercreditor Agreement, any Pari Passu
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or Other
Intercreditor Agreement, for the benefit of the Secured Parties, shall be named
as an additional insured with respect to liability policies maintained by the
Borrower and each Subsidiary Guarantor and the Collateral Agent or the
applicable Collateral Representative, in accordance with the applicable ABL/Term
Loan Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or Other Intercreditor Agreement, for the benefit
of the Secured Parties, shall be named as loss payee with respect to the
property insurance maintained by the Borrower and each Subsidiary Guarantor;
provided that, unless an Event of Default shall have occurred and be continuing,
(A) the Collateral Agent shall turn over to the Borrower any amounts received by
it as an additional insured or loss payee under any property insurance
maintained by the Borrower and its Subsidiaries, (B) the Collateral Agent agrees
that the Borrower and/or the applicable Subsidiary shall have the sole right to
adjust or settle any claims under such insurance and (C) all proceeds from a
Recovery Event shall be paid to the Borrower.

 

(b)       With respect to each property of the Loan Parties subject to a
Mortgage:

 

(i)       If any portion of any such property is located in an area identified
as a special flood hazard area by the Federal Emergency Management Agency or
other applicable agency, such Loan Party shall maintain or cause to be
maintained, flood insurance to the extent required by, and in compliance with,
applicable law.

 

(ii)       The applicable Loan Party promptly shall comply with and conform to
(i) all provisions of each such insurance policy, and (ii) all requirements of
the insurers applicable to such party or to such property or to the use, manner
of use, occupancy, possession, operation, maintenance, alteration or repair of
such property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



136

 

 

(iii)       If the Borrower or any Subsidiary Guarantor is in default of its
obligations to insure or deliver any such prepaid policy or policies, the result
of which would reasonably be expected to have a Material Adverse Effect, then
the Administrative Agent, at its option upon 10 days’ prior written notice to
the Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which the Borrower or any Restricted Subsidiary had
insured such property, and pay the premium or premiums therefor, and the
Borrower shall pay to the Administrative Agent on demand such premium or
premiums so paid by the Administrative Agent with interest from the time of
payment at a rate per annum equal to 2.00%.

 

(iv)       If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $7,500,000, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in the proviso to Subsection
7.5(a).

 

7.6       Inspection of Property; Books and Records; Discussions. In the case of
the Borrower, keep proper books and records in a manner to allow financial
statements to be prepared in conformity with GAAP consistently applied in
respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants
(subject to such accountant’s policies and procedures), in each case at any
reasonable time, upon reasonable notice; provided that representatives of the
Borrower may be present during any such visits, discussions and inspections.
Notwithstanding anything to the contrary in Subsection 7.2(d) or in this
Subsection 7.6, (a) neither the Borrower nor any Restricted Subsidiary will be
required to disclose, or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Requirement of Law or any binding agreement or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product and (b) unless an Event of Default has occurred and is continuing, there
shall be no more than one such visit and inspection (taken as a whole) per
calendar year.

 



137

 

 

7.7       Notices. Promptly after a Responsible Officer of the Borrower has
actual knowledge thereof or receipt of such document or notice, as applicable,
give notice to the Administrative Agent for delivery to each Lender of (and in
any event, with respect to clause (e) below, within thirty days, after a
Responsible Officer of the Borrower obtains actual knowledge thereof or receipt
of such document or notice, as applicable):

 

(a)       the occurrence of any Default or Event of Default;

 

(b)       any event of default under any Contractual Obligation of the Borrower
or any of its Restricted Subsidiaries, other than as previously disclosed in
writing to the Lenders, which would reasonably be expected to have a Material
Adverse Effect;

 

(c)       the occurrence of (i) any default or event of default under the Senior
ABL Facility Agreement or (ii) any payment default under any Additional
Obligations Documents or under any agreement or document governing other
Indebtedness, in each case relating to Indebtedness in an aggregate principal
amount equal to or greater than $25,000,00067,500,000;

 

(d)       any litigation, investigation or proceeding affecting the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

 

(e)       (i) the occurrence or expected occurrence of any Reportable Event (or
similar event) with respect to any Single Employer Plan (or Foreign Plan), a
failure to make any required contribution to a Single Employer Plan,
Multiemployer Plan or Foreign Plan, the creation of any Lien on the property of
the Borrower or its Restricted Subsidiaries in favor of the PBGC, a Plan or a
Foreign Plan or any withdrawal from, or the full or partial termination,
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or Insolvency of, any Multiemployer Plan or Foreign
Plan; or (ii) the institution of proceedings or the taking of any other formal
action by the PBGC or the Borrower or any of its Restricted Subsidiaries or any
Commonly Controlled Entity or any Multiemployer Plan which would reasonably be
expected to result in the withdrawal from, or the termination, or Insolvency of,
any Single Employer Plan, Multiemployer Plan or Foreign Plan; provided, however,
that no such notice will be required under clause (i) or (ii) above unless the
event giving rise to such notice, when aggregated with all other such events
under clause (i) or (ii) above, would be reasonably expected to result in a
Material Adverse Effect;

 

(f)       (i) any release or discharge by the Borrower or any of its Restricted
Subsidiaries of any Materials of Environmental Concern required to be reported
under applicable Environmental Laws to any Governmental Authority, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such release or discharge would not reasonably be expected to have a Material
Adverse Effect, (ii) any condition, circumstance, occurrence or event not
previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect, and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect; and

 



138

 

 

(g)       any loss, damage, or destruction to a significant portion of the
Collateral, whether or not covered by insurance.

 

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Restricted Subsidiary) setting forth details of
the occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary)
proposes to take with respect thereto.

 

7.8       Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. For purposes of this Subsection
7.8(a), noncompliance shall not constitute a breach of this covenant, provided
that, upon learning of any actual or suspected noncompliance, the Borrower and
any such affected Restricted Subsidiary shall promptly undertake and diligently
pursue reasonable efforts, if any, to achieve compliance, and provided, further,
that in any case such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

 

(b)       Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.

 



139

 

 

(c)       Except to the extent that failure to do so, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, (i) conduct, or
have conducted on its behalf, any investigation, study, sampling, or testing any
real property at which the Borrower or its Restricted Subsidiaries operate as
required by Environmental Laws, and (ii) respond, or cause a third party to
respond, to any release, threatened release, or discharge of Materials of
Environmental Concern at, on, or under any real property at which the Borrower
or its Restricted Subsidiaries operate as required by Environmental Laws.

 

7.9       After-Acquired Real Property and Fixtures; Subsidiaries. (a) With
respect to any owned real property or fixtures thereon located in the United
States of America, in each case with a purchase price or a Fair Market Value at
the time of acquisition of at least $7,500,00020,250,000 (excluding any real
property subject to Indebtedness pursuant to Subsection 8.1(b)(xviii)), in which
any Loan Party acquires ownership rights at any time after the Closing Date (or
owned by any Subsidiary that becomes a Loan Party (other than Holdings) after
the Closing Date), promptly grant to the Collateral Agent for the benefit of the
Secured Parties, a Lien of record on all such owned real property and fixtures
pursuant to a Mortgage or otherwise, upon terms reasonably satisfactory in form
and substance to the Collateral Agent and in accordance with any applicable
requirements of any Governmental Authority (including any required appraisals of
such property under FIRREA and flood determinations under Regulation H of the
Board); provided that (i) nothing in this Subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in any Collateral covered
by any of the Security Documents which would attach or be perfected pursuant to
the terms thereof without action by the Borrower or any of its Restricted
Subsidiaries or any other Person and (ii) no such Lien shall be required to be
granted as contemplated by this Subsection 7.9 on any owned real property or
fixtures the acquisition of which is, or is to be, within 180 days of such
acquisition, financed or refinanced, in whole or in part through the incurrence
of Indebtedness, until such Indebtedness is repaid in full (and not refinanced)
or, as the case may be, the Borrower determines not to proceed with such
financing or refinancing. In connection with any such grant to the Collateral
Agent, for the benefit of the Secured Parties, of a Lien of record on any such
real property pursuant to a Mortgage or otherwise in accordance with this
Subsection 7.9, the Borrower or such Restricted Subsidiary shall deliver or
cause to be delivered to the Collateral Agent corresponding UCC fixture filings
and any surveys, appraisals (including any required appraisals of such property
under FIRREA), title insurance policies, local law enforceability legal opinions
and other documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such UCC fixture filings,
surveys, appraisals, title insurance policies, local law enforceability legal
opinions and other documents and whether the delivery of such UCC fixture
filings, surveys, appraisals, title insurance policies, legal opinions and other
documents would be customary in connection with such grant of such Lien in
similar circumstances) and Phase I environmental assessment reports, if
available.

 



140

 

 

(b)       With respect to any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) (i) created or acquired
subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (other than an Excluded
Subsidiary), (ii) being designated as a Restricted Subsidiary, (iii) ceasing to
be an Immaterial Subsidiary, a Foreign Subsidiary Holdco or other Excluded
Subsidiary as provided in the applicable definition thereof after the expiry of
any applicable period referred to in such definition or (iv) that becomes a
Domestic Subsidiary as a result of a transaction pursuant to, and permitted by,
Subsection 8.2 or 8.7 (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) cause the Loan Party that is required
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (as and to the extent provided in the
Security Agreement) in 100% of the Capital Stock of such new Domestic Subsidiary
owned directly by the Borrower or any of its Domestic Subsidiaries that are
Wholly Owned Subsidiaries (other than Excluded Subsidiaries) to execute and
deliver a Joinder pursuant to Section 3.6 of the Security Agreement, (ii)
deliver to the Collateral Agent or the applicable Collateral Representative, in
accordance with the applicable ABL/Term Loan Intercreditor Agreement, Pari Passu
Intercreditor Agreement, Junior Lien Intercreditor Agreement or Other
Intercreditor Agreement, the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent of such new Domestic Subsidiary, and (iii)
cause such new Domestic Subsidiary (A) to become a party to the Security
Documents and (B) to take all actions reasonably deemed by the Collateral Agent
to be necessary or advisable to cause the Lien created by the Security Agreement
in such new Domestic Subsidiary’s Collateral to be duly perfected in accordance
with all applicable Requirements of Law (as and to the extent provided in the
Security Agreement), including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Collateral Agent. In
addition, the Borrower may cause any Subsidiary that is not required to become a
Subsidiary Guarantor to become a Subsidiary Guarantor by executing and
delivering a Subsidiary Guaranty.

 

(c)       With respect to any Foreign Subsidiary or Domestic Subsidiary that is
a Non-Wholly Owned Subsidiary created or acquired subsequent to the Closing Date
by the Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (in each case, other than any Excluded Subsidiary), the Capital
Stock of which is owned directly by the Borrower or a Domestic Subsidiary that
is a Wholly Owned Subsidiary (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request, promptly (i) cause the Loan Party that
is required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (as and to the extent
provided in the Security Agreement) in the Capital Stock of such new Subsidiary
that is directly owned by the Borrower or any Domestic Subsidiary that is a
Wholly Owned Subsidiary (other than an Excluded Subsidiary) to execute and
deliver a Joinder pursuant to Section 3.6 of the Security Agreement and (ii) to
the extent reasonably deemed advisable by the Collateral Agent or the applicable
Collateral Representative, in accordance with the applicable ABL/Term Loan
Intercreditor Agreement, Pari Passu Intercreditor Agreement, Junior Lien
Intercreditor Agreement or Other Intercreditor Agreement, deliver to the
applicable agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the relevant parent of such new Subsidiary and take such
other action as may be reasonably deemed by the Collateral Agent to be necessary
or desirable to perfect the Collateral Agent’s security interest therein (in
each case as and to the extent required by the Security Agreement); provided
that in either case in no event shall (i) more than 65.00% of each series of
voting Capital Stock of any new first-tier Foreign Subsidiary be required to be
so pledged (for the avoidance of doubt, 100% of each series of the non-voting
Capital Stock of any new first-tier Foreign Subsidiary shall be required to be
pledged) and (ii) any Capital Stock of any second-tier or lower Foreign
Subsidiary be required to be pledged.

 



141

 

 

(d)       At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Security Agreement.

 

(e)       Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement and, in the event
of any conflict with such terms, the terms of the ABL/Term Loan Intercreditor
Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or any Other Intercreditor Agreement, as applicable, shall control,
(B) no security interest or lien is or will be granted pursuant to any Loan
Document or otherwise in any right, title or interest of any of Holdings or any
of its Subsidiaries in, and “Collateral” shall not include, any Excluded
Property, (C) no Loan Party or any Affiliate thereof shall be required to take
any action in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (D) to the extent not
perfected by UCC filings or perfected automatically, no Loan Party shall be
required to take any actions in order to perfect any security interests granted
with respect to any assets specifically requiring perfection through control
(excluding Capital Stock required to be delivered pursuant to Subsections 7.9(b)
and (c) above), and (E) nothing in this Subsection 7.9 shall require that any
Subsidiary grant a Lien with respect to any property or assets in which such
Subsidiary acquires ownership rights to the extent that the Borrower and the
Administrative Agent reasonably determine in writing that the costs or other
consequences to Holdings or any of its Subsidiaries of the granting of such a
Lien is excessive in view of the benefits that would be obtained by the Secured
Parties.

 

7.10       Use of Proceeds. Use the proceeds of the Term Loans only for the
purposes set forth in Subsection 5.16.

 

7.11       Credit Ratings. Use commercially reasonable efforts to maintain at
all times a credit rating by the Rating Agencies in respect of the Initial Term
Loans and a corporate rating by S&P and a corporate family rating by Moody’s for
the Borrower, in each case, with no requirement to maintain any specific minimum
rating.

 



142

 

 

7.12       Accounting Changes. The Borrower will, for financial reporting
purposes, cause the Borrower’s and each of its Subsidiaries’ Fiscal Years to end
on the last Thursday of each calendar year; provided that the Borrower may, upon
written notice to the Administrative Agent, change the financial reporting
convention specified above to cause the Borrower’s and each of its Subsidiaries’
Fiscal Years to end on any other date reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

7.13       Lender Calls. The Borrower shall hold one update call per calendar
year (which call shall take place on such date reasonably agreed to between the
Borrower and the Administrative Agent, but no earlier than ten Business Days
after annual financial statements and the budget were required to be delivered
pursuant to Subsection 7.1(a) and Subsection 7.2(d), respectively) with a
Responsible Officer of the Borrower and such other members of senior management
of the Borrower as the Borrower deems appropriate (with such other details to be
reasonably agreed between the Borrower and the Administrative Agent) and the
Lenders and their respective representatives and advisors to discuss the state
of the Borrower’s business, including, but not limited to, recent performance,
cash and liquidity management, operational activities, current business and
market conditions and material performance changes.

 

7.14       Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 7.14 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).

 

SECTION 8

 

Negative Covenants

 

The Borrower and (solely with respect to Subsection 8.10) Holdings hereby agree
that, from and after the Closing Date, until payment in full of the Term Loans
and all other Term Loan Facility Obligations then due and owing to any Lender or
any Agent hereunder:

 

8.1       Limitation on Indebtedness. (a) The Borrower will not, and will not
permit any Restricted Subsidiary to, Incur any Indebtedness.

 

(b)       Notwithstanding the foregoing Subsection 8.1(a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

 



143

 

 

(i)       (I) Indebtedness Incurred by the Borrower and the Guarantors pursuant
to this Agreement and the other Loan Documents (including Incremental Term
Loans, Permitted Incremental Equivalent Debt, Extended Term Loans, Specified
Refinancing Term Loans), Permitted Debt Exchange Notes, Additional Obligations,
Rollover Indebtedness and Refinancing Indebtedness in each case thereof, plus,
without duplication of incremental amounts included in the definition of
“Refinancing Indebtedness”, the aggregate amount of all fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing and (II)
Indebtedness incurred pursuant to the Senior ABL Facility and any Refinancing
Indebtedness in respect thereof; provided that the maximum principal amount for
all such Indebtedness Incurred pursuant to this clause (II) shall not, at any
time outstanding, exceed the sum of (A) the greater of (x)
$300,000,000500,000,000 and (y) the Borrowing Base less the aggregate principal
amount of Indebtedness Incurred by Special Purposes Entities that are Domestic
Subsidiaries and then outstanding pursuant to SectionSubsection 8.1(b)(ix), plus
(B) without duplication of incremental amounts included in the definition of
“Refinancing Indebtedness”, in the event of any refinancing of any such
Indebtedness, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing;

 

(ii)       Indebtedness (A) of any Restricted Subsidiary to the Borrower, or (B)
of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that in the case of this Subsection 8.1(b)(ii), any subsequent issuance
or transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);

 

(iii)       Indebtedness represented by (A) [reserved], (B) any Indebtedness
(other than the Indebtedness pursuant to this Agreement and the other Loan
Documents described in Subsections 8.1(b)(i)) outstanding (or Incurred pursuant
to any commitment outstanding) on the Closing Date and set forth on Schedule 8.1
and (C) any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in this Subsection 8.1(b)(iii);

 

(iv)       Purchase Money Obligations, Capitalized Lease Obligations, and in
each case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of
$25,000,00067,500,000 and 25.00% of Consolidated EBITDA for the most recently
ended fiscal quarter for which consolidated financial statements of the Borrower
are available;

 

(v)       Indebtedness (A) supported by a letter of credit issued in compliance
with this Subsection 8.1 in a principal amount not exceeding the face amount of
such letter of credit or (B) consisting of accommodation guarantees for the
benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)       (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this Subsection
8.1), or (B) without limiting Subsection 8.6, Indebtedness of the Borrower or
any Restricted Subsidiary arising by reason of any Lien granted by or applicable
to such Person securing Indebtedness of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this Subsection 8.1);

 



144

 

 

(vii)       Indebtedness of the Borrower or any Restricted Subsidiary (A)
arising from the honoring of a check, draft or similar instrument of such Person
drawn against insufficient funds in the ordinary course of business or (B)
consisting of guarantees, indemnities, obligations in respect of earnouts or
other purchase price adjustments, or similar obligations, Incurred in connection
with the acquisition or disposition of any business, assets or Person;

 

(viii)       Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, (C) Hedging Obligations, entered into for bona fide hedging
purposes, (D) Management Guarantees or Management Indebtedness, (E) in respect
of industrial revenue bonds or other tax advantaged financings issued through a
Governmental Authority, (F) the financing of insurance premiums in the ordinary
course of business, (G) take-or-pay obligations under supply arrangements
incurred in the ordinary course of business, (H) netting, overdraft protection
and other arrangements arising under standard business terms of any bank at
which the Borrower or any Restricted Subsidiary maintains an overdraft, cash
pooling or other similar facility or arrangement, (I) Junior Capital in an
amount not to exceed $50,000,000135,000,000 in the aggregate at any one time
outstanding, or (J) Bank Products Obligations;

 

(ix)       Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on
all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to the Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
(2) in the event such Indebtedness shall become recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by the Borrower as, Incurred at such time
(or at the time initially Incurred) under one or more of the other provisions of
this Subsection 8.1 for so long as such Indebtedness shall be so recourse, and
(3) in the event that at any time thereafter such Indebtedness shall comply with
the provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this Subsection 8.1(b)(ix);

 

(x)       Indebtedness of (A) the Borrower or any Restricted Subsidiary Incurred
to finance or refinance, or otherwise Incurred in connection with, any
acquisition of assets (including Capital Stock), business or Person, or any
merger, consolidation or amalgamation of any Person with or into the Borrower or
any Restricted Subsidiary; or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger,
consolidation or amalgamation); provided that on the date of such acquisition,
merger, consolidation or amalgamation, after giving effect thereto, (1)(x) if
such Indebtedness is unsecured, at the Borrower’s option, the Borrower would
have a Consolidated Total Leverage Ratio equal to or less than 3.7or equal to
(x) 3.50:1.00 or (y) the Consolidated Total Leverage Ratio in effect immediately
prior to such Indebtedness, (y) if such Indebtedness is secured on a pari passu
orbasis, at the Borrower’s option, the Borrower would have a Consolidated First
Lien Leverage Ratio less than or equal to (x) 2.50:1.00 or (y) the Consolidated
Frist Lien Leverage Ratio in effect immediately prior to such Indebtedness, (z)
if such Indebtedness is secured on a junior priority basis, at the Borrower’s
option, the Borrower would have a Consolidated Secured Leverage Ratio equal to
or less than 3.7or equal to (x) 3.50:1.00 or (y) the Consolidated Secured
Leverage Ratio in effect immediately prior to such Indebtedness, (2) if secured
by a Lien on a pari passu or junior priority basis on the Collateral, the
Borrower shall have caused to be executed a customary intercreditor agreement,
(3) the maturity date and the weighted average life to maturity of such
Indebtedness shall be no earlier than or shorter than, as the case may be, the
Initial Term Loan Maturity Date or the remaining weighted average life to
maturity of the Initial Term Loans, as applicable (other than an earlier
maturity date and/or shorter weighted average life to maturity for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date than the Initial Term Loan
Maturity Date or a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Initial Term Loans, as applicable) and
(4) the interest rate margins (subject to clause (3) above) and amortization
schedule applicable such Indebtedness shall be determined by the Borrower and
the applicable lenders; provided that in the event that the Yield for any term
loans Incurred under this clause (x) and secured on a pari passu basis by the
Collateral is higher than the Yield for the Initial Term Loans by more than 50
basis points, then the Applicable Margin for the Initial Term Loans shall be
increased to the extent necessary so that the Yield for the Initial Term Loans
is equal to the Yield for such Indebtedness minus 50 basis points; provided,
further, that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding on this clause (x) shall not exceed, at the time of incurrence
thereof and after giving pro forma effect thereto, the greater of
$50,000,000135,000,000 and 50.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available. If, at the Borrower’s option, on the date of the
initial borrowing of such Indebtedness or entry into the definitive agreement
providing the commitment to fund such Indebtedness, pro forma effect is given to
the Incurrence of the entire committed amount of such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this clause (x); and any
Refinancing Indebtedness with respect to any such Indebtedness;

 



145

 

 

(xi)       Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xii)       additional Indebtedness so long as, on a pro forma basis, (x) if
such Indebtedness is unsecured, the Borrower would have a Consolidated Total
Leverage Ratio equal to or less than 3.50:1.00, (y) if such Indebtedness is
secured on a pari passu basis, the Borrower would have a Consolidated First Lien
Leverage Ratio equal to or less than 2.50:1.00, (z) if such Indebtedness is
secured on a junior priority basis, the Borrower would have a Consolidated
Secured Leverage Ratio would beequal to or less than or equal to 3.73.50:1.00;
provided, that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding on this clause (xxii) shall not exceed, at the time of
incurrence thereof and after giving pro forma effect thereto, the greater of
$50,000,000135,000,000 and 50.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available;

 

(xiii)       Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $60,000,000162,000,000 and 60.00% of Consolidated EBITDA for
the most recently ended four-fiscal quarter period for which consolidated
financial statements of the Borrower are available;

 

(xiv)       Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with any acquisition of assets (including Capital
Stock), business or Person, or any merger, consolidation or amalgamation of any
Person with or into the Borrower or any Restricted Subsidiary, and any
Refinancing Indebtedness with respect thereto, in an aggregate principal amount
at any time outstanding not exceeding an amount equal to the greater of
$25,000,00067,500,000 and 25.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available;

 

(xv)       Indebtedness of any Foreign Subsidiary in an aggregate principal
amount at any time outstanding not exceeding the greater of (x)
$20,000,00054,000,000 and (y) an amount equal to (A) the Foreign Borrowing Base
less (B) the aggregate principal amount of Indebtedness Incurred by Special
Purpose Subsidiaries that are Foreign Subsidiaries and then outstanding pursuant
to clause (ix) of this paragraph (b) plus (C) in the event of any refinancing of
any Indebtedness Incurred under this clause (xv), the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing;

 



146

 

 

(xvi)       Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures; provided that the aggregate principal amount of
Indebtedness incurred or guaranteed pursuant to this clause (xvi) shall not
exceed, in the aggregate, the greater of (i) $7,500,00020,250,000 and (ii) 7.50%
of Consolidated EBITDA for the most recently ended four-fiscal quarter period
for which consolidated financial statements of the Borrower are available; and

 

(xvii)       without duplication, all premiums (if any, including tender
premiums), defeasance costs, interest (including post petition interest), fees,
expenses and charges and additional or contingent interest on obligations
described in clauses (ii) through (xvi) of this Subsection 8.1.;

 

(xviii)       Indebtedness of the Borrower or any Restricted Subsidiary Incurred
in connection with entering into mortgages or deeds of trust or similar security
instruments on real property, in an aggregate principal amount at any time
outstanding not exceeding an amount equal to the greater of $81,000,000 and
30.00% of Consolidated EBITDA for the most recently ended four-fiscal quarter
period for which consolidated financial statements of the Borrower are
available; and

 

(xix)       additional Indebtedness in an amount not to exceed any available
Restricted Payment capacity under Subsection 8.2 (provided, that such use shall
reduce the applicable Restricted Payment capacity on a dollar-for-dollar basis).

 

(c)       For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Subsection 8.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this Subsection 8.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness Incurred pursuant to Subsection 8.1(b) meets the
criteria of more than one of the types of Indebtedness described in Subsection
8.1(b), the Borrower, in its sole discretion, shallmay classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses of Subsection 8.1(b) (including in part under one such
clause and in part under another such clause); (iii) [reserved]; (iv) the amount
of Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
accordance with GAAP; (v) the principal amount of Indebtedness outstanding under
any subclause of Subsection 8.1(b), including for purposes of any determination
of the “Maximum Incremental Facilities Amount”, shall be determined after giving
effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness; and (vi) if any Indebtedness is Incurred to refinance
Indebtedness initially Incurred in reliance on a basket measured by reference to
a percentage of Consolidated EBITDA at the time of Incurrence, and such
refinancing would cause the percentage of Consolidated EBITDA restriction to be
exceeded if calculated based on the Consolidated EBITDA on the date of such
refinancing, such percentage of Consolidated EBITDA restriction shall not be
deemed to be exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing. Notwithstanding anything herein to
the contrary, Indebtedness Incurred by the Borrower on the Closing Date under
this Agreement of the Senior ABL Facility Agreement shall be classified as
Incurred under paragraph (b)(i) of this covenant.



 



147

 

 

(d)       For purposes of determining compliance with any dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving or deferred draw
Indebtedness; provided that (x) the dollar equivalent principal amount of any
such Indebtedness outstanding on the Closing Date shall be calculated based on
the relevant currency exchange rate in effect on the Closing Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable dollar denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such dollar denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing and (z) the dollar equivalent
principal amount of Indebtedness denominated in a foreign currency and Incurred
pursuant to this Agreement or any Senior ABL Facility shall be calculated based
on the relevant currency exchange rate in effect on, at the Borrower’s option,
(A) the Closing Date, (B) any date on which any of the respective commitments
under this Agreement or the applicable Senior ABL Facility shall be reallocated
between or among facilities or subfacilities thereunder, or on which such rate
is otherwise calculated for any purpose thereunder, or (C) the date of such
Incurrence. The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

8.2       Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to (i)
declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger,
consolidation or amalgamation to which the Borrower is a party) except (x)
dividends or distributions payable solely in its Capital Stock (other than
Disqualified Stock) and (y) dividends or distributions payable to the Borrower
or any Restricted Subsidiary (and, in the case of any such Restricted Subsidiary
making such dividend or distribution, to other holders of its Capital Stock on
no more than a pro rata basis, measured by value), (ii) purchase, redeem, retire
or otherwise acquire for value any Capital Stock of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary (other than any acquisition
of Capital Stock deemed to occur upon the exercise of options if such Capital
Stock represents a portion of the exercise price thereof), (iii) voluntarily
purchase, repurchase, redeem, defease or otherwise voluntarily acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Junior Debt (other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value), or (iv)
make any Investment (other than a Permitted Investment) in any Person (any such
dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement or Investment being herein referred to as a
“Restricted Payment”), if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment after giving effect thereto:

 



148

 

 

(1)       except in the case of an Investment, an Event of Default under
Subsection 9.1(a) or, (c), (e),(f), (h), (i), (j), (k) or another Event of
Default known to the Borrower, shall have occurred and be continuing (or would
result therefrom) (provided that this clause (1) shall not apply to amounts
incurred pursuant to clauses (A) and (C) of clause (3) below);

 

(2)       [reserved]; or

 

(3)       the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

 

(A)       the greater of (i) $135,000,000 and (ii) 50% of Consolidated EBITDA
for the most recently ended four-fiscal quarter period for which consolidated
financial statements of the Borrower are available;

 

(B)       (A) 50.00% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on July 1, 2016 to the end of the
most recent fiscal quarter ending prior to the date of such Restricted Payment
for which consolidated financial statements of the Borrower are available
(provided that, Consolidated Net Income for such period shall never be less than
zero);



 

(C)       (B) the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Borrower) of property or assets received (x) by the
Borrower as capital contributions to the Borrower after the Closing Date or from
the issuance or sale (other than to a Restricted Subsidiary) of its Capital
Stock (other than Disqualified Stock) after the Closing Date (other than
Excluded Contributions and Contribution Amounts) or (y) by the Borrower or any
Restricted Subsidiary from the Incurrence by the Borrower or any Restricted
Subsidiary after the Closing Date of Indebtedness that shall have been converted
into or exchanged for Capital Stock of the Borrower (other than Disqualified
Stock) or Capital Stock of any Parent Entity, plus the amount of any cash and
the fair value (as determined in good faith by the Borrower) of any property or
assets, received by the Borrower or any Restricted Subsidiary upon such
conversion or exchange;

 

(D)       (C) (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower) of any property or assets received (x) from
dividends, distributions, interest payments, return of capital, repayments of
Investments or other transfers of assets to the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, including dividends or other
distributions related to dividends or other distributions made pursuant to
Subsection 8.2(b)(ix) and (y) from the sale (other than to Holdings, the
Borrower or any Restricted Subsidiary) of the Capital Stock of an Unrestricted
Subsidiary, plus (ii) the aggregate amount resulting from the redesignation of
any Unrestricted Subsidiary as a Restricted Subsidiary (valued in each case as
provided in the definition of “Investment”); and

 

(E)       (D) in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value
(as determined in good faith by the Borrower) of any property or assets received
by the Borrower or a Restricted Subsidiary with respect to all such dispositions
and repayments.; and

 



149

 

 

(F)       any Below Threshold Proceeds.

 

(b)       The provisions of Subsection 8.2(a) do not prohibit any of the
following (each, a “Permitted Payment”):

 

(i)       any purchase, redemption, repurchase, defeasance or other acquisition
or retirement of Capital Stock of the Borrower or any Junior Debt made by
exchange (including any such exchange pursuant to the exercise of a conversion
right or privilege in connection with which cash is paid in lieu of the issuance
of fractional shares) for, or out of the proceeds of the issuance or sale of,
Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to a Subsidiary) or a capital contribution to the
Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided, that the Net Cash Proceeds from such issuance, sale or
capital contribution shall be excluded in subsequent calculations under
Subsection 8.2(a)(3)(B);

 

(ii)       any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this Subsection 8.2;

 

(iii)       Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

 

(iv)       loans, advances, dividends or distributions by the Borrower to any
Parent Entity to permit any Parent Entity to repurchase or otherwise acquire its
Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by the Borrower to repurchase or otherwise acquire Capital
Stock of any Parent Entity or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
Entity retaining any Capital Stock, option, warrant or other right in respect of
tax withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(x)(1) $12,500,000, plus (2) $the greater of $33,750,000 and 12.5% of
Consolidated EBITDA for the most recently ended four-fiscal quarter period for
which consolidated financial statements of the Borrower are available, plus (2)
$37,500,000 plus (3) $12,500,000 multiplied by the number of calendar years that
have commenced since the Closing Date, plus (y) the Net Cash Proceeds received
by the Borrower since the Closing Date from, or as a capital contribution from,
the issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), to the extent such Net
Cash Proceeds are not included in any calculation under Subsection
8.2(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance policies
received by the Borrower or any Restricted Subsidiary (or by any Parent Entity
and contributed to the Borrower) since the Closing Date to the extent such cash
proceeds are not included in any calculation under Subsection 8.2(a)(3)(A);
provided that any cancellation of Indebtedness owing to the Borrower or any
Restricted Subsidiary by any Management Investor in connection with any
repurchase or other acquisition of Capital Stock (including any options,
warrants or other rights in respect thereof) from any Management Investor shall
not constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

 



150

 



 

(v)       the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to pay, dividends on the
common stock, equity or units of the Borrower or any Parent Entity following a
public offering of such common stock, equity or units in an amount not to exceed
in any Fiscal Year, 6.00% of the aggregate gross proceeds received by the
Borrower (whether directly, or indirectly through a contribution to common
equity capital) in or from such public offering;

 

(vi)       Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time, not to exceed an amount (net of repayments of
any such loans or advances) equal to the sum of (x) the greater of (i)
$30,000,00081,000,000 and 30.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available, plus (y) the aggregate of all Declined Amounts;

 

(vii)       loans, advances, dividends or distributions to any Parent Entity or
other payments by the Borrower or any Restricted Subsidiary (A) to satisfy or
permit any Parent Entity to satisfy indemnification and expense reimbursement
obligations under any applicable shareholders or management agreement, or (B) to
pay or permit any Parent Entity to pay (but without duplication) any Parent
Expenses or any Related Taxes;

 

(viii)       payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to make payments, to holders
of Capital Stock of the Borrower or any Parent Entity in lieu of issuance of
fractional shares of such Capital Stock;

 

(ix)       dividends or other distributions of, or Investments paid for or made
with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

(x)       the Closing Date Dividend;

 

(xi)       [reserved];so long as no Default or Event of Default shall have
occurred and be continuing or would result from any such action, as applicable,
any dividend or other distribution or payment for purposes of making AHYDO
Catch-Up Payments related to Indebtedness of the Loan Parties, their
Subsidiaries, and their Affiliates;

 

(xii)       distributions or payments of Special Purpose Financing Fees;

 

(xiii)       the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1;

 

(xiv)       any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of any Junior Debt (v) made by exchange for, or out of
the proceeds of the Incurrence of, (1) Refinancing Indebtedness Incurred in
compliance with Subsection 8.1 or (2) new Indebtedness of the Borrower, or a
Restricted Subsidiary, as the case may be, Incurred in compliance with
Subsection 8.1, so long as such new Indebtedness satisfies all requirements for
“Refinancing Indebtedness” set forth in the definition thereof applicable to a
refinancing of such Junior Debt, (w) from Net Available Cash or an equivalent
amount to the extent permitted by Subsection 8.4, (x) from Declined Amounts, (y)
following the occurrence of a Change of Control (or other similar event
described therein as a “change of control”), but only if the Borrower shall have
complied with Subsection 8.8(a) prior to purchasing, redeeming, repurchasing,
defeasing, acquiring or retiring such Junior Debt or (z) constituting Acquired
Indebtedness;

 



151

 

 

(xv)       Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding an amount equal to the greater of
$35,000,00094,500,000 and 35.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available; and

 

(xvi)       any Restricted Payment; provided that on a pro forma basis after
giving effect to such Restricted Payment the Consolidated Total Leverage Ratio
would be equal to or less than 2.752.00:1.00.

 

provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments and (C) solely with respect to Subsection 8.2(b)(vi) and (xvi), no
Event of Default under Subsection 9.1(a), (c), (e), (f), (h), (i), (j) or (k) or
other Event of Default known to the Borrower shall have occurred and be
continuing at the time of any such Permitted Payment after giving effect
thereto. The Borrower, in its sole discretion, may classify any Investment or
other Restricted Payment as being made in part under one of the clauses or
subclauses of this Subsection 8.2(b) (or, in the case of any Investment, the
clauses or subclauses of Permitted Investments) and in part under one or more
other such clauses or subclauses (or, as applicable, clauses or subclauses). The
Borrower in its sole discretion may utilize amounts permitted under Subsection
8.2(b)(xiv)(u) in whole or in part to make Investments.

 

8.3       Limitation on Restrictive Agreements. The Borrower will not, and will
not permit any Restricted Subsidiary to, create or otherwise cause to exist or
become effective any consensual encumbrance or restriction on (i) the ability of
the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Term Priority Collateral as and to the extent
contemplated by this Agreement and the other Loan Documents, whether now owned
or hereafter acquired or (ii) the ability of any Restricted Subsidiary to (x)
pay dividends or make any other distributions on its Capital Stock or pay any
Indebtedness or other obligations owed to the Borrower, (y) make any loans or
advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

 



152

 

 

(a)       pursuant to any agreement or instrument in effect at or entered into
on the Closing Date, this Agreement, the other Loan Documents, the ABL Facility
Documents, the ABL/Term Loan Intercreditor Agreement and, on and after the
execution and delivery thereof, any Pari Passu Intercreditor Agreement, any
Junior Lien Intercreditor Agreement, any Other Intercreditor Agreement, any
Intercreditor Agreement Supplement, any Permitted Debt Exchange Notes (and any
related documents) and, any Additional Obligations Documents and the
documentation with respect to Permitted Incremental Equivalent Debt;

 

(b)       pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or
merged, consolidated or amalgamated with or into the Borrower or any Restricted
Subsidiary, or which agreement or instrument is assumed by the Borrower or any
Restricted Subsidiary in connection with an acquisition of assets from such
Person or any other transaction entered into in connection with any such
acquisition, merger, consolidation or amalgamation, as in effect at the time of
such acquisition, merger, consolidation, amalgamation or transaction (except to
the extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger, consolidation, amalgamation or
transaction); provided that for purposes of this Subsection 8.3(b), if a Person
other than a Borrower is the Successor Borrower with respect thereto, any
Subsidiary thereof or agreement or instrument of such Person or any such
Subsidiary shall be deemed acquired or assumed, as the case may be, by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Borrower;

 

(c)       pursuant to any agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower);

 

(d)       (i) pursuant to any agreement or instrument that restricts in a
customary manner the assignment or transfer thereof, or the subletting,
assignment or transfer of any property or asset subject thereto, (ii) by virtue
of any transfer of, agreement to transfer, option or right with respect to, or
Lien on, any property or assets of the Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, (iii) contained in mortgages, pledges or
other security agreements securing Indebtedness or other obligations of the
Borrower or a Restricted Subsidiary to the extent restricting the transfer of
the property or assets subject thereto, (iv) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary, (v) pursuant
to Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits or net worth or
inventory imposed by customers or suppliers under agreements entered into in the
ordinary course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements or in shareholder, partnership, limited liability company and
other similar agreements in respect of non-wholly owned Restricted Subsidiaries,
(viii) that arises or is agreed to in the ordinary course of business and does
not detract from the value of property or assets of the Borrower or any
Restricted Subsidiary in any manner material to the Borrower or such Restricted
Subsidiary, or (ix) pursuant to Hedging Obligations or Bank Products
Obligations;

 



153

 

 

(e)       with respect to any agreement for the direct or indirect disposition
of Capital Stock of any Person, property or assets, imposing restrictions with
respect to such Person, Capital Stock, property or assets pending the closing of
such disposition;

 

(f)       by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary;

 

(g)       pursuant to any agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
Subsection 8.1 (x) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower), or (y) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and either (1) the Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Borrower’s ability to
create and maintain the Liens on the Term Priority Collateral pursuant to the
Security Documents and make principal or interest payments on the Term Loans or
(2) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness, (ii) relating
to any sale of receivables by or Indebtedness of a Foreign Subsidiary or (iii)
relating to Indebtedness of or a Financing Disposition by or to or in favor of
any Special Purpose Entity;

 

(h)       pursuant to any agreement relating to intercreditor arrangements and
related rights and obligations, to or by which the Lenders and/or the
Administrative Agent, the Collateral Agent or any other agent, trustee or
representative on their behalf may be party or bound at any time or from time to
time, and any agreement providing that in the event that a Lien is granted for
the benefit of the Lenders another Person shall also receive a Lien, which Lien
is permitted by Subsection 8.6; or

 



154

 

 

(i)       pursuant to any agreement governing or relating to Indebtedness and/or
other obligations and liabilities secured by a Lien permitted by Subsection 8.6
(in which case any restriction shall only be effective against the assets
subject to such Lien, except as may be otherwise permitted under this Subsection
8.3).

 

8.4       Limitation on Sales of Assets and Subsidiary Stock. (a) The Borrower
will not, and will not permit any Restricted Subsidiary to, make any Asset
Disposition unless:

 

(i)       the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares and assets
subject to such Asset Disposition, as such fair market value (on the date a
legally binding commitment for such Asset Disposition was entered into) may be
determined (and shall be determined, to the extent such Asset Disposition or any
series of related Asset Dispositions involves aggregate consideration in excess
of $25,000,000the greater of $67,500,000 and 25.00% of Consolidated EBITDA for
the most recently ended four-fiscal quarter period for which consolidated
financial statements of the Borrower are available) in good faith by the
Borrower, whose determination shall be conclusive (including as to the value of
all noncash consideration);

 

(ii)       in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value (on the date a legally binding
commitment for such Asset Disposition was entered into) of $25,000,000 or morein
excess of the greater of $67,500,000 and 25.00% of Consolidated EBITDA for the
most recently ended four-fiscal quarter period for which consolidated financial
statements of the Borrower are available, at least 75.00% of the consideration
therefor (excluding, in the case of an Asset Disposition (or series of related
Asset Dispositions), any consideration by way of relief from, or by any other
Person assuming responsibility for, any liabilities, contingent or otherwise,
that are not Indebtedness) received by the Borrower or such Restricted
Subsidiary is in the form of cash; and

 

(iii)       to the extent required by Subsection 8.4(b), an amount equal to
100.00% of the Net Available Cash from such Asset Disposition is applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as provided therein.

 

(b)       In the event that on or after the Closing Date the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or a Recovery Event in
respect of Collateral shall occur, subject to Subsection 8.4(a), an amount equal
to 100.00% of the Net Available Cash from such Asset Disposition or Recovery
Event shall be applied by the Borrower (or any Restricted Subsidiary, as the
case may be) as follows:

 



155

 

 

(i)       first, either (x) if the Borrower or such Restricted Subsidiary
elects, to the extent such Asset Disposition or Recovery Event is an Asset
Disposition or Recovery Event of assets that constitute ABL Priority Collateral,
to purchase, redeem, repay or prepay, to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, Indebtedness under the
Senior ABL Facility or (in the case of letters of credit, bankers’ acceptances
or other similar instruments issued thereunder) cash collateralize any such
Indebtedness within the time period required by such Indebtedness after the
later of the date of such Asset Disposition or Recovery Event, as the case may
be, and the date of receipt of such Net Available Cash or (y) to the extent the
Borrower or such Restricted Subsidiary elects (by delivery of an officer’s
certificate by a Responsible Officer to the Administrative Agent) to invest in
Additional Assets (including by means of an investment in Additional Assets by a
Restricted Subsidiary) with an amount equal to Net Available Cash received by
the Borrower or another Restricted Subsidiary within (a) 365 days after the
later of the date of such Asset Disposition or Recovery Event, as the case may
be, and the date of receipt of such Net Available Cash (such period the
“Reinvestment Period”) or, (b) if such investment in Additional Assets is a
project authorized by the Board of Directors that will take longer than such 365
days to complete and is subject to a binding written commitment entered into
during the Reinvestment Period, an additional 180 days after the last day of the
Reinvestment Period (it being understood and agreed that if no such investment
is made within the Reinvestment Period as extended by this clause (b), the
Borrower shall make the prepayments required by Subsection 8.4(b)(ii) on the
earlier to occur of (I) the last day of such Reinvestment Period as extended by
this clause (b) and (II) the date the Borrower elects not to pursue such
investment);

 

(ii)       second, (1) if no application of Net Available Cash election is made
pursuant to preceding clause (i) with respect to such Asset Disposition or
Recovery Event or (2) if such election is made to the extent of the balance of
such Net Available Cash or equivalent amount after application in accordance
with Subsection 8.4(b)(i), within ten Business Days after the end of the
Reinvestment Period specified in clause (i) above (as extended pursuant to
clause (y) of such clause (i)) (x) to the extent such Asset Disposition or
Recovery Event is an Asset Disposition or Recovery Event of assets that
constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or
instruments governing the relevant Indebtedness described in clause (B) below
subject to any provision under such agreement or instrument analogous to
Subsection 4.4(h)), as applicable, (A) the Term Loans and (B) to the extent the
Borrower or any Restricted Subsidiary is required by the terms thereof any Pari
Passu Indebtedness on a pro rata basis with the Term Loans and (y) to the extent
such Asset Disposition is an Asset Disposition of assets that do not constitute
Collateral, to purchase, redeem, repay, prepay, make an offer to prepay or
repurchase, or deliver a notice of redemption, in accordance with Subsection
4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or instruments
governing any relevant Indebtedness permitted under Subsection 8.1 (subject to
any provision under such agreement or instrument analogous to Subsection
4.4(h)), as applicable, (A) the Term Loans and (B) to the extent the Borrower or
any Restricted Subsidiary is required by the terms thereof, any other
Indebtedness (other than Indebtedness subordinated in right of payment to the
Term Loan Facility Obligations) on a pro rata basis with the Term Loans; and

 



156

 

 

(iii)       third, to the extent of the balance of such Net Available Cash or
equivalent amount after application in accordance with Subsections 8.4(b)(i) and
(ii) above, to fund (to the extent consistent with any other applicable
provision of this Agreement) any general corporate purpose (including but not
limited to the repurchase, repayment or other acquisition or retirement of
Junior Debt);

 

provided, however, that in connection with any prepayment, repayment, purchase
or redemption of Indebtedness pursuant to clause (ii) above, the Borrower or
such Restricted Subsidiary will retire such Indebtedness and will cause the
related loan commitment (if any) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid, purchased or redeemed; provided,
further, that the Borrower (or any Restricted Subsidiary, as the case may be)
may elect to invest in Additional Assets prior to receiving the Net Available
Cash attributable to any given Asset Disposition (provided that, such investment
shall be made no earlier than the earliest of notice of the relevant Asset
Disposition to the Administrative Agent, execution of a definitive agreement for
the relevant Asset Disposition, and consummation of the relevant Asset
Disposition) and deem the amount so invested to be applied pursuant to and in
accordance with Subsection 8.4(b)(i) above with respect to such Asset
Disposition.

 

(c)       Notwithstanding the foregoing provisions of this Subsection 8.4, the
Borrower and its Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events in respect of Collateral or equivalent amount
that is not applied in accordance with this Subsection 8.4 exceeds
$20,000,00054,000,000 (any amounts below such threshold, the “Below Threshold
Proceeds”), in which case the Borrower and its Subsidiaries shall apply all such
Net Available Cash from such Asset Dispositions and Recovery Events or
equivalent amount in accordance with Subsection 8.4(b) or (y) the terms of any
Pari Passu Indebtedness would require Net Available Cash or the equivalent
amount from such Asset Disposition and Recovery Events to be applied to
purchase, redeem, repay or prepay such Indebtedness prior to reaching such
$20,000,000 threshold.(iii).

 

(d)       For the purposes of Subsection 8.4(a)(ii), the following are deemed to
be cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the assumption
of Indebtedness of the Borrower (other than Disqualified Stock of the Borrower)
or any Restricted Subsidiary and the release of the Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (7), not to exceed an aggregate amount at any time
outstanding equal to the greater of $35,000,00094,500,000 and 35.00% of
Consolidated EBITDA for the most recently ended four-fiscal quarter period for
which consolidated financial statements of the Borrower are available (with the
Fair Market Value of each item of Designated Noncash Consideration being
measured on the date a legally binding commitment for such Asset Disposition
(or, if later, for the payment of such item) was entered into and without giving
effect to subsequent changes in value).

 



157

 

 

(e)       In connection with any Asset Disposition permitted under this
Subsection 8.4 or a Disposition that is excluded from the definition of “Asset
Disposition”, the Administrative Agent shall, and the Lenders hereby authorize
the Administrative Agent to, execute such releases of Liens and take such other
actions as the Borrower may reasonably request in connection with the foregoing.

 

8.5       Limitations on Transactions with Affiliates. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate consideration in excess of $10,000,000the
greater of $27,000,000 and 10.00% of Consolidated EBITDA for the most recently
ended four-fiscal quarter period for which consolidated financial statements of
the Borrower are available, unless (i) the terms of such Affiliate Transaction
are not materially less favorable to the Borrower or such Restricted Subsidiary,
as the case may be, than those that could be obtained at the time in a
transaction with a Person who is not such an Affiliate and (ii) if such
Affiliate Transaction involves aggregate consideration in excess of
$25,000,000the greater of $67,500,000 and 25.00% of Consolidated EBITDA for the
most recently ended four-fiscal quarter period for which consolidated financial
statements of the Borrower are available, the terms of such Affiliate
Transaction have been approved by a majority of the Board of Directors. For
purposes of this Subsection 8.5(a), any Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Subsection 8.5(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

 

(b)       The provisions of Subsection 8.5(a) will not apply to:

 

(i)        any Restricted Payment Transaction,

 

(ii)       (1) the entering into, maintaining or performance of any
employment or, consulting or other similar service contract, collective
bargaining agreement, benefit plan, program or arrangement, related trust
agreement or any other similar arrangement for or with any current or former
management member, employee, officer or director or consultant of or to the
Borrower, any Restricted Subsidiary or any Parent Entity heretofore or hereafter
entered into in the ordinary course of business, including vacation, health,
insurance, deferred compensation, severance, retirement, savings or other
similar plans, programs or arrangements, (2) payments, compensation, performance
of indemnification or contribution obligations, the making or cancellation of
loans in the ordinary course of business to any such management members,
employees, officers, directors or consultants, (3) any issuance, grant or award
of stock, options, other equity related interests or other securities, to any
such management members, employees, officers, directors or consultants, (4) the
payment of reasonable fees to directors of the Borrower or any of its
Subsidiaries or any Parent Entity (as determined in good faith by the Borrower,
such Subsidiary or such Parent Entity), or (5) Management Advances and payments
in respect thereof (or in reimbursement of any expenses referred to in the
definition of such term),

 



158

 

 

(iii)       any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

 

(iv)       any transaction arising out of agreements or instruments in existence
on the Closing Date and set forth on Schedule 8.5, and any payments made
pursuant thereto,

 

(v)       any transaction in the ordinary course of business on terms that are
fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

(vi)       any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)       payments to any Sponsor or any member of the Sponsor Group (x) for
any management, consulting or advisory services, or in respect of financing,
underwriting or placement services or in respect of other investment banking
activities (if any), (y) in connection with any acquisition, disposition,
merger, recapitalization or similar transactions, which payments are approved by
a majority of the Board of Directors in good faith, and (z) of all out-of-pocket
expenses incurred in connection with such services or activities,

 

(viii)       the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, including the fees and
out-of-pocket expenses of the Sponsors and their respective Affiliates,

 

(ix)       any issuance or sale of Capital Stock (other than Disqualified Stock)
of the Borrower or Junior Capital or any capital contribution to the Borrower,

 



159

 

 

(x)       any investment by any member of the Sponsor Group in securities of the
Borrower or any of its Restricted Subsidiaries (and payment of out-of-pocket
expenses incurred by any member of the Sponsor Group in connection therewith) so
long as such securities are being offered generally to other investors (other
than members of the Sponsor Group) on the same or more favorable terms, and

 

(xi)       intercompany transactions undertaken in good faith (as determined by
a Responsible Officer of the Borrower in good faith) for the purpose of
improving the consolidated tax efficiency of Holdings and its Subsidiaries and
not for the purpose of circumventing any covenant set forth herein.

 

8.6       Limitation on Liens. (a) The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create or permit to exist
any Lien on any of its property or assets (including Capital Stock of any other
Person), whether owned on the Closing Date or thereafter acquired, securing any
Indebtedness, other than Permitted Liens.

 

8.7       Limitation on Fundamental Changes. (a) The Borrower will not
consolidate with or merge with or into, or convey, lease or otherwise transfer
all or substantially all its assets to, any Person, unless:

 

(i)       the resulting, surviving or transferee Person (the “Successor
Borrower”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Borrower will expressly assume all the obligations of the Borrower
under this Agreement and the Loan Documents to which it is a party by executing
and delivering to the Administrative Agent a joinder or one or more other
documents or instruments in form reasonably satisfactory to the Administrative
Agent;

 

(ii)       immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)       immediately after giving effect to such transaction, either (A) on a
pro forma basis, the Consolidated Total Leverage Ratio is less than or equal to
(x) 3.70:1.00 or (y) the Consolidated Total Leverage Ratio immediately prior to
giving effect to such transaction;

 

(iv)       each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

 



160

 

 

(v)       each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Security Agreement in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have by a supplement to the Guaranty Agreement or another document
or instrument affirmed that its obligations thereunder shall apply to its
Guarantee as reaffirmed pursuant to clause (iv) above;

 

(vi)       each mortgagor of a Mortgaged Fee Property (other than (x) any
Subsidiary that will be released from its grant or pledge of Collateral under
the Security Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have affirmed that its obligations under
the applicable Mortgage shall apply to its Guarantee as reaffirmed pursuant to
clause (iv); and

 

(vii)       the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion, each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this Subsection 8.7(a), provided that (x) in giving such opinion
such counsel may rely on such certificate of a Responsible Officer as to
compliance with the foregoing clause (ii) and (iii) of this Subsection 8.7(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in Subsection 8.7(d).

 

(b)       Any Indebtedness that becomes an obligation of the Borrower (or, if
applicable, any Successor Borrower with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Subsection 8.7, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
Subsection 8.1.

 

(c)       Upon any transaction involving the Borrower in accordance with
Subsection 8.7(a) in which the Borrower is not the Successor Borrower, the
Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and thereafter
the predecessor Borrower shall be relieved of all obligations and covenants
under the Loan Documents, except that the predecessor Borrower in the case of a
lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Term Loans.

 

(d)       Clause (ii) of Subsection 8.7(a) will not apply to any transaction in
which the Borrower consolidates or merges with or into or transfers all or
substantially all its properties and assets to (x) an Affiliate incorporated or
organized for the purpose of reincorporating or reorganizing the Borrower in
another jurisdiction or changing its legal structure to a corporation or other
entity or (y) a Restricted Subsidiary so long as all assets of the Borrower and
its Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof. Subsection 8.7(a) will not apply to any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Borrower.

 



161

 

 

8.8       Change of Control; Limitation on Amendments. The Borrower shall not
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

(a)       In the event of the occurrence of a Change of Control, repurchase or
repay any Indebtedness then outstanding pursuant to any Junior Debt or any
portion thereof, unless the Borrower shall have, at its option, (i) made payment
in full of the Loans and any other amounts then due and owing to any Lender or
the Administrative Agent hereunder and under any Note or (ii) made an offer (a
“Change of Control Offer”) to pay the Term Loans and any amounts then due and
owing to each Lender and the Administrative Agent hereunder and under any Note
and shall have made payment in full thereof to each such Lender or the
Administrative Agent which has accepted such offer. Upon the Borrower making
payment in full of the Loans as provided in clause (i) of this Subsection
8.8(a), or making a Change of Control Offer in accordance with clause (ii) of
this Subsection 8.8(a) (whether or not in connection with any repayment or
repurchase of Indebtedness outstanding pursuant to Junior Debt), any Event of
Default arising under Subsection 9.1(k) by reason of such Change of Control
shall be deemed not to have occurred or be continuing.

 

(b)       if an Event of Default under Subsection 9.1(a) or (f) is continuing,
amend, supplement, waive or otherwise modify any of the provisions of any
indenture, instrument or agreement evidencing Subordinated Obligations or
Guarantor Subordinated Obligations in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Initial Term Loan Maturity Date or
provides for a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Initial Term Loans; provided that,
notwithstanding the foregoing, the provisions of this Subsection 8.8(b) shall
not restrict or prohibit any refinancing of Indebtedness (in whole or in part)
permitted pursuant to Subsection 8.1.

 

(c)       Amend, supplement, waive or otherwise modify the terms of any
Permitted Debt Exchange Notes, any Additional Obligations or any Refinancing
Indebtedness in respect of the foregoing or any indenture or agreement pursuant
to which such Permitted Debt Exchange Notes, Additional Obligations or
Refinancing Indebtedness have been issued or incurred in any manner inconsistent
with the requirements of the definition of “Refinancing Indebtedness”, assuming
for purposes of this Subsection 8.8(c) that such amendment, supplement, waiver
or modification, mutatis mutandis, is a refinancing of such Additional
Obligations, Permitted Debt Exchange Notes or Refinancing Indebtedness, as
applicable.

 

(d)       Amend or modify in any manner materially adverse to the Lenders or the
Administrative Agent, or grant any waiver or release under or terminate in any
manner (if such granting or termination shall be materially adverse to the
Lenders), the articles or certificate of incorporation (or similar document),
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of any Loan Party.

 



162

 

 

8.9       Limitation on Lines of Business. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
any business, either directly or through any Restricted Subsidiary, except for
thoseany businesses or business activity of the same general type as those in
which the Borrower and its Restricted Subsidiaries are engaged in on the Closing
Date or which are reasonably related thereto and any business relatedsimilar,
corollary, related, incidental or complementary business or business activities
or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

8.10       Limitations on Activities of Holdings. (a) Holdings will not create,
incur, assume or permit to exist any Lien (other than Permitted Liens) on any of
the Capital Stock issued by the Borrower other than the Liens created under (i)
this Agreement and the other Loan Documents, (ii) the Senior ABL Facility, (iii)
any Permitted Debt Exchange Notes (and any Refinancing Indebtedness in respect
thereof), (iv) any Rollover Indebtedness (and any Refinancing Indebtedness in
respect thereof) and, (v) any Additional Obligations (and any Refinancing
Indebtedness in respect thereof) and, (vi) any Permitted Incremental Equivalent
Debt (and any Refinancing Indebtedness in respect thereof) and (vii)
non-consensual Liens arising by operation of law, (b) Holdings shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence; provided that so long as no Event of Default exists
or would result therefrom, Holdings may merge with any other person and (c)
Holdings will otherwise maintain its passive holding company status; provided
that notwithstanding the foregoing, Holdings shall be permitted to (1) be a
borrower, issuer, guarantor or other obligor of any Indebtedness permitted under
this Agreement, (2) grant liens in connection with the foregoing except as
prevented by clause (a) above, (3) guarantee the obligations of the Borrower and
its Subsidiaries, (4) hold any cash or property (including any cash and property
received in connection with Restricted Payments made by the Borrower, but
excluding the Capital Stock of any Person other than the Borrower), (5)
participate in tax, accounting and another administrative matters as a member or
parent of the consolidated group and (6) take all other actions permitted or
required under (i) this Agreement and the other Loan Documents, (ii) the ABL
Facility Documents, (iii) any Permitted Debt Exchange Notes (and any Refinancing
Indebtedness in respect thereof), (iv) any Rollover Indebtedness (and any
Refinancing Indebtedness in respect thereof) and (v) any Additional Obligations
(and any Refinancing Indebtedness in respect thereof) and (vi) any Permitted
Incremental Equivalent Debt (and any Refinancing Indebtedness in respect
thereof), including taking actions incidental to the consummation of the
Transactions, the making of Restricted Payments, and other activities incidental
to compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to employees; provided, further, that
notwithstanding the foregoing or any other restriction in this Agreement,
Holdings may enter into a merger or consolidation with any other Parent Entity,
or may liquidate, wind up or dissolve itself, in connection with a restructuring
whereby Holdings will directly own 100.00% of the Capital Stock of the Borrower.

 



163

 

 

SECTION 9

 

Events of Default

 

9.1       Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default:

 

(a)       The Borrower shall fail to pay any principal of any Term Loan when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Term Loan, or any other amount payable hereunder, within five Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)       Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made, and shall have continued
unremedied for a period of 30 days thereafter; or

 

(c)       Any Loan Party shall default in the payment, observance or performance
of any term, covenant or agreement contained in Section 8; or

 

(d)       Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in clauses (a) through (c) of this Subsection 9.1), and such
default shall continue unremedied for a period of 30 days after the date on
which written notice thereof shall have been given to the Borrower by the
Administrative Agent or the Required Lenders; or

 



164

 

 

(e)       Any Loan Party or any of its Restricted Subsidiaries shall (i) default
in (x) any payment of principal of or interest on any Indebtedness (excluding
Indebtedness hereunder) in excess of $25,000,00067,500,000 beyond the period of
grace, if any, or (y) in the payment of any Guarantee Obligation in respect of
Indebtedness in excess of $25,000,00067,500,000, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (excluding the
Term Loans) or Guarantee Obligation in respect of Indebtedness referred to in
clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto (other than a default in the observance of any
financial maintenance covenant, or a failure to provide notice of a default or
an event of default under such instrument or agreement), or any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity or such Guarantee Obligation to
become payable (an “Acceleration”; and the term “Accelerated” shall have a
correlative meaning), and such time shall have lapsed and, if any notice (a
“Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given and (in the case of the
preceding clause (i) or (ii)) such default, event or condition shall not have
been remedied or waived by or on behalf of the holder or holders of such
Indebtedness or Guarantee Obligation (provided that the preceding clause (ii)
shall not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder or, (y) any termination event or
equivalent event pursuant to the terms of any Hedging Agreement or (z) any
default of a type covered by the subsequent clause (iii)); or (iii) in the case
of any Indebtedness or Guarantee Obligations in respect of Indebtedness referred
to in clause (i) above containing or otherwise requiring observance or
compliance with any financial maintenance covenant, default in the observance of
or compliance with such financial maintenance covenant such that such
Indebtedness or Guarantee Obligation shall have been Accelerated and such
Acceleration shall not have been rescinded; or

 

(f)       If (i) the Borrower or any Material Subsidiary of the Borrower shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Borrower that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiary
of the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiary of the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged, unstayed or unbonded for a period of 60 days; or (iii) there shall
be commenced against the Borrower or any Material Subsidiary of the Borrower any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) the Borrower or any Material Subsidiary
of the Borrower shall be generally unable to, or shall admit in writing its
general inability to, pay its debts as they become due; or

 



165

 

 

(g)       (i) Any failure to satisfy the minimum funding standard (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of the Borrower, any Restricted Subsidiary or
any Commonly Controlled Entity, (ii) any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
in the reasonable opinion of the Administrative Agent likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA other than a
standard termination pursuant to Section 4041(b) of ERISA or (v) either of the
Borrower or any Commonly Controlled Entity shall, or in the reasonably opinion
of the Administrative Agent is reasonably likely to, incur any liability in
connection with a withdrawal from, or the Insolvency of, a Multiemployer Plan;
and in each case in clauses (iiii) through (v) above, such event or condition,
together with all other such events or conditions, if any, would be reasonably
expected to result in a Material Adverse Effect; or

 

(h)       One or more judgments or decrees shall be entered against the Borrower
or any of its Restricted Subsidiaries involving in the aggregate at any time a
liability (net of any insurance or indemnity payments actually received in
respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $25,000,00067,500,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

(i)       (i) The Security Agreement shall, or any other Security Document
covering a significant portion of the Collateral shall (at any time after its
execution, delivery and effectiveness) cease for any reason to be in full force
and effect (other than pursuant to the terms hereof or thereof), or any Loan
Party which is a party to any such Security Document shall so assert in writing
or (ii) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
significant portion of the Term Priority Collateral (other than in connection
with any termination of such Lien in respect of any Collateral as permitted
hereby or by any Security Document) and such failure of such Lien to be
perfected and enforceable with such priority shall have continued unremedied for
a period of 20 days; or

 

(j)       Any Loan Party shall assert in writing that the ABL/Term Loan
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien
Intercreditor Agreement (after execution and delivery thereof) or any Other
Intercreditor Agreement (after execution and delivery thereof) shall have ceased
for any reason to be in full force and effect (other than pursuant to the terms
hereof or thereof) or shall knowingly contest, or knowingly support any other
Person in any action that seeks to contest, the validity or effectiveness of any
such intercreditor agreement (other than pursuant to the terms hereof or
thereof); or

 



166

 

 

(k)       Subject to the Borrower’s option to make a payment in full of all of
the Loans, or to make a Change of Control Offer, each in accordance with
Subsection 8.8(a) (whether or not in connection with any repayment or repurchase
of Indebtedness outstanding pursuant to any Junior Debt), a Change of Control
shall have occurred.

 

provided that, notwithstanding the foregoing, (I) no Secured Party may assert
the occurrence or continuance of a Default or Event of Default with respect to
any action, occurrence or event that occurred at least two (2) years prior to
such assertion so long as such action, occurrence or event was disclosed to the
Lenders at least two (2) years prior to such assertion and (II) any cure period
for any actual or alleged Default or Event of Default may be extended or stayed
by a court of competent jurisdiction to the extent such actual or alleged
Default or Event of Default is the subject of litigation.

 

9.2       Remedies Upon an Event of Default. (a) If any Event of Default occurs
and is continuing, then, and in any such event, (A) if such event is an Event of
Default specified in clause (i) or (ii) of Subsection 9.1(f) with respect to the
Borrower, automatically the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement shall immediately become due and
payable, and (B) if such event is any other Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Term Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

 

(b)       Except as expressly provided above in this Section 9, to the maximum
extent permitted by applicable law, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.

 

SECTION 10

 

The Agents and the Other Representatives

 

10.1       Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Other Representatives
shall not have any duties or responsibilities, except, in the case of the
Administrative Agent and the Collateral Agent, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent or the Other Representatives.

 



167

 

 

(b)       Each of the Agents may perform any of their respective duties under
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub-agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)       Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the
extent of the Borrower’s rights thereunder and the conditions included therein)
10.9, the provisions of this Section 10 are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.2       The Administrative Agent and Affiliates. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity. Such person and its affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.3       Action by an Agent. In performing its functions and duties under this
Agreement, each Agent shall act solely as an agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) relationship of agency or trust with or for the
Borrower or any of its Subsidiaries. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 



168

 

 

10.4       Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

 

(i)       shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(ii)       shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)       shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

 

(b)       No Agent shall be liable for any action taken or not taken by it (x)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Subsection 9.2 or Subsection 11.1, as applicable) or (y) in the absence of its
own bad faith, gross negligence or willful misconduct. No Agent shall be deemed
to have knowledge of any Default unless and until notice describing such Default
is given to such Agent by the Borrower or a Lender.

 

(c)       No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term as used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(d)       Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.

 



169

 

 

10.5       Acknowledgement and Representations by Lenders. Each Lender expressly
acknowledges that none of the Agents or the Other Representatives nor any of
their officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by any Agent or
any Other Representative hereafter taken, including any review of the affairs of
the Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender further represents and warrants to the Agents, the Other
Representatives and each of the Loan Parties that it has had the opportunity to
review each document made available to it on the Platform in connection with
this Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof. Each Lender represents to the Agents, the
Other Representatives and each of the Loan Parties that, independently and
without reliance upon any Agent, the Other Representatives or any other Lender,
and based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings and the Borrower and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. Each Lender (other than, in the case
of clause (i), an Affiliated Lender, any Parent Entity or any Unrestricted
Subsidiary) represents to each other party hereto that (i) it is a bank, savings
and loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business and that it is
participating hereunder as a Lender for such commercial purposes and (ii) it has
the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder. Each Lender acknowledges and agrees to comply
with the provisions of Subsection 11.6 applicable to the Lenders hereunder.

 

10.6       Indemnity; Reimbursement by Lenders. (a) To the extent that the
Borrower or any other Loan Party for any reason fails to indefeasibly pay any
amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or the Collateral Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay ratably according to their respective Term Credit Percentages in
effect on the date on which the applicable unreimbursed expense or indemnity
payment is sought under this Subsection 10.6 such unpaid amount (such indemnity
shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof), or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the Collateral Agent (or any sub-agent thereof), in connection with such
capacity. The obligations of the Lenders under this Subsection 10.6 are subject
to the provisions of Subsection 4.8.

 



170

 

 

 

(b)       Any Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)       All amounts due under this Subsection 10.6 shall be payable not later
than three Business Days after demand therefor. The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.7       Right to Request and Act on Instructions.

 

(a)       Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of the Required Lenders
(or all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of the Required Lenders (or
such other applicable portion of the Lenders), an Agent shall have no obligation
to any Lender to take any action if it believes, in good faith, that such action
would violate applicable law or exposes an Agent to any liability for which it
has not received satisfactory indemnification in accordance with the provisions
of Subsection 10.6.

 

(b)       Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

 



171

 

 

10.8       Collateral Matters. (a) Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents, the ABL/Term Loan Intercreditor Agreement, any Pari Passu
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (y) any amendments or waivers of or supplements to or other
modifications to the Security Documents, the ABL/Term Loan Intercreditor
Agreement, any Pari Passu Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and any Other Intercreditor Agreement or other intercreditor
agreements in connection with the incurrence by any Loan Party or any Subsidiary
thereof of Additional Debt (each an “Intercreditor Agreement Supplement”) to
permit such Additional Debt to be secured by a valid, perfected lien (with such
priority as may be designated by the Borrower or relevant Subsidiary, to the
extent such priority is permitted by the Loan Documents) and (z) any Incremental
Commitment Amendment as provided in Subsection 2.8, any Increase Supplement as
provided in Subsection 2.8, any Lender Joinder Agreement as provided in
Subsection 2.8, any agreement required in connection with a Permitted Debt
Exchange Offer pursuant to Subsection 2.9, any Extension Amendment as provided
in Subsection 2.10 and any Specified Refinancing Amendment as provided in
Subsection 2.11. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Administrative Agent, Collateral Agent or the
Required Lenders in accordance with the provisions of this Agreement, the
Security Documents, the ABL/Term Loan Intercreditor Agreement, any Pari Passu
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any Other
Intercreditor Agreement, any Intercreditor Agreement Supplement, any Incremental
Commitment Amendment, any Increase Supplement, any Lender Joinder Agreement or
any agreement required in connection with a Permitted Debt Exchange Offer or any
Extension Amendment or any Specified Refinancing Amendment and the exercise by
the Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time, to take any action
with respect to any applicable Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to and with the priority required by the
Security Documents subject to Permitted Liens. Each Lender agrees that it will
not have any right individually to enforce or seek to enforce any Security
Document or to realize upon any Collateral for the Loans unless instructed to do
so by the Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by the Collateral Agent. The Collateral Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of any guarantee by any
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Subsidiaries formed or acquired, after the Closing Date)
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 



172

 

 



(b)       The Lenders hereby authorize each Agent, in each case at its option
and in its discretion, (A) to release any Lien granted to or held by such Agent
upon any Collateral (i) upon termination of the Initial Term Loan Commitments
and payment and satisfaction of all of the Term Loan Facility Obligations under
the Loan Documents, at any time arising under or in respect of this Agreement or
the Loan Documents or the transactions contemplated hereby or thereby that are
then due and unpaid, (ii) to the extent permitted by this Agreement,
constituting property being sold or otherwise disposed of (to Persons other than
a Loan Party) upon the sale or other disposition thereof, (iii) to the extent
permitted by this Agreement, owned by any Subsidiary Guarantor that becomes an
Excluded Subsidiary or ceases to be a Restricted Subsidiary of the Borrower or
constituting Capital Stock or other equity interests of an Excluded Subsidiary,
(iv) if approved, authorized or ratified in writing by the Required Lenders (or
such greater amount, to the extent required by Subsection 11.1) or (v) as
otherwise may be expressly provided in the relevant Security Documents, (B) at
the written request of the Borrower to subordinate any Lien on any Excluded
Property or any other property granted to or held by such Agent, as the case may
be under any Loan Document to the holder of any Permitted Lien and (C) to the
extent permitted by this Agreement, to release any Subsidiary Guarantor from its
Obligations under any Loan Documents to which it is a party if such Person
ceases to be a Restricted Subsidiary of the Borrower or becomes an Excluded
Subsidiary. Upon request by any Agent, at any time, the Required Lenders or all
or such other portion of the Lenders as shall be prescribed by this Agreement
will confirm in writing any Agent’s authority to release particular types or
items of Collateral pursuant to this Subsection 10.8.

 

(c)       The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Subsection 11.17. Upon
request by any Agent, at any time, the Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement will confirm in
writing the Administrative Agent’s and the Collateral Agent’s authority under
this Subsection 10.8(c).

 

(d)       No Agent shall have any obligation whatsoever to the Lenders to assure
that the Collateral exists or is owned by Holdings, the Borrower or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its bad faith, gross negligence or willful misconduct.

 

(e)       Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
Subsection 11.1 or 11.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 



173

 

 

(f)       The Collateral Agent may, and hereby does, appoint the Administrative
Agent as its agent for the purposes of holding any Collateral and/or perfecting
the Collateral Agent’s security interest therein and for the purpose of taking
such other action with respect to the Collateral as such Agents may from time to
time agree.

 

10.9       Successor Agent. (i) the Administrative Agent or the Collateral Agent
may be removed by the Borrower or the Required Lenders if the Administrative
Agent, the Collateral Agent or a controlling affiliate of the Administrative
Agent or the Collateral Agent is subject to an Agent Default and (ii) the
Administrative Agent and the Collateral Agent may resign as Administrative Agent
or Collateral Agent, respectively, in each case upon 10 days’ notice to the
Administrative Agent, the Collateral Agent, the Lenders and the Borrower, as
applicable (the “Resignation Effective Date”). If the Administrative Agent or
the Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Borrower; provided that
such approval by the Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing; provided
further, that the Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
consolidated combined capital and surplus of at least $5,000,000,000. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”,
as applicable, shall mean such successor agent effective upon such appointment
and approval. Whether or not a successor agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. After any retiring Agent’s resignation or removal as
Agent, the provisions of this SectionSubsection 10 (including this Subsection
10.9) shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and the other Loan Documents. The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.

 

10.10       [Reserved].

 

10.11       Withholding Tax. To the extent required by any applicable law, each
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Subsection 10.11. The agreements
in this Subsection 10.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Term Loan
Facility Obligations.

 



174

 

 

10.12       Other Representatives. None of the entities identified as Joint
Bookrunners pursuant to the definition of Other Representative contained herein,
shall have any duties or responsibilities hereunder or under any other Loan
Document in its capacity as such. Without limiting the foregoing, no Other
Representative shall have nor be deemed to have a fiduciary relationship with
any Lender. At any time that any Lender serving as an Other Representative shall
have transferred to any other Person (other than any of its affiliates) all of
its interests in the Loans, such Lender shall be deemed to have concurrently
resigned as such Other Representative.

 

10.13       Administrative Agent May File Proofs of Claim. In case of the
pendency of any Bankruptcy Proceeding or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) is hereby authorized by the Lenders,
by intervention in such proceeding or otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under Subsections 4.5 and 11.5) allowed in such
judicial proceeding;

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Subsections 4.5 and 11.5.

 



175

 

 

10.14       Application of Proceeds. The Lenders, the Administrative Agent and
the Collateral Agent agree, as among such parties, as follows: subject to the
terms of the ABL/Term Loan Intercreditor Agreement, any Pari Passu Intercreditor
Agreement, any Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent, the Collateral Agent or any Lender on account of
amounts then due and outstanding under any of the Loan Documents (the
“Collection Amounts”) shall, except as otherwise expressly provided herein, be
applied as follows: first, to pay all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees to the extent provided herein)
due and owing hereunder of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Agents and the Lenders under the
Loan Documents (including all expenses of sale or other realization of or in
respect of the Collateral and any sums advanced to the Collateral Agent or to
preserve its security interest in the Collateral), second, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Lenders in
connection with enforcing such Lender’s rights under the Loan Documents, third,
to pay interest on Loans then outstanding, fourth, to pay principal of Loans
then outstanding and obligations under Interest Rate Agreements, Currency
Agreements, Commodities Agreements and Bank Products Agreements permitted
hereunder and secured by the Security Agreement, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“fourth” payable to them, and fifth, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent any amounts
available for distribution pursuant to clause “third” or “fourth” above are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the applicable Secured Parties in proportion to the
respective amounts described in the applicable clause at such time. This
Subsection 10.14 may be amended (and the Lenders hereby irrevocably authorize
the Administrative Agent to enter into any such amendment) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new classes or tranches of loans added pursuant to
Subsections 2.8, 2.10 and 2.11, as applicable.

 

10.15       ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans in connection with the Loans or the
Commitments

 



176

 

 

(ii)       the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and such Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, the
Lead Arrangers or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

 



177

 

 



SECTION 11

 

Miscellaneous

 

11.1       Amendments and Waivers. (a) Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1(d) and (f) may be effected without the consent of
the Required Lenders to the extent provided therein; provided further, that no
such waiver and no such amendment, supplement or modification shall:

 

(i)       (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or of any scheduled installment thereof (including
extending any Maturity Date) (provided that this clause (A) shall not include
any waiver, amendment or other modification of any mandatory prepayment), (B)
reduce the stated rate of any interest, commission or fee payable hereunder
(other than as a result of any waiver of the applicability of any post-default
increase in interest rates), (C) extend the scheduled date of any payment of any
Lender’s Loans, (provided that this clause (C) shall not include any waiver,
amendment or other modification of any mandatory prepayment), (D) increase the
Commitment of such Lender (other than with respect to any Commitment increase
pursuant to Subsection 2.8 in respect of which such Lender has agreed to be an
Incremental Lender or increase of Commitments with respect to Specified
Refinancing Term Loans that such Lender has agreed to provide as a Specified
Refinancing Lender pursuant to a Specified Refinancing Amendment entered into
pursuant to Subsection 2.11); it being understood that no amendment, supplement,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender, or (E) change the currency in
which any Loan is payable, in each case without the consent of each Lender
directly and adversely affected thereby (it being understood that amendments or
supplements to, or waivers or modifications of any conditions precedent,
representations, warranties, covenants, Defaults or Events of Default or of a
mandatory repayment of the Loans of all Lenders shall not constitute an
extension of the scheduled date of maturity, any scheduled installment, or the
scheduled date of payment of the Loans of any Lender);

 



178

 

 

(ii)       amend, modify or waive any provision of this Subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders,” or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to Subsection 8.7 or 11.6(a)), in each case without the written consent
of all the Lenders;

 

(iii)       release Guarantors accounting for all or substantially all of the
value of the Guarantee of the Obligations pursuant to the Guaranty Agreement,
or, in the aggregate (in a single transaction or a series of related
transactions), all or substantially all of the Collateral without the consent of
all of the Lenders, except as expressly permitted hereby or by any Security
Document;

 

(iv)       require any Lender to make Loans having an Interest Period of longer
than six months or shorter than one month without the consent of such Lender;

 

(v)       amend, modify or waive any provision of SectionSubsection 10 or any
other provision that may adversely affect the rights and duties of the Agents
without the written consent of such Agents; or

 

(vi)       amend, modify or waive any provision of Subsection 10.1(a), 10.4 or
10.12 without the written consent of any Other Representative directly and
adversely affected thereby; or

 

(vii)       amend, modify or waive the order of application of payments set
forth in Subsection 4.8(a) without the consent of each Lender directly and
adversely affected thereby;

 

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens, the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of
$10,000,00027,000,000 in any Fiscal Year without the consent of any Lender.

 

(b)       Any waiver and any amendment, supplement or modification pursuant to
this Subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(c)       [Reserved].Notwithstanding any provision herein to the contrary, no
Net Short Lender shall have any right to vote its interest as a Lender and each
Net Short Lender shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Net Short Lenders.

 



179

 

 

(d)       Notwithstanding any provision herein to the contrary, this Agreement
and the other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect, or inconsistency with the consent of the Borrower and the
Administrative Agent, (ii) in accordance with Subsection 2.8 to incorporate the
terms of any Incremental Commitments with the written consent of the Borrower
and Lenders providing such Incremental Commitments, (iii) in accordance with
Subsection 2.10 to effectuate an Extension with the written consent of the
Borrower and the Extending Lenders, (iv) in accordance with Subsection 2.11 to
incorporate the terms of any Specified Refinancing Term Loan Facilities with the
written consent of the Borrower and the applicable Specified Refinancing
Lenders, (v) in accordance with Subsection 7.12, to change the financial
reporting convention and (vi) with the consent of the Borrower and the
Administrative Agent (in each case such consent not to be unreasonably withheld,
conditioned or delayed), in the event any mandatory prepayment or redemption
provision in respect of the Net Cash Proceeds of Asset Dispositions or Recovery
Events or from Excess Cash Flow included or to be included in any Incremental
Commitment Amendment or any Indebtedness constituting Additional Obligations or
Permitted Incremental Equivalent Debt or that would constitute Additional
Obligations or Permitted Incremental Equivalent Debt would result in Incremental
Term Loans or, Additional Obligations or Permitted Incremental Equivalent Debt,
as applicable, being prepaid or redeemed on a more than ratable basis with the
Term Loans in respect of the Net Cash Proceeds from any such Asset Disposition
or Recovery Event or Excess Cash Flow prepayment to the extent such Net Cash
Proceeds or Excess Cash Flow are required to be applied to repay Term Loans
hereunder pursuant to Subsection 4.4(e), to provide for mandatory prepayments of
the Initial Term Loans such that, after giving effect thereto, the prepayments
made in respect of such Incremental Term Loans or, Additional Obligations or
Permitted Incremental Equivalent Debt, as applicable, are not on more than a
ratable basis. Without limiting the generality of the foregoing, any provision
of this Agreement and the other Loan Documents, including Subsection 4.4, 4.8 or
10.14 hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Incremental Commitment Amendment, any Extension Amendment or any
Specified Refinancing Amendment, as the case may be, to provide for non-pro rata
borrowings and payments of any amounts hereunder as between any Tranches,
including the Term Loans, any Incremental Commitments or Incremental Loans, any
Extended Term Tranche and any Specified Refinancing Tranche, or to provide for
the inclusion, as appropriate, of the Lenders of any Extended Term Tranche,
Specified Refinancing Tranche or Incremental Commitments or Incremental Loans in
any required vote or action of the Required Lenders or of the Lenders of each
Tranche hereunder. The Administrative Agent hereby agrees (if requested by the
Borrower) to execute any amendment referred to in this clause (d) or an
acknowledgement thereof.

 

(e)       Notwithstanding any provision herein to the contrary, this Agreement
may be amended (or deemed amended) or amended and restated with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (x)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities.

 



180

 

 

(f)       Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party  thereto.

 

(g)       If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender (or, at the Borrower’s option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) so long as no
Event of Default under Subsection 9.1(a) or (f) then exists or will exist
immediately after giving effect to the respective prepayment, prepay the Loans
and, at the Borrower’s option, terminate the Commitments of such Non-Consenting
Lender, in whole or in part, subject to Subsections 4.5(b) and 4.12, without
premium or penalty. In connection with any such replacement under this
Subsection 11.1(g), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of (a)
the date on which the replacement Lender executes and delivers such Assignment
and Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender, and the
Administrative Agent shall record such assignment in the Register.

 

11.2       Notices. (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or three
days after being deposited in the mail, postage prepaid, or, in the case of
telecopy or electronic mail notice, when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day) or, in the case of delivery by
a nationally recognized overnight courier, when received, addressed as follows
in the case of the Borrower, the Administrative Agent and the Collateral Agent,
and as set forth in Schedule A in the case of the other parties hereto, or to
such other address as may be hereafter notified by the respective parties hereto
and any future holders of the Loans:

 



181

 

 

Borrower: Floor and Decor Outlets of America, Inc.   2233 Lake Park Drive, Suite
400   2500 Windy Ridge Parkway, SE   SmyrnaAtlanta, Georgia 3008030339      
Attention: Trevor Lang   Telephone: (770) 421-3717   Email:
TLang@flooranddecor.com     With copies (which shall not constitute c/o Kirkland
& Ellis LLP notice) to: 555 South Flower Street   Proskauer Rose LLP   2049
Century Park East, Suite 3200   Los Angeles, CA 9006790071       Attention:
Monica J. Shilling, Esq.David M.   Nemecek, P.C.   Facsimile: (310213)
284680-21938500   Telephone: (310213) 557680-21938111   Email:  
MShilling@proskauerdavid.nemecek@kirkland.com       and (which shall not
constitute notice):       c/o Kirkland & Ellis LLP   555 California Street   San
Francisco, CA 94104       Attention: Katie Taylor   Facsimile: (415) 439-1424  
Telephone: (415) 439-1500   Email: katie.taylor@kirkland.com

 



182

 

 

The Administrative Agent/the Collateral UBS AG, Stamford Branch Agent:
Attention: Structured Finance Processing   600 Washington Blvd., 9th Floor  
Stamford, CT 06901   Facsimile: (203) 719-3888   Telephone: (203) 719-4319  
Email: Agency-UBSAmericas@ubs.com     With copies (which shall not constitute
Latham & Watkins LLP notice) to: 885 Third Avenue   New York, NY 10022  
Attention: Jesse Sheff   Facsimile: 212.751.4864   Telephone: 212.906.4524  
Email: jesse.sheff@lw.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)       Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may prior to receipt of written confirmation
act without liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from a Responsible Officer of a Loan
Party.

 

(c)       Loan Documents may be transmitted and/or signed by facsimile or other
electronic means (e.g., a “pdf” or “tiff”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

(d)       Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites). Unless the Administrative Agent otherwise
prescribes (with the Borrower’s consent), (i) notices and other communications
sent to an e-mail address shall be deemed to have been duly made or given when
delivered, provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been delivered at the opening of business on the next
Business Day, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the posting thereof.

 



183

 

 

(e)       THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER HEREUNDER OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

(f)       Any party to this Agreement may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.

 

(g)       All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.3       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

11.4       Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 



184

 

 

11.5       Payment of Expenses and Taxes; Indemnity. The Borrower agrees (a) to
pay or reimburse the Agents and the Other Representatives for (1) all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with (i) the syndication of the Facilities and the development,
preparation, execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, (ii) the consummation
and administration of the transactions (including the syndication of the Initial
Term Loan Commitments) contemplated hereby and thereby and (iii) efforts to
monitor the Loans and verify, protect, evaluate, assess, appraise, collect,
sell, liquidate or otherwise dispose of any of the Collateral, and (2) the
reasonable and documented fees and disbursements of Latham & Watkins LLP, in its
capacity as counsel to the Agents and Other Representatives, and such other
special or local counsel, consultants, advisors, appraisers and auditors whose
retention (other than during the continuance of an Event of Default) is approved
by the Borrower, (b) to pay or reimburse each Lender, each Lead Arranger and the
Agents for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents (limited to one firm of counsel in each appropriate
jurisdiction, in each case for the Agents), (c) to pay, indemnify, or reimburse
each Lender, each Lead Arranger and the Agents for, and hold each Lender, each
Lead Arranger and the Agents harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, any stamp, documentary, excise and other similar taxes, if any, which
may be payable or determined to be payable in connection with the execution,
delivery or enforcement of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents (all such items collectively, “Other
Taxes”), and (d) to pay, indemnify or reimburse each Lender, each Lead Arranger,
each Agent (and any sub-agent thereof) and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (in the case of fees and disbursements of counsel,
limited to one firm of counsel for all Indemnitees and, if necessary, one firm
of local counsel in each appropriate jurisdiction, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter, after receipt of the Borrower’s consent (which shall
not be unreasonably withheld), retains its own counsel, of another firm of
counsel for such affected Indemnitee)) arising out of, relating to, or in
connection with (i) the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, (ii) the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Restricted Subsidiaries or any of the property of the Borrower or any of its
Restricted Subsidiaries or any other property at which Materials of
Environmental Concern generated by the Borrower or any of its Restricted
Subsidiaries was managed, released, or discharged, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or any Loan Party and regardless of whether any
Indemnitee is a party thereto (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
not have any obligation hereunder to any Lead Arranger, any Other
Representative, any Agent (or any sub-agent thereof) or any Lender (or any
Related Party of any such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof) or Lender ) with respect to Indemnified Liabilities arising
from (i) the gross negligence, bad faith or willful misconduct of any such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender (or
any Related Party of any such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof) or Lender), as the case may be, as determined by a court of
competent jurisdiction in a final and non-appealable decision, (ii) a material
breach of the Loan Documents by any such Lead Arranger, Other Representative,
Agent (or any sub-agent thereof) or Lender (or any Related Party of any such
Lead Arranger, Other Representative, Agent (or any sub-agent thereof) or
Lender), as the case may be, as determined by a court of competent jurisdiction
in a final and non-appealable decision or (iii) claims against such Indemnitee
or any Related Party brought by any other Indemnitee that do not involve claims
against any Lead Arranger or Agent in its capacity as such. Neither the Borrower
nor any Indemnitee shall be liable for any indirect, special, punitive or
consequential damages hereunder; provided that nothing contained in this
sentence shall limit the Borrower’s indemnity or reimbursement obligations under
this Subsection 11.5 to the extent such indirect, special, punitive or
consequential damages are included in any third-party claim in connection with
which such Indemnitee is entitled to indemnification hereunder. All amounts due
under this Subsection 11.5 shall be payable not later than 30 days after written
demand therefor. Statements reflecting amounts payable by the Loan Parties
pursuant to this Subsection 11.5 shall be submitted to the address of the
Borrower set forth in Subsection 11.2, or to such other Person or address as may
be hereafter designated by the Borrower in a notice to the Administrative Agent.
Notwithstanding the foregoing, except as provided in SubsectionsSubsection
11.5(b) and (c) above, Borrower shall not have any obligation under this
Subsection 11.5 to any Indemnitee with respect to any tax, levy, impost, duty,
charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental AuthorityTax, other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. The agreements in
this Subsection 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 



185

 

 

11.6       Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than in accordance with Subsection 8.7, Borrower shall not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with Subsection 2.10(e), Subsection 4.13(d), Subsection
11.1(g) or this Subsection 11.6.

 

(b)       (i) Subject to the conditions set forth in Subsection 11.6(b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Lender that has been identified as such by the Borrower to the
Administrative Agent or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Commitments and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

 

(A)       the Borrower; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; provided, further, that no consent of the Borrower shall be
required for an assignment (x) of Term Loans to a Lender, an Affiliate of a
Lender, or an Approved Fund (as defined below); provided, that if any Lender
assigns all or a portion of its rights and obligations with respect to the Term
Loans under this Agreement to one of its Affiliates in connection with or in
contemplation of the sale or other disposition of its interest in such
Affiliate, the Borrower’s prior written consent shall be required for such
assignment, and, (y) if an Event of Default under Subsection 9.1(a) or (f) with
respect to the Borrower has occurred and is continuing, to any other Person; and

 



186

 

 

(B)       the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund.

 

(i)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an amount of an
integral multiple of $1,000,000 unless the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Subsection 9.1(a) or (f) with respect to
the Borrower has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

 

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(D)       any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of Subsections 11.6(h) and (i);
and

 

(E)       any Term Loans acquired by Holdings, the Borrower or any Restricted
Subsidiary shall be retired and cancelled promptly upon acquisition thereof.

 

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender and any such assignment shall be
void ab initio, except to the extent the Borrower has consented to such
assignment in writing (in which case such Lender will not be considered a
Disqualified Lender solely for that particular assignment).

 



187

 

 

(ii)       Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
11.5, and bound by its continuing obligations under Subsection 11.16). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with Subsection 2.10(e), Subsection 4.13(d), Subsection
11.1(g) or this Subsection 11.6 shall, to the extent it would comply with
Subsection 11.6(c), be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Subsection 11.6 (and any attempted assignment, transfer or
participation which does not comply with this Subsection 11.6 shall be null and
void).

 

(iii)       The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Initial Term Loan
Commitments or Incremental Commitments of, and interest and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower (and, solely with respect to entries applicable to such Lender, any
Lender), at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything herein to the contrary, any assignment by a
Lender to a Disqualified Lender shall be deemed to be not effective and the
Register shall be modified to reflect a reversal of such assignment, and the
Borrower shall be entitled to pursue any remedy available to them (whether at
law or in equity, including specific performance to unwind such assignment)
against the Lender and such Disqualified Lender. In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any prospective assignee is a Disqualified Lender or otherwise have any
responsibility or liability for monitoring the list of Disqualified Lenders or
enforcing the Borrower’s or any Lender’s compliance with the terms of any of the
provisions set forth herein with respect to Disqualified Lenders.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to (i) promptly (and in any case, not less than
five Business Days (or shorter period as agreed to by the Administrative Agent)
prior to the proposed effective date of any amendment, consent or waiver
pursuant to Subsection 11.1) provide to the Administrative Agent, a list of, to
the Borrower’s knowledge, all Affiliated Lenders holding Term Loans or
Incremental Term Loans at the time of such notice and (ii) not less than three
Business Days (or shorter period as agreed to by the Administrative Agent) prior
to the proposed effective date of any amendment, consent or waiver pursuant to
Subsection 11.1, provide to the Administrative Agent, a list of, to the
Borrower’s knowledge, all Affiliated Debt Funds holding Term Loans or
Incremental Term Loans at the time of such notice.

 



188

 

 

(iv)       Each Lender that sells a participation shall, acting for itself and,
solely for this purpose, as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary (x) to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (y) for the Borrower to enforce its rights hereunder. The entries
in the Participant Register shall be conclusive absent manifest error, and a
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(v)       Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender (unless such assignment is being made in
accordance with Subsection 2.10(e), Subsection 4.13(d) or Subsection 11.1(g), in
which case the effectiveness of such Assignment and Acceptance shall not require
execution by the assigning Lender) and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Subsection
11.6(b) and any written consent to such assignment required by this Subsection
11.6(b), the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (vi).

 



(vi)       On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender to the Administrative
Agent any outstanding Notes held by it evidencing the Loans which are being
assigned. Any Notes surrendered by the assigning Lender shall be returned by the
Administrative Agent to the Borrower marked “cancelled”.

 



189

 

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Initial Term Loan Commitments via an electronic settlement
system acceptable to Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b). Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans, Incremental Commitments
and Initial Term Loan Commitments pursuant to the Settlement Service.
Assignments and assumptions of Loans, Incremental Commitments and Initial Term
Loan Commitments shall be effected by the provisions otherwise set forth herein
until the Administrative Agent notifies the Lenders of the Settlement Service as
set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive with respect to any withholding tax imposed as of the
date of such assignment, with respect to the rights assigned shall
notwithstanding anything to the contrary in this Agreement be entitled to
receive such greater payments unless the assignment was made after an Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing or the
Borrower has expressly consented in writing to waive the benefit of this
provision at the time of such assignment.

 



190

 

 



 

(c)       (i) Any Lender other than a Conduit Lender may, in the ordinary course
of its business and in accordance with applicable law, without the consent of
the Borrower or the Administrative Agent, sell participations (other than to any
Disqualified Lender or a natural person) to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Initial Term Loan
Commitments, Incremental Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Loan Documents,
(D) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (E) in the case of any
participation to a Permitted Affiliated Assignee, such participation shall be
governed by the provisions of Subsection 11.6(h)(ii) to the same extent as if
each reference therein to an assignment of a Loan were to a participation of a
Loan and the references to Affiliated Lender were to such Permitted Affiliated
Assignee in its capacity as a participant. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
supplement, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, supplement, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to clause (i) or (iii) of the second proviso to the second sentence of
Subsection 11.1(a) and (2) directly affects such Participant. Subject to
Subsection 11.6(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Subsection 11.7(b) as though it were a Lender, provided that
such Participant shall be subject to Subsection 11.7(a) as though it were a
Lender. Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender and any such
participation shall be deemed to be not effective, except to the extent the
Borrower has consented to such participation in writing (in which case such
Lender will not be considered a Disqualified Lender solely for that particular
participation). Any attempted participation which does not comply with
Subsection 11.6 shall be deemed to be not effective.

 

(ii)       No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11, 4.12 or 11.5 than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Borrower and the Borrower expressly waives
the benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.

 

(d)       Any Lender, without the consent of the Borrower or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or central bank of a member state of the European Union, and this
Subsection 11.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute (by
foreclosure or otherwise) any such pledgee or Assignee for such Lender as a
party hereto.

 

(e)       No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 



191

 

 

(f)       Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). The Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

 

(g)       If the Borrower wishes to replace the Loans under any Facility with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility, instead of
prepaying the Loans to be replaced, to (i) require the Lenders under such
Facility to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Subsection 11.1. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid by the Borrower), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, the
Administrative Agent shall record such assignment in the Register and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 



192

 

 

(h)       (i) Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Loans or Commitments to any Parent
Entity, the Borrower, any Subsidiary or an Affiliated Lender and (y) any Parent
Entity, the Borrower and any Subsidiary may, from time to time, purchase or
prepay Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that (A) any
such Dutch auction by the Borrower or its Subsidiaries shall be made in
accordance with Subsection 4.4(l) and (B) any such Dutch auction by any Parent
Entity shall be made on terms substantially similar to Subsection 4.4(l) or on
other terms to be agreed between such Parent Entity and the Administrative Agent
(or other applicable agent managing such auction) or (2) open market purchases;
provided further that:

 

(1)       such Affiliated Lender and such other Lender shall execute and deliver
to the Administrative Agent an assignment agreement substantially in the form of
Exhibit L hereto (an “Affiliated Lender Assignment and Assumption”) and the
Administrative Agent shall record such assignment in the Register;

 

(2)       at the time of such assignment after giving effect to such assignment,
the aggregate principal amount of all Term Loans held (or participated in) by
Affiliated Lenders that are not Affiliated Debt Funds shall not exceed 25.00% of
the aggregate principal amount of all Term Loans outstanding under this
Agreement;

 

(3)       any such Term Loans acquired by (x) Holdings, the Borrower or a
Restricted Subsidiary shall be retired or cancelled promptly upon the
acquisition thereof and (y) an Affiliated Lender may, with the consent of the
Borrower, be contributed to the Borrower, whether through a Parent Entity or
otherwise, and exchanged for debt or equity securities of the Borrower or such
Parent Entity that are otherwise permitted to be issued at such time pursuant to
the terms of this Agreement, so long as any Term Loans so acquired by the
Borrower shall be retired and cancelled promptly upon the acquisition thereof;

 

(4)       [reserved]; and

 

(5)       each Lender making such assignment to, or taking such assignment from,
such Affiliated Lender acknowledges and agrees that in connection with such
assignment, (1) such Affiliated Lender then may have, and later may come into
possession of Excluded Information, (2) such Lender has independently and,
without reliance on the Affiliated Lender, Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to enter into such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Holdings, the Borrower, its Subsidiaries,
the Administrative Agent, and their respective Affiliates, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information.
Each Lender entering into such an assignment further acknowledges that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.

 



193

 

 

(ii)       Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

 

(iii)       Notwithstanding anything in Subsection 11.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that (I) to the extent Lenders are being compensated by the
Borrower for consenting to an amendment, modification, waiver or any other
action, each Affiliated Lender who has been deemed to have voted its Loans in
accordance with this Subsection 11.6(h)(iii) shall be entitled to be compensated
on the same basis as each consenting Lender as if it had voted all of its Loans
in favor of the applicable amendment, modification, waiver or other action);
(II) no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of its ratable share of
any payments of Loans of any class to which such Affiliated Lender is entitled
under the Loan Documents without such Affiliated Lender providing its consent;
and (III) that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender in its capacity as a Lender or affects
such Affiliated Lender differently in its capacity as a Lender than other
Lenders or (y) is of the type described in Subsections 11.1(a)(i) through (xi)
(other than subclauses (v) and (vi)); and in furtherance of the foregoing, (x)
the Affiliated Lender agrees to execute and deliver to the Administrative Agent
any instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Subsection 11.6(h)(iii); provided that if the Affiliated Lender fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s rights under this Subsection 11.6(h)(iii) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by such Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iii).

 



194

 

 

(iv)       Each Affiliated Lender that is not an Affiliated Debt Fund, solely in
its capacity as a Lender, hereby agrees, and each Affiliated Lender Assignment
and Assumption agreement shall provide a confirmation that, if any of Holdings,
the Borrower or any Restricted Subsidiary shall be subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or liquidation proceeding
(each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Term Loans (“Claim”) (including objecting to any debtor in possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise, or plan of reorganization) so long as such Affiliated
Lender in its capacity as a Lender is treated in connection with such exercise
or action on the same or better terms as the other Lenders and (ii) with respect
to any matter requiring the vote of Lenders during the pendency of a Bankruptcy
Proceeding (including voting on any plan of reorganization), the Term Loans held
by such Affiliated Lender (and any Claim with respect thereto) shall be deemed
to be voted in accordance with Subsection 11.6(h)(iii) above so long as such
Affiliate Lender in its capacity as a Lender is treated in connection with the
exercise of such right or taking of such action on the same or better terms as
the other Lenders. For the avoidance of doubt, the Lenders and each Affiliated
Lender that is not an Affiliated Debt Fund agree and acknowledge that the
provisions set forth in this Subsection 11.6(h)(iv) and the related provisions
set forth in each Affiliated Lender Assignment and Assumption constitute a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the United States Bankruptcy Code, and, as such, it is their
intention that this Subsection 11.6(h)(iv) would be enforceable for all purposes
in any case where Holdings, the Borrower or any Restricted Subsidiary has filed
for protection under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors applicable to Holdings, the Borrower or such
Restricted Subsidiary, as applicable. Each Affiliated Lender that is not an
Affiliated Debt Fund hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans,
Commitments and participations therein and not in respect of any other claim or
status such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iv).

 



195

 

 

(i)       Notwithstanding anything to the contrary in this Agreement, Subsection
11.1 or the definition of “Required Lenders” (x) with respect to any assignment
or participation to or by an Affiliated Debt Fund, such assignment or
participation shall be made pursuant to an open market purchase and (y) for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, supplement, modification, waiver, consent or other
action with respect to any of the terms of any Loan Document or any departure by
any Loan Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans held by Affiliated
Debt Funds may not account for more than 50.0% of the Term Loans of consenting
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Subsection 11.1.

 

(j)       Notwithstanding the foregoing provisions of this Subsection 11.6,
nothing in this Subsection 11.6 is intended to or should be construed to limit
the Borrower’s right to prepay the Loans as provided hereunder, including under
Subsection 4.4.

 

11.7       Adjustments; Set-off; Calculations; Computations. (a) If any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.8, 2.9, 2.10, 2.11, 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 11.1(g) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)       In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 



196

 

 

11.8       Judgment. (a) If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Subsection 11.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

(b)       If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)       The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon, New York City time, would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

11.9       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement in any number of separate counterparts (including by
telecopy and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be delivered to the
Borrower and the Administrative Agent.

 

11.10       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



197

 

 

11.11       Integration. This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto and thereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents, as applicable.

 

11.12       Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11.13       Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Term Loan Facility Obligations (in
which case any party shall be entitled to assert any claim or defense, including
any claim or defense that this Subsection 11.13 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Subsection 11.13(a) would otherwise require to be asserted in a legal proceeding
in a New York Court) in any such action or proceeding;

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 



198

 

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Subsection 11.13 any consequential or punitive damages.

 

11.14       Acknowledgements. The Borrower hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)       neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among the Borrower and the Lenders.

 

11.15       Waiver of Jury Trial. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 



199

 

 

11.16       Confidentiality. (a) Each Agent and each Lender agrees to keep
confidential any information (“Information”) (a) provided to it by or on behalf
of Holdings or the Borrower or any of their respective Subsidiaries pursuant to
or in connection with the Loan Documents or (b) obtained by such Lender based on
a review of the books and records of Holdings or the Borrower or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Lender
from disclosing any such Information (i) to any Agent, any Other Representative
or any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this Subsection 11.16 pursuant to a
written instrument (or electronically recorded agreement from any Person listed
above in this clause (ii), in respect to any electronic Information (whether
posted or otherwise distributed on any Platform)) for the benefit of the
Borrower (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement)), (iii) to its Affiliates and the employees, officers, partners,
directors, agents, attorneys, accountants and other professional advisors of it
and its Affiliates, provided that such Lender shall inform each such Person of
the agreement under this Subsection 11.16 and take reasonable actions to cause
compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this Subsection 11.16);
provided, further, that no disclosure will be made to any Lender’s Affiliates or
any of their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts or agents that are engaged as
principals primarily in private equity, mezzanine financing or venture capital
other than senior employees, on a need to know basis, who are required, in
accordance with industry regulations or such Lender’s internal policies and
procedures to act in a supervisory capacity and such Lender’s internal legal,
compliance, risk management, credit or investment committee members, (iv) upon
the request or demand of any Governmental Authority having jurisdiction over
such Lender or its affiliates or to the extent required in response to any order
of any court or other Governmental Authority or as shall otherwise be required
pursuant to any Requirement of Law, provided that, other than with respect to
any disclosure to any bank regulatory authority, such Lender shall, unless
prohibited by any Requirement of Law, notify the Borrower of any disclosure
pursuant to this clause (iv) as far in advance as is reasonably practicable
under such circumstances, (v) which has been publicly disclosed other than in
breach of this Agreement, (vi) in connection with the exercise of any remedy
hereunder, under any Loan Document or under any Interest Rate Agreement, (vii)
in connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement, any Affiliate of any Lender party
thereto) may be a party subject to the proviso in clause (iv) above, and (ix)
if, prior to such Information having been so provided or obtained, such
Information was already in an Agent’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to the Borrower being
violated. Notwithstanding any other provision of this Agreement, any other Loan
Document or any Assignment and Acceptance, the provisions of this Subsection
11.16 shall survive with respect to each Agent and Lender until the second
anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively; provided that in no case shall any Agent or Lender cease to be
obligated pursuant to this Subsection 11.16 prior to the third anniversary of
the Closing Date.

 



200

 

 

(b)       Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

 

11.17       Incremental Indebtedness; Additional Debt. In connection with the
Incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Debt, each of the
Administrative Agent and the Collateral Agent agree to execute and deliver the
ABL/Term Loan Intercreditor Agreement, any Pari Passu Intercreditor Agreement,
any Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement or
any Intercreditor Agreement Supplement and amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages and UCC fixture filings), and to make or consent to any filings or
take any other actions in connection therewith, as may be reasonably deemed by
the Borrower to be necessary or reasonably desirable for any Lien on the assets
of any Loan Party permitted to secure such Incremental Indebtedness, Specified
Refinancing Indebtedness or Additional Debt to become a valid, perfected lien
(with such priority as may be designated by the relevant Loan Party or
Subsidiary, to the extent such priority is permitted by the Loan Documents)
pursuant to the Security Document being so amended, amended and restated,
restated, waived, supplemented or otherwise modified or otherwise.

 

11.18       USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies each Loan Party, which
information includes the name of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act, and each Loan Party agrees to provide such information from time to time to
any Lender.

 

11.19       Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or Affiliated Lender Assignment and Assumption or in
any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



201

 

 

11.20       Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Loan Party for liquidation or reorganization, should any Loan
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrower under the
Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the obligations, whether as a fraudulent preference, reviewable transaction
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the obligations of the Borrower hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

11.21       Postponement of Subrogation. The Borrower agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
this Agreement, by any payments made hereunder or otherwise, until the prior
payment in full in cash of all of the obligations hereunder and under any other
Loan Document. Any amount paid to the Borrower on account of any such
subrogation rights prior to the payment in full in cash of all of the
obligations hereunder and under any other Loan Document shall be held in trust
for the benefit of the applicable Secured Parties and shall immediately be paid
to the Administrative Agent for the benefit of the applicable Secured Parties
and credited and applied against the obligations of the Borrower, whether
matured or unmatured, in such order as the Administrative Agent shall elect.

 

11.22       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



202

 

 

11.23       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any swap
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support”, and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)       As used in this Subsection 11.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 



203

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[SIGNATURE PAGES FOLLOW]

 



204

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  FLOOR AND DECOR OUTLETS OF   AMERICA, INC.         By:   
                                                                                                                             
    Name:     Title:         FDO ACQUISITION CORP.         By:   
                                                                                                                             
    Name:     Title:         AGENT AND LENDERS:         UBS AG, STAMFORD BRANCH,
  as Administrative Agent, Collateral Agent, and Lender         By:   
                                                                                                                             
    Name:     Title:         By:  
                                                                                                                             
    Name:     Title:

 

[Signature PAge To TErm LOan CRedit AGreement]

 





 

 

